Exhibit.10.1

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Dated as of December 16, 2004

 

 

among

 

FARM & HOME OIL COMPANY

 

as Borrower,

 

and

 

UNIVEST NATIONAL BANK AND TRUST CO.

 

as Agent,

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Issuing Bank

 

and

 

the Lenders named herein.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

EXISTING LOAN DOCUMENTS

1

1.1

Existing Loan Documents

1

 

 

 

SECTION 2.

LOANS AND LETTERS OF CREDIT

2

2.1

Working Capital Line of Credit

2

2.2

Capital Expenditure Line of Credit

2

2.3

[INTENTIONALLY OMITTED]

3

2.4

Letters of Credit

3

2.5

[Intentionally Deleted.]

5

2.6

Loans Generally

5

 

 

 

SECTION 3.

INTEREST; PAYMENTS AND FEES

7

3.1

Interest Calculation and Payments

7

3.2

Principal Payments

8

3.3

Cap Ex Line Fee

9

3.4

Closing Fees

9

3.5

Unused Line Fee

9

3.6

Termination of Loans and Termination Fee

9

3.7

Charges to Loan Account

9

3.8

Taxes and Additional Costs

9

3.9

Evidence of Amounts Outstanding, Etc.

10

3.10

Eurodollar Deposits Unavailable or Interest Rate Unascertainable

10

3.11

Changes in Law Rendering Eurodollar Loans Unlawful

11

3.12

Funding Indemnity; Prepayment Fee

11

3.13

Extensions and Conversions

12

 

 

 

SECTION 4.

GRANT OF SECURITY INTEREST

13

4.1

Grant of Security Interest

13

4.2

Obligations

13

4.3

Collateral

13

 

 

 

SECTION 5.

COLLECTION AND ADMINISTRATION

15

5.1

Collections

15

5.2

Payments

15

5.3

Loan Account Statements

15

5.4

Direct Collection

15

5.5

Attorney-in-Fact

15

5.6

Liability

16

5.7

Administration of Accounts

16

5.8

Documents

16

5.9

Access

17

5.10

Environmental Audits

17

 

 

 

SECTION 6.

ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS

17

6.1

Incorporation, Good Standing, and Due Qualification

17

 

i

--------------------------------------------------------------------------------


 

6.2

Ownership; Power and Authority

17

6.3

Legally Enforceable Agreement

18

6.4

Closing Financial Statements

18

6.5

Labor Disputes and Acts of God

18

6.6

Other Agreements

18

6.7

Litigation

18

6.8

No Defaults on Outstanding Judgments or Orders

19

6.9

Margin Stock

19

6.10

Financial and Other Reports

19

6.11

Trade Names

20

6.12

Notices

20

6.13

Books and Records

20

6.14

Title; Lien Restrictions

21

6.15

No Corporate Changes

21

6.16

Insurance

21

6.17

Compliance With Laws

22

6.18

Equipment

22

6.19

Affiliated and Other Transactions

22

6.20

Fees and Expenses

22

6.21

Further Assurances

23

6.22

Environmental Matters

23

6.23

Restrictions on Additional Indebtedness

25

6.24

Issuance of Stock

25

6.25

Limitations

25

6.26

Restricted Payments

25

6.27

Tax Returns

25

6.28

Current Compliance

26

6.29

Pension Plan Representations

26

6.30

Intellectual Property

26

6.31

Payment of Principal, Interest and Other Amounts Due

26

6.32

Disposition of Assets

26

6.33

Taxes; Claims for Labor and Materials

26

6.34

Pension Plan Covenants

27

6.35

Bank of Account

27

6.36

Maintenance of Management

27

6.37

Accounts Receivable

27

6.38

Derivatives Contracts

28

6.39

Through-put Agreements

28

6.40

Financial Covenants

28

 

 

 

SECTION 7.

EVENTS OF DEFAULT AND REMEDIES

29

7.1

Events of Default

29

7.2

Remedies

31

7.3

Application of Proceeds

32

7.4

Agent’s Cure of Third Party Agreement

32

7.5

Set-Off

32

7.6

Delay or Omission Not Waiver

33

7.7

Time is of the Essence

33

7.8

Waivers

33

 

ii

--------------------------------------------------------------------------------


 

7.9

Forbearance

33

7.10

Limitation on Liability

33

7.11

Indemnification

34

 

 

 

SECTION 8.

JURY TRIAL WAIVER; CERTAIN OTHER WAIVERS AND CONSENTS

34

8.1

Jury Trial Waiver

34

8.2

Counterclaims

34

8.3

Jurisdiction

35

8.4

[Intentionally Deleted.]

35

8.5

No Waiver by Agent or Lenders

35

 

 

 

SECTION 9.

TERM OF AGREEMENT; MISCELLANEOUS

35

9.1

Term

35

9.2

Additional Cash Collateral

35

9.3

Notices

35

9.4

Severability

35

9.5

Entire Agreement; Amendments; Assignments

36

9.6

Discharge of Borrower

36

9.7

Usage

36

9.8

Governing Law

36

9.9

Holidays

36

9.10

Integration

36

9.11

Exhibits and Schedules

36

9.12

Headings

36

9.13

Counterparts

36

9.14

Joint and Several Liability

36

 

 

 

SECTION 10.

ADDITIONAL DEFINITIONS AND TERMS

37

10.1

Certain Definitions

37

10.2

Letters of Credit

43

10.3

Addresses

43

10.4

Interest/Fees

44

 

 

 

SECTION 11.

SETTLEMENT AMONG LENDERS

44

11.1

Between Settlement Dates

44

11.2

Settlement Date

45

11.3

Remittance to Agent

45

11.4

Alternate Procedures

46

11.5

Failure to Advance

46

11.6

Defaulting Lender

46

 

 

 

SECTION 12.

AGENT

47

12.1

Appointment of Agent

47

12.2

Holding of Collateral and Collections

47

12.3

Fees

47

12.4

Collections and Disbursements

47

12.5

Delegation of Duties; Discretion; Instructions

49

12.6

Nature of Duties

49

12.7

Lack of Reliance on the Agent

49

 

iii

--------------------------------------------------------------------------------


 

12.8

Resignation

50

12.9

Certain Rights of Agent

50

12.10

Reliance

50

12.11

Notice of Default

50

12.12

The Agent in its Capacity as Lender

50

12.13

Other Loans

51

12.14

Disclosure of Information; Audits

51

12.15

Actions by Agent; Amendments; Waivers

51

12.16

Sharing of Risk; Indemnification; Expenses

52

12.17

Consultation with Counsel

53

12.18

Documents

53

12.19

Several Obligations

53

12.20

No Third Party Beneficiary

53

12.21

Participations and Assignments

53

 

iv

--------------------------------------------------------------------------------


 

List of Schedules

 

Schedule A

 

Pro Rata Line Percentages and Pro Rata Cap Ex Percentages

 

 

 

Schedule B

 

Closing Conditions

 

 

 

Schedule C

 

Form of Borrowing Base Certificate

 

 

 

Schedule D

 

Assignment and Acceptance Agreement

 

 

 

Schedule 1.1

 

Existing Loan Documents

 

 

 

Schedule 2.6(g-1)

 

Form of Working Capital Notes

 

 

 

Schedule 2.6(g-2)

 

Form of Cap Ex Notes and Allonges

 

 

 

Schedule 4.3(a)

 

Commercial Tort Claims

 

 

 

Schedule 6.2

 

Stock Ownership

 

 

 

Schedule 6.7

 

Pending Litigation

 

 

 

Schedule 6.10(b)

 

Form of Compliance Certificate

 

 

 

Schedule 6.14

 

Permitted Liens

 

 

 

Schedule 6.22(a)

 

Environmental Matters

 

 

 

Schedule 6.23

 

Permitted Indebtedness

 

 

 

Schedule 6.29

 

Employee Pension Benefit Plans

 

 

 

Schedule 6.30

 

Intellectual Property

 

 

 

Schedule 10.3(c)

 

Location of Collateral

 

 

 

Schedule 10.3(d)

 

Borrower’s Trade Names

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Amended and Restated Loan and Security Agreement (the “Agreement”) dated as
of December 16, 2004, is among Farm & Home Oil Company (“Borrower”), the
financial institutions which are now or which hereafter become party to this
Agreement (collectively, the “Lenders” and individually, each a “Lender”, which
term shall include Agent and Issuing Bank in their capacities as Lenders) and
Univest National Bank and Trust Co. (“Univest”), as agent for Lenders (Univest
in such capacity, together with its successors in such capacity the “Agent”),
and Wachovia Bank, National Association (“WBNA”) as issuing bank (WBNA, in such
capacity, together with its successors in such capacity, the “Issuing Bank”)
concerning loans and other credit accommodations to be made by Lenders to
Borrower.  All capitalized terms appearing herein which are not otherwise
defined have such meaning as provided in Section 10 below.

 


SECTION 1.         EXISTING LOAN DOCUMENTS


 

1.1           Existing Loan Documents.  Univest and Borrower are parties to
those certain loan documents described on Schedule 1.1 attached hereto
(collectively, the “Existing Loan Documents”), Univest’s interest in which WBNA
(formerly First Union National Bank) purchased a participation interest..

 

1.2           Ratification of Existing Loan Documents.

 


(A)           THE EXISTING LOAN DOCUMENTS ARE VALID, BINDING AND IN FULL FORCE
AND EFFECT AS OF THE DATE HEREOF.


 


(B)           NEITHER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, NOR ANY OTHER
DOCUMENT IN CONNECTION THEREWITH SHALL BE DEEMED OR CONSTRUED TO BE A
COMPROMISE, SATISFACTION, NOVATION OR RELEASE OF ANY OF THE EXISTING LOAN
DOCUMENTS OR ANY RIGHTS OR OBLIGATIONS THEREUNDER, NOR SHALL THE CREDIT
FACILITIES UNDER THIS AGREEMENT BE DEEMED TO BE A REPAYMENT OF ANY OF THE
INDEBTEDNESS EVIDENCED THEREBY.  THE CREDIT FACILITIES UNDER THIS AGREEMENT ARE
BEING EXTENDED TO RECAST, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE OBLIGATIONS EVIDENCED AND SECURED BY THE EXISTING LOAN
DOCUMENTS.  ALL OBLIGATIONS UNDER THE EXISTING LOAN DOCUMENTS ARE SUPERSEDED BY
THE LOAN DOCUMENTS.


 


(C)           ALL LIENS, SECURITY INTERESTS, RIGHTS AND REMEDIES GRANTED TO
AGENT (FOR ITSELF OR FOR THE BENEFIT OF THE LENDERS) OR LENDERS UNDER THE
EXISTING LOAN DOCUMENTS ARE HEREBY RATIFIED, CONFIRMED AND CONTINUED IN FAVOR OF
AGENT, FOR THE BENEFIT OF LENDERS AS PROVIDED FOR HEREIN, AND SHALL SECURE THE
PERFORMANCE BY BORROWER OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND ALL OF THE
OTHER LOAN DOCUMENTS.


 


(D)           BORROWER HAS NO DEFENSE, SETOFF, COUNTERCLAIM OR CHALLENGE AGAINST
THE PAYMENT OF THE SUMS CURRENTLY OWING UNDER THE EXISTING LOAN DOCUMENTS OR THE
ENFORCEMENT OF ANY OF THE TERMS AND CONDITIONS OF THE EXISTING LOAN DOCUMENTS. 
AGENT, LENDERS, ISSUING BANK AND BORROWER EACH AGREE THAT THE PRINCIPAL BALANCE
DUE UNDER THE EXISTING LOAN DOCUMENTS AS OF THE DATE HEREOF IS FORTY-SIX MILLION
TWELVE THOUSAND TWO HUNDRED TWENTY-SEVEN AND 94/100 DOLLARS ($46,012,227.94).

 

--------------------------------------------------------------------------------



 


(E)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SUPERSEDE AND REPLACE
THE EXISTING LOAN DOCUMENTS.  IN THE EVENT OF ANY INCONSISTENCIES BETWEEN THE
TERMS AND CONDITIONS OF THE EXISTING LOAN DOCUMENTS AND THE TERMS AND CONDITIONS
OF THE LOAN DOCUMENTS, THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS SHALL
CONTROL.

 


SECTION 2.         LOANS AND LETTERS OF CREDIT


 

2.1           Working Capital Line of Credit.

 


(A)           LENDERS WILL ESTABLISH FOR BORROWER FOR AND DURING THE PERIOD FROM
THE DATE HEREOF AND UNTIL OCTOBER 31, 2006 (AS SUCH PERIOD MAY BE EXTENDED FROM
TIME TO TIME PURSUANT TO SECTION 2.1(C) BELOW, THE “WORKING CAPITAL LINE
CONTRACT PERIOD”), SUBJECT TO THE TERMS AND CONDITIONS HEREOF, A REVOLVING
WORKING CAPITAL CREDIT FACILITY (THE “WORKING CAPITAL LINE”), PURSUANT TO WHICH
LENDERS WILL FROM TIME TO TIME IN ACCORDANCE WITH THEIR RESPECTIVE PRO RATA LINE
PERCENTAGE, SEVERALLY AND NOT JOINTLY, MAKE ADVANCES TO BORROWER IN AN AGGREGATE
AMOUNT NOT EXCEEDING (I) DURING ANY NON-SEASONAL PERIOD, THE MAXIMUM
NON-SEASONAL WORKING CAPITAL LINE AMOUNT AND (II) DURING ANY SEASONAL PERIOD,
THE LESSER OF (A) THE MAXIMUM SEASONAL WORKING CAPITAL LINE AMOUNT AND (B) THE
BORROWING BASE AMOUNT.  WITHIN THE LIMITATIONS SET FORTH IN THIS AGREEMENT,
BORROWER MAY BORROW, REPAY AND REBORROW UNDER THE WORKING CAPITAL LINE.  THE
WORKING CAPITAL LINE SHALL BE SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET
FORTH IN THE LOAN DOCUMENTS, WHICH TERMS AND CONDITIONS ARE INCORPORATED
HEREIN.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, EACH LENDER
AGREES TO LEND TO BORROWER THE AMOUNT EQUAL TO SUCH LENDER’S RESPECTIVE PRO RATA
LINE PERCENTAGE OF EACH ADVANCE REQUESTED BY BORROWER UNDER THE WORKING CAPITAL
LINE.  THE OUTSTANDING AMOUNT OF THE ADVANCES (INCLUDING WITHOUT LIMITATION THEN
OUTSTANDING L/C OBLIGATIONS) BY EACH LENDER UNDER THE WORKING CAPITAL LINE SHALL
NOT EXCEED SUCH LENDER’S PRO RATA LINE SHARE (AS SUCH AMOUNT MAY CHANGE FROM
TIME TO TIME IN ACCORDANCE WITH THIS AGREEMENT).


 


(B)           BORROWER SHALL USE THE PROCEEDS OF THE WORKING CAPITAL LINE FOR
WORKING CAPITAL PURPOSES AND TO FINANCE APPROVED MARGIN DEPOSITS.  UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN, A PORTION OF THE
OUTSTANDING BALANCE UNDER THE EXISTING DOCUMENTS IN THE AMOUNT OF FORTY-ONE
MILLION FIVE HUNDRED SIXTY-FIVE THOUSAND FOUR HUNDRED FORTY AND 52/100 DOLLARS
($41,565,440.52) SHALL BE DEEMED AN ADVANCE UNDER THE WORKING CAPITAL LINE.


 


(C)           BORROWER MAY FROM TIME TO TIME REQUEST THAT LENDERS EXTEND THE
WORKING CAPITAL LINE CONTRACT PERIOD FOR SUCCESSIVE ONE YEAR PERIODS, BY
PROVIDING AGENT WITH WRITTEN NOTICE OF SUCH REQUEST NOT LATER THAN SIXTY (60)
DAYS PRIOR TO THE EXPIRATION OF THE THEN CURRENT WORKING CAPITAL LINE CONTRACT
PERIOD, TOGETHER WITH THE FINANCIAL STATEMENTS TO BE DELIVERED PURSUANT TO
SECTION 6.10(A) HEREOF, A COVENANT COMPLIANCE CERTIFICATE AND SUCH OTHER
DOCUMENTS AS AGENT SHALL REASONABLY REQUEST, ALL OF WHICH MUST BE IN FORM AND
CONTENT REASONABLY SATISFACTORY TO THE REQUIRED LENDERS.  BORROWER ACKNOWLEDGES
AND AGREES THAT LENDERS HAVE NO OBLIGATION TO EXTEND THE WORKING CAPITAL LINE
CONTRACT PERIOD AT ANY TIME AND LENDERS MAY DETERMINE NOT TO DO SO FOR ANY OR NO
REASON, OR MAY DETERMINE TO DO SO ON THE SAME TERMS AS SET FORTH HEREIN OR ON
SUCH ADDITIONAL OR DIFFERENT TERMS AS THEY DEEM APPROPRIATE, IN THEIR SOLE
DISCRETION..


 

2.2           Capital Expenditure Line of Credit.

 


(A)           CAP EX LINE LENDERS WILL ESTABLISH FOR BORROWER FOR AND DURING THE
PERIOD FROM THE DATE HEREOF AND UNTIL OCTOBER 31, 2006 (THE “CAP EX CONTRACT
PERIOD”), SUBJECT TO THE TERMS AND CONDITIONS HEREOF, A REVOLVING CAPITAL
EXPENDITURE CREDIT FACILITY (THE “CAP EX LINE”),

 

2

--------------------------------------------------------------------------------


 


PURSUANT TO WHICH CAP EX LINE LENDERS WILL FROM TIME TO TIME IN ACCORDANCE WITH
THEIR RESPECTIVE PRO RATA CAP EX PERCENTAGE, SEVERALLY AND NOT JOINTLY, MAKE
ADVANCES TO BORROWER IN INDIVIDUAL AMOUNTS NOT TO EXCEED ONE HUNDRED PERCENT
(100%) OF THE INVOICE VALUE OF THE EQUIPMENT BEING PURCHASED BY BORROWER WITH
THE PROCEEDS OF SUCH ADVANCE; PROVIDED, HOWEVER, AT NO TIME SHALL THE AGGREGATE
OF ALL OUTSTANDING ADVANCES UNDER THE CAP EX LINE EXCEED THE MAXIMUM CAP EX LINE
AMOUNT.  WITHIN THE LIMITATIONS SET FORTH IN THIS AGREEMENT, BORROWER MAY
BORROW, REPAY AND REBORROW UNDER THE CAP EX LINE.  THE CAP EX LINE SHALL BE
SUBJECT TO ALL OF THE TERMS AND CONDITIONS SET FORTH IN THE LOAN DOCUMENTS,
WHICH TERMS AND CONDITIONS ARE INCORPORATED HEREIN.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, EACH CAP EX LINE LENDER AGREES TO LEND TO BORROWER
THE AMOUNT EQUAL TO SUCH CAP EX LINE LENDER’S RESPECTIVE PRO RATA CAP EX
PERCENTAGE OF EACH ADVANCE REQUESTED BY BORROWER UNDER THE CAP EX LINE.  THE
OUTSTANDING AMOUNT OF THE ADVANCES BY EACH CAP EX LINE LENDER SHALL NOT EXCEED
SUCH CAP EX LINE LENDER’S PRO RATA CAP EX SHARE (AS SUCH AMOUNT MAY CHANGE FROM
TIME TO TIME IN ACCORDANCE WITH THIS AGREEMENT).


 


(B)           TOGETHER WITH EACH REQUEST FOR AN ADVANCE UNDER THE CAP EX LINE,
BORROWER SHALL DELIVER TO AGENT COPIES OF INVOICES FOR THE EQUIPMENT BEING
PURCHASED WITH THE PROCEEDS OF SUCH ADVANCE, TOGETHER WITH SUCH OTHER
INFORMATION WITH RESPECT THERETO AS AGENT SHALL REASONABLY REQUIRE.


 


(C)           BORROWER SHALL USE PROCEEDS OF THE CAP EX LINE TO FINANCE THE
COSTS OF ACQUISITION OF EQUIPMENT TO BE USED IN THE NORMAL COURSE OF BORROWER’S
BUSINESS.  UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN, A PORTION
OF THE OUTSTANDING BALANCE UNDER THE EXISTING DOCUMENTS IN THE AMOUNT OF TWO
MILLION THIRTY-SEVEN THOUSAND FOUR HUNDRED NINETY-NINE AND 77/100 DOLLARS
($2,037,499.77) SHALL BE DEEMED AN ADVANCE UNDER THE CAP EX LINE.


 

2.3           [INTENTIONALLY OMITTED].

 

2.4           Letters of Credit.

 


(A)           ISSUING BANK MAY, IN ITS SOLE DISCRETION, ISSUE UNDER THE WORKING
CAPITAL LINE, FROM TIME TO TIME AT BORROWER’S REQUEST AND ON TERMS AND
CONDITIONS AND FOR PURPOSES SATISFACTORY TO AGENT AND ISSUING BANK, LETTERS OF
CREDIT FOR BORROWER’S ACCOUNT (“LETTERS OF CREDIT”).  BORROWER SHALL EXECUTE AND
PERFORM ADDITIONAL AGREEMENTS RELATING TO THE LETTERS OF CREDIT IN FORM AND
SUBSTANCE ACCEPTABLE TO AGENT AND ISSUING BANK, ALL OF WHICH SHALL SUPPLEMENT
THE RIGHTS AND REMEDIES GRANTED HEREIN.  ANY PAYMENTS MADE BY ANY LENDER OR
ISSUING BANK IN CONNECTION WITH THE LETTERS OF CREDIT SHALL CONSTITUTE
ADDITIONAL ADVANCES TO BORROWER UNDER THE WORKING CAPITAL LINE.  LETTERS OF
CREDIT SHALL HAVE A TERM NOT TO EXCEED (I) WITH RESPECT TO STANDBY LETTERS OF
CREDIT, 365 DAYS FROM THE DATE OF ISSUANCE THEREOF AND (II) WITH RESPECT TO
COMMERCIAL LETTERS OF CREDIT, 180 DAYS FROM THE DATE OF ISSUANCE THEREOF;
PROVIDED, HOWEVER, NO LETTER OF CREDIT SHALL EXPIRE ON A DATE LATER THAN THE
LAST DAY OF THE WORKING CAPITAL LINE CONTRACT PERIOD THEN IN EFFECT WITHOUT THE
PRIOR WRITTEN APPROVAL OF AGENT AND ISSUING BANK AND, WITH RESPECT TO ANY SUCH
LETTER OF CREDIT, BORROWER HEREBY AGREES TO DELIVER ON OR BEFORE THE LAST DAY OF
THE WORKING CAPITAL LINE PERIOD CASH COLLATERAL IN AN AMOUNT EQUAL TO ONE
HUNDRED FIVE PERCENT (105%) OF THE OUTSTANDING UNDRAWN FACE AMOUNT OF EACH SUCH
LETTER OF CREDIT, TO BE HELD PURSUANT TO SECTION 9.2 HEREOF.


 


(B)           IN ADDITION TO THE FEES AND COSTS OF THE AGENT AND ISSUING BANK IN
CONNECTION WITH ISSUING OR ADMINISTERING THE LETTERS OF CREDIT, BORROWER SHALL
PAY TO ISSUING BANK, UPON THE ISSUANCE OF ANY LETTER OF CREDIT AND ON EACH
RENEWAL THEREOF, A CHARGE EQUAL TO THE AMOUNT SET FORTH


 

3

--------------------------------------------------------------------------------


 


IN SECTION 10.2 (THE “LETTER OF CREDIT CHARGES”), AS APPLICABLE WITH RESPECT TO
THE TYPE OF LETTER OF CREDIT ISSUED.


 


(C)           NO LETTER OF CREDIT WILL BE ISSUED IF (I) THE SUM OF (A) THE
STATED AMOUNT OF THE LETTER OF CREDIT REQUESTED, PLUS (B) FEES AND COSTS FOR
ISSUANCE, PLUS (C) ALL ADVANCES UNDER THE WORKING CAPITAL LINE AND LETTERS OF
CREDIT THEN OUTSTANDING, WOULD EXCEED (1) DURING ANY NON-SEASONAL PERIOD, THE
MAXIMUM NON-SEASONAL WORKING CAPITAL LINE AMOUNT, AND (2) DURING ANY SEASONAL
PERIOD, THE LESSER OF (X) THE MAXIMUM SEASONAL WORKING CAPITAL LINE AMOUNT AND
(Z) THE BORROWING BASE AMOUNT, OR (II) THE AGGREGATE STATED AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT WOULD EXCEED, AT ANY TIME, THE LETTER OF CREDIT
SUBLIMIT SET FORTH IN SECTION 10.2(B).  FOR PURPOSES OF DETERMINING AVAILABILITY
FOR ADVANCES UNDER THE WORKING CAPITAL LINE AND THE ISSUANCE OF LETTERS OF
CREDIT, THE FACE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT AND ALL
UNREIMBURSED LETTER OF CREDIT CHARGES AND OTHER AMOUNTS INCLUDED IN THE TERM
“L/C OBLIGATIONS” DEFINED BELOW SHALL BE DEEMED ADVANCES UNDER THE WORKING
CAPITAL LINE.


 


(D)           ALL INDEBTEDNESS, LIABILITIES AND OBLIGATIONS OF ANY SORT
WHATSOEVER, HOWEVER ARISING, WHETHER PRESENT OR FUTURE, FIXED OR CONTINGENT,
SECURED OR UNSECURED, DUE OR TO BECOME DUE, PAID OR INCURRED, ARISING OR
INCURRED IN CONNECTION WITH ANY LETTER OF CREDIT SHALL BE INCLUDED IN THE TERM
“OBLIGATIONS”, AS DEFINED HEREIN, AND SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL
AMOUNTS DUE OR WHICH MAY BECOME DUE UNDER OR IN CONNECTION WITH ANY LETTER OF
CREDIT; (II) ALL AMOUNTS CHARGED OR CHARGEABLE TO BORROWER, AGENT, ANY LENDER OR
ISSUING BANK BY ANY BANK, OTHER FINANCIAL INSTITUTION OR CORRESPONDENT BANK
WHICH OPENS, ISSUES OR IS INVOLVED WITH ANY LETTER OF CREDIT; (III) THE LETTER
OF CREDIT CHARGES AND ALL OTHER FEES, COSTS AND OTHER CHARGES OF AGENT, ANY
LENDER AND ISSUING BANK IN CONNECTION WITH ANY LETTERS OF CREDIT; AND (IV) TO
THE EXTENT PAID BY ISSUING BANK AND NOT REIMBURSED BY BORROWER ALL DUTIES,
FREIGHT, TAXES, COSTS, INSURANCE AND ALL SUCH OTHER CHARGES AND EXPENSES WHICH
MAY PERTAIN DIRECTLY OR INDIRECTLY TO ANY OBLIGATIONS OR LETTERS OF CREDIT OR TO
THE GOODS OR DOCUMENTS RELATING THERETO (COLLECTIVELY, THE “L/C OBLIGATIONS”).


 


(E)           BORROWER UNCONDITIONALLY AGREES TO INDEMNIFY AND HOLD AGENT,
LENDERS AND ISSUING BANK HARMLESS FROM ANY AND ALL LOSS, CLAIM OR LIABILITY
(INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING FROM ANY TRANSACTIONS OR
OCCURRENCES RELATING TO ANY LETTER OF CREDIT ESTABLISHED OR OPENED FOR
BORROWER’S ACCOUNT, THE COLLATERAL RELATING THERETO AND ANY DRAWINGS THEREUNDER,
INCLUDING ANY SUCH LOSS OR CLAIM DUE TO ANY ACTION TAKEN BY AGENT, ANY LENDER OR
ISSUING BANK IN CONNECTION WITH ANY LETTERS OF CREDIT.  BORROWER FURTHER AGREES
TO INDEMNIFY AND HOLD AGENT, LENDERS AND ISSUING BANK HARMLESS FOR ANY ERRORS OR
OMISSIONS IN CONNECTION WITH THE LETTERS OF CREDIT, WHETHER CAUSED BY AGENT,
LENDERS OR ISSUING BANK OR OTHERWISE.  BORROWER’S UNCONDITIONAL OBLIGATION TO
INDEMNIFY AND HOLD AGENT, LENDERS AND ISSUING BANK HARMLESS UNDER THIS PROVISION
SHALL NOT BE MODIFIED OR DIMINISHED FOR ANY REASON OR IN ANY MANNER WHATSOEVER,
EXCEPT FOR AGENT’S, LENDERS’ OR ISSUING BANK’S WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.  BORROWER AGREES THAT ANY CHARGES MADE TO AGENT, ANY LENDER OR
ISSUING BANK BY ANY ISSUER OF ANY LETTER OF CREDIT SHALL BE CONCLUSIVE ON
BORROWER AND MAY BE CHARGED TO BORROWER’S ACCOUNT.


 


(F)            NONE OF AGENT, ANY LENDER OR ISSUING BANK SHALL BE RESPONSIBLE
FOR:  THE CONFORMITY OF ANY GOODS TO THE DOCUMENTS PRESENTED; THE VALIDITY OR
GENUINENESS OF ANY DOCUMENTS; DELAY, DEFAULT, OR FRAUD BY BORROWER OR SHIPPER
AND/OR ANYONE ELSE IN CONNECTION WITH THE LETTERS OF CREDIT OR ANY UNDERLYING
TRANSACTION; PROVIDED, HOWEVER, AGENT, LENDERS AND ISSUING BANK SHALL BE
RESPONSIBLE FOR ANY SUCH DEFAULT, DELAY OR FRAUD CAUSED BY AGENT’S, LENDERS’ OR
ISSUING BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

4

--------------------------------------------------------------------------------


 


(G)           BORROWER AGREES THAT ANY ACTION TAKEN BY AGENT, ANY LENDER OR
ISSUING BANK, IF TAKEN IN GOOD FAITH AND WITHOUT GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT, SHALL BE BINDING
ON BORROWER AND SHALL NOT CREATE ANY RESULTING LIABILITY TO AGENT, SUCH LENDER
OR ISSUING BANK.  IN FURTHERANCE THEREOF, AGENT AND ISSUING BANK SHALL HAVE THE
FULL RIGHT AND AUTHORITY TO CLEAR AND RESOLVE ANYQUESTIONS OF NON-COMPLIANCE OF
DOCUMENTS; TO GIVE ANY INSTRUCTIONS AS TO ACCEPTANCE OR REJECTION OF ANY
DOCUMENTS OR GOODS; TO EXECUTE FOR BORROWER’S ACCOUNT ANY AND ALL APPLICATIONS
FOR STEAMSHIP OR AIRWAY GUARANTEES, INDEMNITIES OR DELIVERY ORDERS; TO GRANT ANY
EXTENSIONS OF THE MATURITY OF TIME OF PAYMENT FOR, OR TIME OF PRESENTATION OF,
ANY DRAFTS, ACCEPTANCES, OR DOCUMENTS; AND TO AGREE TO ANY AMENDMENTS, RENEWALS,
EXTENSIONS, MODIFICATIONS, CHANGES OR CANCELLATIONS OF ANY OF THE TERMS OR
CONDITIONS OF ANY OF THE APPLICATIONS OR LETTERS OF CREDIT.  ALL OF THE
FOREGOING ACTIONS MAY BE TAKEN IN AGENT’S OR ISSUING BANK’S SOLE NAME, AND
ISSUING BANK SHALL BE ENTITLED TO COMPLY WITH AND HONOR ANY AND ALL SUCH
DOCUMENTS OR INSTRUMENTS EXECUTED BY OR RECEIVED SOLELY FROM AGENT OR ISSUING
BANK, ALL WITHOUT ANY NOTICE TO OR ANY CONSENT FROM BORROWER.  NONE OF THE
FOREGOING ACTIONS DESCRIBED IN THIS SUBSECTION (G) MAY BE TAKEN BY BORROWER
WITHOUT AGENT’S EXPRESS WRITTEN CONSENT NOR SHALL AGENT OR ISSUING BANK BE
LIABLE IN ANY WAY WITH RESPECT THERETO.


 


(H)           IMMEDIATELY UPON THE ISSUANCE OF ANY LETTER OF CREDIT, ISSUING
BANK IS DEEMED TO HAVE GRANTED TO EACH LENDER, AND EACH LENDER IS DEEMED TO HAVE
ACQUIRED FROM ISSUING BANK, AN UNDIVIDED PARTICIPATING INTEREST (WITHOUT
RECOURSE TO OR WARRANTY BY ISSUING BANK), IN ACCORDANCE WITH EACH SUCH LENDER’S
RESPECTIVE PRO RATA LINE PERCENTAGE OF THE WORKING CAPITAL LINE, IN ALL OF
ISSUING BANK’S RIGHTS AND LIABILITIES WITH RESPECT TO SUCH LETTER OF CREDIT. 
EACH LENDER SHALL BE DIRECTLY AND UNCONDITIONALLY OBLIGATED WITHOUT DEDUCTION OR
SETOFF OF ANY KIND, TO ISSUING BANK, ACCORDING TO SUCH LENDER’S PRO RATA LINE
PERCENTAGE TO REIMBURSE ISSUING BANK FOR DRAWS HONORED OR PAID BY ISSUING BANK
AT ANY TIME (INCLUDING, WITHOUT LIMITATION, FOLLOWING COMMENCEMENT OF ANY
BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR DISSOLUTION PROCEEDING WITH RESPECT
TO BORROWER) UNDER ANY SUCH LETTER OF CREDIT.


 

2.5           [Intentionally Deleted.]

 

2.6           Loans Generally.

 


(A)           FOR PURPOSES HEREOF, “LOAN” SHALL MEAN ANY ADVANCE UNDER THE
WORKING CAPITAL LINE OR THE CAP EX LINE AND SHALL INCLUDE ANY EXTENSION OR
CONVERSION OF AN EXISTING LOAN (OR PORTION THEREOF); “EURODOLLAR LOAN” SHALL
MEAN ANY LOAN (OR PORTION THEREOF) BEARING INTEREST AT A RATE DETERMINED BY
REFERENCE TO LIBOR AS DEFINED HEREIN; “BASE RATE LOAN” SHALL MEAN ANY LOAN (OR
PORTION THEREOF) BEARING INTEREST AT A RATE OF INTEREST DETERMINED BY REFERENCE
TO THE PRIME RATE AS DEFINED HEREIN; AND “FIXED RATE LOAN” SHALL MEAN ANY LOAN
BEARING INTEREST DETERMINED BY REFERENCE TO A FIXED RATE AS DEFINED BELOW.


 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 3.10 AND 3.11 BELOW, EACH
(I) LOAN UNDER THE WORKING CAPITAL LINE MAY BE A EURODOLLAR LOAN OR A BASE RATE
LOAN, AS BORROWER MAY REQUEST PURSUANT TO THE TERMS HEREOF; AND (II) LOAN UNDER
THE CAP EX LINE MAY BE A EURODOLLAR LOAN, A BASE RATE LOAN OR A FIXED RATE LOAN,
AS BORROWER MAY REQUEST PURSUANT TO THE TERMS HEREOF.  EURODOLLAR LOANS HAVING
DIFFERENT INTEREST PERIODS, REGARDLESS OF WHETHER THEY COMMENCE ON THE SAME
DATE, SHALL BE CONSIDERED SEPARATE LOANS.  DURING THE NON-SEASONAL PERIOD,
BORROWER MAY NOT HAVE MORE THAN SIX (6) SEPARATE EURODOLLAR LOANS OUTSTANDING AT
ANY ONE TIME UNDER THE WORKING CAPITAL LINE. DURING THE SEASONAL PERIOD,
BORROWER MAY NOT HAVE MORE THAN TEN (10) SEPARATE EURODOLLAR LOANS OUTSTANDING
AT ANY ONE TIME UNDER THE WORKING CAPITAL LINE.  EURODOLLAR LOANS UNDER THE
WORKING

 

5

--------------------------------------------------------------------------------


 


CAPITAL LINE SHALL BE MADE IN MINIMUM PRINCIPAL AMOUNTS OF AT LEAST THREE
MILLION DOLLARS ($3,000,000.00) AND IN INCREMENTS OF TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000.00).THERE ARE NO RESTRICTIONS ON THE NUMBER OR AMOUNT OF
EURODOLLAR LOANS UNDER THE CAP EX LINE.


 


(C)           BORROWER SHALL GIVE AGENT WRITTEN NOTICE (WHICH MAY BE BY
TELECOPY) (I) IN THE CASE OF A EURODOLLAR LOAN UNDER THE WORKING CAPITAL LINE
AND ANY LOAN UNDER THE CAP EX LINE, NOT LATER THAN 10:00 A.M., EASTERN STANDARD
TIME, TWO (2) BUSINESS DAYS BEFORE A PROPOSED BORROWING AND (II) IN THE CASE OF
A BASE RATE LOAN UNDER THE WORKING CAPITAL LINE, NOT LATER THAN 10:00 A.M.,
EASTERN TIME, ON THE DAY OF THE PROPOSED BORROWING.  SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL IN EACH CASE REFER TO THIS AGREEMENT AND SPECIFY
(A) WHETHER THE LOAN THEN BEING REQUESTED IS TO BE A EURODOLLAR LOAN OR BASE
RATE LOAN; (B) THE DATE OF SUCH BORROWING (WHICH SHALL BE A BUSINESS DAY) AND
THE AMOUNT THEREOF; (C) IF SUCH LOAN IS TO BE A EURODOLLAR LOAN, THE INTEREST
PERIOD WITH RESPECT THERETO, PROVIDED, HOWEVER, THAT BORROWER SHALL NOT SPECIFY
ANY INTEREST PERIOD WHICH EXPIRES AFTER THE END OF THE WORKING CAPITAL LINE
CONTRACT PERIOD OR THE CAP EX LINE CONTRACT PERIOD, AS APPLICABLE.  IF NO
ELECTION AS TO THE TYPE OF LOAN IS SPECIFIED IN ANY SUCH NOTICE, THEN THE
REQUESTED LOAN SHALL BE A BASE RATE LOAN.  IF NO INTEREST PERIOD WITH RESPECT TO
ANY EURODOLLAR LOAN IS SPECIFIED IN ANY SUCH NOTICE, THEN BORROWER SHALL BE
DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION.  IN ADDITION
TO THE FOREGOING, EACH REQUEST FOR AN ADVANCE UNDER THE CAP EX LINE SHALL
INCLUDE THE APPLICABLE INVOICE AND SUCH OTHER INFORMATION AS AGENT SHALL
REASONABLY REQUIRE IN CONNECTION WITH THE EQUIPMENT BEING PURCHASED WITH THE
PROCEEDS OF SUCH ADVANCE.


 


(D)           BORROWER MAY REQUEST THAT CAP EX LINE LENDERS QUOTE A FIXED RATE
OF INTEREST (A “FIXED RATE”) IN RESPECT OF ANY ADVANCE UNDER THE CAP EX LINE. 
IF BORROWER ELECTS A FIXED RATE, SUCH FIXED RATE SHALL REMAIN IN EFFECT FROM THE
EFFECTIVE DATE THEREOF THROUGH THE TERM OF THE APPLICABLE ADVANCE UNDER THE CAP
EX LINE.


 


(E)           REQUIRED LENDERS MAY, IN THEIR SOLE DISCRETION, MAKE OR PERMIT
LOANS OR THE ISSUING BANK MAY ISSUE OR PERMIT THE ISSUANCE OF LETTERS OF CREDIT
IN EXCESS OF THE MAXIMUM NON-SEASONAL WORKING CAPITAL LINE AMOUNT, THE MAXIMUM
SEASONAL WORKING CAPITAL LINE AMOUNT, OR ANY OTHER APPLICABLE FORMULAS OR
SUBLIMITS.  THE CAP EX LENDERS MAY, IN THEIR SOLE DISCRETION, MAKE OR PERMIT
LOANS IN EXCESS OF THE MAXIMUM CAP EX LINE AMOUNT OR ANY OTHER APPLICABLE
FORMULAS OR SUBLIMITS.  IF LENDERS OR ISSUING BANK, AS APPLICABLE, MAKE OR
PERMIT ANY SUCH ACCOMMODATIONS, ALL OR ANY PORTION OF SUCH EXCESS(ES) SHALL BE
IMMEDIATELY DUE AND PAYABLE UPON AGENT’S DEMAND.  SHOULD ANY SUCH EXCESS OCCUR
WITHOUT LENDERS’ PRIOR WRITTEN CONSENT, SUCH EXCESS SHALL BE DUE AND PAYABLE
IMMEDIATELY AND WITHOUT DEMAND BY AGENT.


 


(F)            BORROWER MAY PREPAY (I) LOANS WHICH ARE BASE RATE LOANS ON ANY
BUSINESS DAY AND (II) SUBJECT TO THE PROVISIONS OF SECTION 3.12 HEREOF, UPON
THREE (3) BUSINESS DAYS’ WRITTEN NOTICE TO AGENT, LOANS WHICH ARE EURODOLLAR
LOANS ON A DAY OTHER THAN THE LAST DAY OF THE APPLICABLE INTEREST PERIOD AND
LOANS WHICH ARE FIXED RATE LOANS ON A DAY OTHER THAN THE LAST DAY OF THE
APPLICABLE TERM THEREOF.  NOTWITHSTANDING THE FOREGOING, ALL HEDGING AGREEMENTS
(INCLUDING WITHOUT LIMITATION, SWAP AGREEMENTS, AS DEFINED IN 11 U.S.C. § 101,
AS IN EFFECT FROM TIME TO TIME), IF ANY, BETWEEN BORROWER AND ANY LENDER OR ITS
AFFILIATES ARE INDEPENDENT AGREEMENTS GOVERNED BY THE WRITTEN PROVISIONS OF SAID
HEDGING AGREEMENTS, WHICH WILL REMAIN IN FULL FORCE AND EFFECT, UNAFFECTED BY
ANY REPAYMENT, PREPAYMENT, ACCELERATION, REDUCTION, INCREASE OR CHANGE IN THE
TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN SAID WRITTEN HEDGING AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(G)           BORROWER’S OBLIGATION TO REPAY SUMS ADVANCED UNDER THE WORKING
CAPITAL LINE SHALL BE EVIDENCED BY BORROWER’S PROMISSORY NOTE TO EACH LENDER IN
THE FACE AMOUNT OF SUCH LENDER’S PRO RATA LINE SHARE (COLLECTIVELY, THE “WORKING
CAPITAL LINE NOTES”), WHICH SHALL BE IN THE FORM OF SCHEDULE 2.6(G-1) ATTACHED
HERETO.  BORROWER’S OBLIGATIONS TO REPAY SUMS ADVANCED UNDER THE CAP EX LINE
SHALL BE EVIDENCED BY BORROWER’S PROMISSORY NOTE TO EACH CAP EX LINE LENDER IN
THE FACE AMOUNT OF SUCH CAP EX LINE LENDER’S PRO RATA CAP EX SHARE, TOGETHER
WITH ALLONGES THERETO DELIVERED BY BORROWER TO LENDERS ON THE DATE OF AND AS A
CONDITION TO THE APPLICABLE ADVANCE UNDER THE CAP EX LINE, EACH ALLONGE BEING IN
THE AMOUNT OF SUCH CAP EX LINE LENDER’S PRO RATA CAP EX PERCENTAGE OF THE
APPLICABLE ADVANCE, WHICH NOTES AND ALLONGES SHALL EACH BE IN THE FORMS OF
SCHEDULE 2.6(G-2) ATTACHED HERETO (SUCH NOTES, TOGETHER WITH EACH ALLONGE
THERETO, COLLECTIVELY “CAP EX NOTES”).  THE WORKING CAPITAL LINE NOTES, AND THE
CAP EX NOTES MAY BE REFERRED TO COLLECTIVELY AS THE “NOTES”.


 


(H)           EACH LENDER’S AGREEMENT TO EXTEND ANY LOANS (INCLUDING WITHOUT
LIMITATION ADVANCES PURSUANT TO SECTION 11.1 HEREOF) OR ISSUING BANK’S
OBLIGATION TO ISSUE ANY LETTERS OF CREDIT AFTER THE DATE HEREOF IS EXPRESSLY
SUBJECT TO (I) THE SATISFACTION OF EACH OF THE CLOSING CONDITIONS DESCRIBED ON
SCHEDULE B; (II) ALL REPRESENTATIONS AND WARRANTIES OF BORROWER CONTAINED IN THE
LOAN DOCUMENTS BEING TRUE AND COMPLETE AS OF THE DATE OF THE MAKING OF SUCH LOAN
OR THE ISSUANCE OF SUCH LETTER OF CREDIT; AND (III) NO EVENT OF DEFAULT, NOR ANY
EVENT OR CONDITION WHICH WITH THE PASSAGE OF TIME OR DELIVERY OF NOTICE OR
OTHERWISE WOULD CONSTITUTE ANY SUCH EVENT OF DEFAULT, EXISTING.


 


(I)            EXCESS COLLECTED BALANCES IN THE BORROWER’S OPERATING CHECKING
ACCOUNT MAINTAINED WITH AGENT (“EXCESS FUNDS”) SHALL BE AUTOMATICALLY SWEPT ON A
DAILY BASIS TO PAY DOWN BASE RATE LOAN BALANCES OUTSTANDING UNDER THE WORKING
CAPITAL LINE OR, IF NO BASE RATE LOAN BALANCES ARE OUTSTANDING UNDER THE WORKING
CAPITAL LINE, EXCESS FUNDS SHALL BE AUTOMATICALLY SWEPT TO A DAILY REPURCHASE
AGREEMENT ACCOUNT OF BORROWER MAINTAINED WITH AGENT.  IF COLLECTED BALANCES IN
THE BORROWER’S OPERATING CHECKING ACCOUNT ARE NEGATIVE FOR ANY GIVEN DAY, FUNDS
SHALL BE AUTOMATICALLY ADVANCED UNDER THE WORKING CAPITAL LINE (TO THE EXTENT OF
AVAILABILITY THEREUNDER) TO BALANCE THE BORROWER’S OPERATING CHECKING ACCOUNT. 
BORROWINGS UNDER THIS AUTOMATIC SWEEP FEATURE SHALL BE BASE RATE LOANS.  NOTHING
IN THIS SECTION 2.6(I) SHALL LIMIT BORROWER’S OBLIGATIONS IN RESPECT OF
OVERDRAFTS OR REQUIRE LENDERS TO MAKE ANY ADVANCES IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED.


 


SECTION 3.         INTEREST; PAYMENTS AND FEES


 

3.1           Interest Calculation and Payments.

 


(A)           INTEREST ACCRUING ON BASE RATE LOANS AND FIXED RATE LOANS SHALL BE
PAYABLE BY BORROWER ON THE FIRST DAY OF EACH MONTH, CALCULATED UPON THE CLOSING
DAILY BALANCES IN THE LOAN ACCOUNT OF BORROWER FOR EACH DAY DURING THE
IMMEDIATELY PRECEDING MONTH.  INTEREST ON BASE RATE LOANS SHALL ACCRUE AT THE
ADJUSTED BASE RATE THEN IN EFFECT.  THE ADJUSTED BASE RATE SHALL INCREASE OR
DECREASE IN AN AMOUNT EQUAL TO EACH INCREASE OR DECREASE, RESPECTIVELY, IN THE
PRIME RATE, EFFECTIVE AS OF THE DATE OF EACH SUCH CHANGE.  INTEREST ON
EURODOLLAR LOANS SHALL BE PAYABLE BY BORROWER ON THE LAST DAY OF EACH INTEREST
PERIOD, AND, IF THE INTEREST PERIOD EXCEEDS THREE MONTHS, ALSO ON THE LAST DAY
OF THE THREE MONTH PERIOD COMMENCING ON THE FIRST DAY OF THE APPLICABLE INTEREST
PERIOD; ALL CALCULATED UPON THE OUTSTANDING PRINCIPAL AMOUNT OF SUCH EURODOLLAR
LOAN DURING THE IMMEDIATELY PRECEDING PERIOD AT THE ADJUSTED LIBOR RATE THEN IN
EFFECT.  ON AND AFTER ANY EVENT OF DEFAULT OR TERMINATION OR NON-RENEWAL OF THE
CREDIT FACILITIES UNDER THIS AGREEMENT, INTEREST ON ALL UNPAID OBLIGATIONS SHALL
ACCRUE AT A RATE EQUAL TO TWO AND ONE-HALF PERCENT (2.5%) PER ANNUM IN EXCESS OF
PRIME RATE (THE “DEFAULT RATE”) UNTIL SUCH TIME AS ALL OBLIGATIONS ARE
INDEFEASIBLY PAID IN FULL

 

7

--------------------------------------------------------------------------------


 


(NOTWITHSTANDING ENTRY OF ANY JUDGMENT AGAINST BORROWER OR THE EXERCISE OF ANY
OTHER RIGHT OR REMEDY BY AGENT OR ANY LENDER), AND ALL SUCH INTEREST SHALL BE
PAYABLE ON DEMAND.  IN NO EVENT SHALL CHARGES CONSTITUTING INTEREST EXCEED THE
RATE PERMITTED UNDER ANY APPLICABLE LAW OR REGULATION, AND IF ANY PROVISION OF
THIS AGREEMENT IS IN CONTRAVENTION OF ANY SUCH LAW OR REGULATION, SUCH PROVISION
SHALL BE DEEMED AMENDED TO CONFORM THERETO.


 


(B)           THE “PRIME RATE” IS THE RATE OF INTEREST PUBLICLY ANNOUNCED BY
AGENT, ITS SUCCESSORS AND ASSIGNS, IN SOUDERTON, PENNSYLVANIA, AS ITS “PRIME
RATE” WITH EACH CHANGE IN SUCH PRIME RATE BEING EFFECTIVE ON THE DATE OF SUCH
CHANGE (THE PRIME RATE IS NOT INTENDED TO BE THE LOWEST RATE OF INTEREST CHARGED
BY AGENT TO ITS BORROWERS).  THE “ADJUSTED BASE RATE” IS THE RATE OF INTEREST
EQUAL TO THE SUM OF THE PRIME RATE THEN IN EFFECT, PLUS THE APPLICABLE
PERCENTAGE FOR LOANS WHICH ARE BASE RATE LOANS AS SET FORTH IN SECTION 10.4(A).


 


(C)           “LIBOR” IS, WITH RESPECT TO ANY EURODOLLAR LOAN FOR THE INTEREST
PERIOD APPLICABLE THERETO, THE RATE OF INTEREST PER ANNUM (ROUNDED UPWARDS, IF
NECESSARY, TO THE NEAREST 1/100 OF 1%) APPEARING ON TELERATE PAGE 3750 (OR ANY
SUCCESSOR PAGE) - BRITISH BANKERS ASSOCIATION INTEREST SETTLEMENT RATES, AS THE
LONDON INTERBANK OFFERED RATE FOR DEPOSITS IN U.S. DOLLARS AT APPROXIMATELY
11:00 A.M. (LONDON TIME) TWO (2) BUSINESS DAYS PRIOR TO THE FIRST DAY OF SUCH
INTEREST PERIOD FOR A TERM COMPARABLE TO SUCH INTEREST PERIOD; PROVIDED,
HOWEVER, (I) IF MORE THAN ONE RATE IS SPECIFIED ON TELERATE PAGE 3750 (OR ANY
SUCCESSOR PAGE), THE APPLICABLE RATE SHALL BE THE ARITHMETIC MEAN OF ALL SUCH
RATES (II) IF SUCH RATE IS NOT REPORTED, THEN THE APPLICABLE RATE SHALL BE AS
DETERMINED BY THE AGENT FROM ANOTHER RECOGNIZED SOURCE OR INTERBANK QUOTATION,
AND PROVIDED, FURTHER, LIBOR SHALL BE INCREASED BY ANY THEN APPLICABLE OR
SUBSEQUENTLY IMPOSED EUROCURRENCY LIABILITY RESERVE REQUIREMENT IMPOSED BY THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE.  THE “ADJUSTED LIBOR RATE” IS THE
RATE OF INTEREST EQUAL TO THE SUM OF LIBOR THEN IN EFFECT, PLUS THE APPLICABLE
PERCENTAGE FOR EURODOLLAR LOANS SET FORTH IN SECTION 10.4(A).


 


(D)           “INTEREST PERIOD” IS, AS TO ANY EURODOLLAR LOAN, THE PERIOD
COMMENCING ON THE DATE OF THE BORROWING (INCLUDING EXTENSIONS AND CONVERSIONS
THEREOF) AND ENDING ON THE NUMERICALLY CORRESPONDING DAY (OR, IF THERE IS NO
NUMERICALLY CORRESPONDING DAY, ON THE LAST DAY) IN THE CALENDAR MONTH THAT IS
ONE (1), TWO (2), THREE (3) OR SIX (6) MONTHS THEREAFTER, AS BORROWER MAY ELECT;
PROVIDED, HOWEVER, THAT IF ANY INTEREST PERIOD WOULD END ON A DAY OTHER THAN A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY WOULD FALL IN THE NEXT
CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT
PRECEDING BUSINESS DAY, AND PROVIDED, FURTHER, THAT NO INTEREST PERIOD SHALL
EXTEND BEYOND THE END OF THE WORKING CAPITAL LINE CONTRACT PERIOD OR CAP EX LINE
CONTRACT PERIOD, AS APPLICABLE, THEN IN EFFECT.  INTEREST SHALL ACCRUE FROM AND
INCLUDING THE FIRST DAY OF AN INTEREST PERIOD TO BUT EXCLUDING THE LAST DAY OF
SUCH INTEREST PERIOD.


 

3.2           Principal Payments.

 


(A)           THE OUTSTANDING PRINCIPAL BALANCE UNDER THE WORKING CAPITAL LINE,
TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER SUMS DUE IN
CONNECTION THEREWITH SHALL BE DUE AND PAYABLE, IN FULL, ON THE LAST DAY OF THE
WORKING CAPITAL LINE CONTRACT PERIOD.


 


(B)           THE OUTSTANDING PRINCIPAL BALANCE OF EACH ADVANCE UNDER THE CAP EX
LINE SHALL BE REPAID IN SIXTY (60) EQUAL AND CONSECUTIVE MONTHLY INSTALLMENTS,
EACH IN AN AMOUNT EQUAL TO THE ORIGINAL PRINCIPAL AMOUNT OF SUCH ADVANCE DIVIDED
BY SIXTY (60), WITH THE FIRST SUCH PAYMENT DUE

 

8

--------------------------------------------------------------------------------


 

 


ON THE FIRST DAY OF THE FIRST CALENDAR MONTH AFTER THE DATE OF SUCH ADVANCE AND
SUBSEQUENT PAYMENTS DUE ON THE FIRST DAY OF EACH CALENDAR MONTH THEREAFTER.


 


(C)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS TO THE CONTRARY, IN THE EVENT THE WORKING CAPITAL LINE IS
TERMINATED AS THE RESULT OF AN EVENT OF DEFAULT, EXPIRATION (WITHOUT RENEWAL) OF
THE WORKING CAPITAL LINE CONTRACT PERIOD, OR OTHERWISE, THE OUTSTANDING
PRINCIPAL BALANCE OF THE WORKING CAPITAL LINE AND THE CAP EX LINE, TOGETHER WITH
ALL ACCRUED AND UNPAID INTEREST THEREON, ALL OTHER SUMS DUE IN CONNECTION
THEREWITH, AND ALL OTHER SUMS DUE HEREUNDER SHALL BE IMMEDIATELY DUE AND PAYABLE
IN FULL.


 

3.3           Cap Ex Line Fee.  As a condition to and contemporaneously with
each advance under the Cap Ex Line, Borrower shall pay to Agent, for the benefit
of Cap Ex Line Lenders, a fee in an amount equal to one-half of one percent
(.50%) of the amount of each such advance.

 

3.4           Closing Fees.  On the date of closing hereunder, Borrower shall
pay to Agent, for the benefit of Lenders on a pro rata basis, a fee in the
amount of Thirty-Seven Thousand Five Hundred Dollars ($37,500.00).

 

3.5           Unused Line Fee.  Borrower shall pay Agent, for the benefit of the
Lenders, quarterly in arrears, within five (5) days of Borrower’s receipt of an
invoice for such fee from Agent, an Unused Line Fee for each calendar quarter
during the Working Capital Contract Period at the rate per annum set forth in
Section 10.4(b), calculated on a daily basis upon the amount, if any, by which
(a) the Maximum Non-Seasonal Working Capital Line Amount or the Maximum Seasonal
Working Capital Line Amount (as applicable for each day during such quarter)
exceeds (b) the sum of the average outstanding daily principal balance during
the preceding calendar quarter of all Revolving Loans and any Letters of Credit
under Working Capital Line of the Working Capital Line.

 

3.6           Termination of Loans and Termination Fee.  Subject to the
provisions of Section 3.12 below, Borrower may terminate the Working Capital
Line or the Cap Ex Line and prepay any Loans upon not less than thirty (30)
days’ written notice to Agent.  Once a notice of intention to terminate and/or
prepay is delivered, such notice shall be irrevocable.  In the event Agent
exercises its right to accelerate payments under the Loans following an Event of
Default, any tender of payment of the amount necessary to repay all or part of
the Eurodollar Loans or the Fixed Rate Loans made thereafter at any time by
Borrower, its successors or assigns or by anyone on behalf of Borrower and any
receipt by Agent of proceeds of Collateral in payment of the Loans shall be
deemed to be a voluntary prepayment and, in connection therewith, Agent shall be
entitled to receive the premium required to be paid under Section 3.12 below.

 

3.7           Charges to Loan Account.  At Agent’s option, all payments of
principal, interest, fees, costs, expenses and other charges provided for in
this Agreement or in any other agreement now or hereafter existing between Agent
or any Lender, and Borrower, may be charged on the date when due, as Loans under
the Working Capital Line.  Interest, fees for Letters of Credit, the Unused Line
Fee, any Cap Ex Line fee and any other amounts payable by Borrower to Agent
based on a per annum rate shall be calculated on the basis of actual days
elapsed over a 360-day year.

 

3.8           Taxes and Additional Costs.

 


(A)           “TAXES; “NETTING UP.”  ALL PAYMENTS UNDER THIS AGREEMENT, UNDER
THE NOTES (INCLUDING, WITHOUT LIMITATION, PAYMENTS OF PRINCIPAL AND INTEREST)
AND UNDER ANY OTHER INSTRUMENTS,

 

9

--------------------------------------------------------------------------------



 


AGREEMENTS OR DOCUMENTS RELATING HERETO OR THERETO SHALL BE PAYABLE TO AGENT
FREE AND CLEAR OF ANY AND ALL FUTURE TAXES, LEVIES, IMPOSTS, DUTIES, DEDUCTIONS,
WITHHOLDINGS, FEES AND SIMILAR CHARGES (THE “TAXES”).  IF ANY TAXES ARE REQUIRED
TO BE WITHHELD OR DEDUCTED FROM ANY AMOUNT PAYABLE UNDER THIS AGREEMENT, THE
NOTES OR SUCH OTHER INSTRUMENTS, AGREEMENTS OR DOCUMENTS, THE AMOUNT PAYABLE
UNDER THE AGREEMENT, THE NOTES OR SUCH OTHER INSTRUMENTS, AGREEMENTS OR
DOCUMENTS WILL BE INCREASED TO THE AMOUNT WHICH, AFTER DEDUCTION FROM SUCH
INCREASED AMOUNT OF ALL TAXES REQUIRED TO BE WITHHELD OR DEDUCTED THEREFROM,
WILL YIELD TO AGENT THE AMOUNT STATED TO BE PAYABLE UNDER THIS AGREEMENT, THE
NOTES OR SUCH OTHER INSTRUMENTS, AGREEMENTS OR DOCUMENTS.  BORROWER WILL EXECUTE
AND DELIVER TO AGENT AT ITS REQUEST SUCH FURTHER INSTRUMENTS AS MAY BE NECESSARY
TO GIVE FULL FORCE AND EFFECT TO ANY SUCH INCREASE.  IF ANY OF THE TAXES
SPECIFIED IN THIS SECTION ARE PAID BY AGENT OR LENDERS, BORROWER WILL, UPON
DEMAND OF AGENT, IMMEDIATELY REIMBURSE AGENT OR THE APPLICABLE LENDER FOR SUCH
PAYMENTS, WHETHER OR NOT SUCH TAXES ARE CORRECTLY OR PROPERLY ASSERTED.  NOTHING
CONTAINED HEREIN SHALL APPLY TO TAXES MEASURED BY THE OVERALL NET INCOME OF
AGENT OR LENDERS.  IF EITHER PARTY HERETO SHALL RECEIVE ACTUAL NOTICE THAT ANY
PAYMENT MUST BE ADJUSTED PURSUANT TO THIS SUBSECTION, IT SHALL GIVE WRITTEN
NOTICE TO THE OTHER PARTY WITH REASONABLE PROMPTNESS.


 


(B)           ADDITIONAL COSTS.  IN THE EVENT THAT ANY APPLICABLE LAW OR
REGULATION, OR THE INTERPRETATION THEREOF BY ANY GOVERNMENTAL AUTHORITY CHARGED
WITH THE ADMINISTRATION THEREOF, HEREAFTER SUBJECTS AGENT OR ANY LENDER TO ANY
TAX OF ANY KIND WHATSOEVER, WHETHER FOREIGN OR DOMESTIC, WITH RESPECT TO THIS
AGREEMENT, THE NOTES OR ANY OTHER INSTRUMENTS, AGREEMENTS OR DOCUMENTS RELATING
HERETO OR THERETO, OR IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY RESERVE
REQUIREMENT AGAINST ASSETS HELD BY OR DEPOSITS IN OR FOR THE ACCOUNT OF, OR
LOANS BY, AGENT OR ANY LENDER OR IMPOSES ON AGENT, OR ANY LENDER DIRECTLY OR
INDIRECTLY, ANY OTHER CHARGES OR CONDITIONS AFFECTING THIS AGREEMENT, THE NOTES
OR ANY OTHER INSTRUMENTS, AGREEMENTS OR DOCUMENTS RELATING HERETO OR THERETO, OR
IN THE EVENT AGENT OR ANY LENDER IS SUBJECT TO ANY CHANGE IN ITS CAPITAL
ADEQUACY REQUIREMENTS WITH RESPECT TO LOANS SUCH AS THE LOANS OR OTHER
EXTENSIONS OF CREDIT SUCH AS THE LETTERS OF CREDIT, AND THE RESULT OF ANY OF THE
FOREGOING IS TO MATERIALLY INCREASE THE COST TO AGENT OR ANY LENDER OF
MAINTAINING THE WORKING CAPITAL LINE OR THE CAP EX LINE, THEN BORROWER WILL PAY
TO AGENT THE ADDITIONAL AMOUNT OR AMOUNTS SPECIFIED IN WRITING TO BORROWER BY
AGENT TO BE NECESSARY TO COMPENSATE AGENT OR LENDERS FOR SUCH ADDITIONAL COST.


 


(C)           REPAYMENT OF TAX.  IF ANY WITHHOLDING TAX PAID BY BORROWER
PURSUANT TO THIS SECTION SHALL BE REIMBURSED TO AGENT OR LENDERS BY ANY TAXING
AUTHORITY, AGENT OR THE APPLICABLE LENDER SHALL REPAY SUCH AMOUNT WITH
REASONABLE PROMPTNESS TO BORROWER.


 

3.9           Evidence of Amounts Outstanding, Etc.  Agent shall enter in its
internal records the date and amount of each Loan and Letter of Credit made or
issued by Agent, any Lender or Issuing Bank to Borrower hereunder, and the date
and amount of each repayment of principal and interest.  Entries made in such
internal records reflecting said information as to the Loans and Letters of
Credit shall, absent manifest error, constitute prima facie evidence of the
transactions represented by such entries; provided, however, that the failure by
Agent to make an entry in such records shall not limit or otherwise affect the
obligation of Borrower hereunder to repay the Obligations, including, without
limitation, the principal amount thereof and interest accrued thereon.

 

3.10         Eurodollar Deposits Unavailable or Interest Rate Unascertainable. 
In the event that, prior to any Interest Period of a Eurodollar Loan, Agent
shall have determined (which determination shall be conclusive and binding on
the parties hereto) that deposits of the necessary amount for the relevant
Interest Period are not available to Lenders in the interbank Eurodollar market
or that, by reason of circumstances affecting such market, adequate and
reasonable means do

 

10

--------------------------------------------------------------------------------


 

not exist for ascertaining LIBOR applicable to such Interest Period, Agent shall
promptly give notice of such determination to Borrower, and Lenders shall not be
obligated to make, or extend, a Eurodollar Loan to Borrower.  In such event,
other than as specified below, all Loans shall be made as, or converted to, Base
Rate Loans.  Notwithstanding the foregoing, if any portion of a Loan is subject
to a swap agreement (as defined in 11 U.S.C. § 101) with any Lender or any
affiliate of any Lender pursuant to which the Borrower is to make its payments
based on a fixed rate and such Lender (or such affiliate of such Lender) is to
make its payments based on a rate determined by reference to LIBOR, as
applicable, then that portion of the Loan shall be made as, or converted to, a
rate equal to the sum of (i) the fallback floating rate payable by such Lender
that is in effect under the applicable swap agreement for that day (without
regard to any interest rate spread added thereto under the terms of such swap
agreement) plus (ii) the Applicable Percentage for Eurodollar Loans set forth in
Section 10.4(a), as applicable.

 

3.11         Changes in Law Rendering Eurodollar Loans Unlawful.  If at any time
due to any new law, treaty or regulation, or any interpretation thereof by any
governmental or other regulatory authority charged with the administration
thereof, or for any other reason arising subsequent to the date hereof, it shall
become unlawful for Lenders to fund a Eurodollar Loan, the obligation of Lenders
to provide a Eurodollar Loan shall, upon the happening of such event, forthwith
be suspended for the duration of such illegality.  In the event of such a change
occurring, Agent shall notify Borrower thereof in writing stating the reasons
therefor, and Borrower shall, on the earlier of (a) the last day of the then
current Interest Period with respect to Eurodollar Loans or (b) if required by
such law, regulation or interpretation, on such date as shall be specified in
such notice, repay or prepay (as applicable) any outstanding Eurodollar Loan to
Agent in full or convert such Eurodollar Loan to a Base Rate Loan.

 

3.12         Funding Indemnity; Prepayment Fee.

 


(A)           BORROWER PROMISES TO INDEMNIFY AGENT AND LENDERS AND TO HOLD AGENT
AND LENDERS HARMLESS FROM ANY LOSS OR EXPENSE WHICH AGENT OR ANY LENDER MAY
SUSTAIN OR INCUR (OTHER THAN THROUGH AGENT’S OR LENDERS’ GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) AS A CONSEQUENCE OF (I) DEFAULT BY BORROWER IN MAKING A
BORROWING OF, CONVERSION INTO OR EXTENSION OF EURODOLLAR LOANS AFTER BORROWER
HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, (II) DEFAULT BY BORROWER IN MAKING ANY PREPAYMENT OF A EURODOLLAR
LOAN AFTER BORROWER HAS GIVEN A NOTICE THEREOF IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT, AND (III) THE MAKING OF A PREPAYMENT OF EURODOLLAR LOANS ON A
DAY WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO.  WITH
RESPECT TO EURODOLLAR LOANS, SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO
THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON
THE AMOUNT SO PREPAID, OR NOT SO BORROWED, CONVERTED OR EXTENDED, FOR THE PERIOD
FROM THE DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR EXTEND
TO THE LAST DAY OF THE APPLICABLE INTEREST PERIOD (OR, IN THE CASE OF A FAILURE
TO BORROW, CONVERT OR EXTEND, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON
THE DATE OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR
SUCH EURODOLLAR LOANS PROVIDED FOR HEREIN OVER (II) THE AMOUNT OF INTEREST (AS
REASONABLY DETERMINED BY AGENT) WHICH WOULD HAVE ACCRUED TO LENDERS ON SUCH
AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING
BANKS IN THE INTERBANK EURODOLLAR MARKET.  THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


(B)           UPON THE MAKING OF ANY PREPAYMENT OF ALL OR ANY PORTION OF ANY
FIXED RATE LOAN, BORROWER SHALL PAY TO AGENT, FOR THE BENEFIT OF CAP EX LINE
LENDERS, TOGETHER WITH ANY SUCH PREPAYMENT, THE POSITIVE AMOUNT, IF ANY, EQUAL
TO THE DIFFERENCE BETWEEN (I) THE TOTAL INTEREST

 

11

--------------------------------------------------------------------------------


 


PAYMENTS CAP EX LINE LENDERS WOULD HAVE RECEIVED PURSUANT TO THE TERMS AND
CONDITIONS HEREOF ON SUCH PREPAID AMOUNT IF SUCH PREPAYMENT HAD NOT OCCURRED,
MINUS (II) THE AMOUNT CAP EX LINE LENDERS COULD RECEIVE ON THE APPLICABLE
ALTERNATIVE INVESTMENT.


 

As used herein, the following terms shall have the following meanings:

 

“Alternative Investment” shall mean, for each prepayment of all or any portion
of a Fixed Rate Loan, a hypothetical investment of the principal amount being
prepaid, bearing interest at a rate per annum which is equal to the Treasury
Rate, with a term equal to the period commencing on the date of such prepayment
and ending on the date the Fixed Rate Loan in respect of which such prepayment
was made would have matured pursuant to the terms and conditions of this
Agreement (without giving effect to any acceleration resulting from an Event of
Default).

 

“Treasury Rate” shall mean the average coupon-equivalent yield that Lenders
could obtain by purchasing United States Treasury securities on or about the
date of the applicable principal prepayment, in an amount approximately equal to
the principal amount being prepaid, and maturing on or about the date on which
the Fixed Rate Loan in respect of which such prepayment was made would have
would have matured pursuant to the terms and conditions of this Agreement
(without giving effect to any acceleration resulting from an Event of Default). 
Agent shall use standard yield interpretation methods if no such securities
mature on or about such date.

 

3.13         Extensions and Conversions.  Subject to the terms and conditions
contained herein, Borrower shall have the option, on any Business Day, to extend
existing Eurodollar Loans into a subsequent permissible Interest Period, to
convert Base Rate Loans into Eurodollar Loans, or to convert Eurodollar Loans
into Base Rate Loans; provided, however, that (a) except as provided in
Section 3.10 or 3.11, Eurodollar Loans may be converted into Base Loans only on
the last day of the Interest Period applicable thereto, (b) Eurodollar Loans may
be extended, and Base Loans may be converted into Eurodollar Loans, only if no
Event of Default or any event which constitutes or would, with the giving of
notice or lapse of time or both, constitute an Event of Default, is in existence
on the date of extension or conversion, and (c) Loans extended as, or converted
into, Eurodollar Loans shall be subject to the terms of the definition of
“Interest Period” and shall be in such minimum amounts as provided in
Section 2.6.  Each such extension or conversion shall be effected by Borrower by
giving a written notice (or telephone notice promptly confirmed in writing) to
Agent prior to 10:00 a.m., Eastern time, on the Business Day of, in the case of
the conversion of a Eurodollar Loan into a Base Rate Loan, and on the second
Business Day prior to, in the case of the extension of a Eurodollar Loan as, or
conversion of a Base Rate Loan, into a Eurodollar Loan, the date of the proposed
extension or conversion, specifying the date of the proposed extension or
conversion, the Loans to be so extended or converted, the types of Loans into
which such Loans are to be converted and, if appropriate, the applicable
Interest Periods with respect thereto.  Each request for extension or conversion
shall constitute a representation and warranty by Borrower of the matters
specified in Section 6 hereof.  In the event Borrower fails to request extension
or conversion of any Eurodollar Loan in accordance with this Section, or any
such conversion or extension is not permitted or required by this Section, then
such Loan shall be automatically converted into a Base Rate Loan at the end of
the Interest Period applicable thereto.

 

12

--------------------------------------------------------------------------------


 

SECTION 4.         GRANT OF SECURITY INTEREST

 

4.1           Grant of Security Interest.  To secure the payment and performance
in full of all Obligations, Borrower grants to Agent, for the benefit of
Lenders, as provided for herein, a continuing security interest in and lien upon
and a right of setoff against, and Borrower hereby assigns and pledges to Agent,
for the benefit of Lenders, as provided for herein, all of the Collateral,
including any Collateral not deemed eligible for lending purposes.

 

4.2           Obligations.  “Obligations” shall mean any and all Loans,
reimbursement and other payment obligations under or in connection with the
Letters of Credit and all other indebtedness, liabilities and obligations of
every kind, nature and description owing by Borrower to Agent any Lender or
Issuing Bank and/or any of their affiliates, including principal, interest,
charges, fees, expenses, and other L/C Obligations, however evidenced, whether
as principal, surety, endorser, guarantor or otherwise, whether arising under
this Agreement or otherwise whether now existing or hereafter arising, whether
arising before, during or after the Working Capital Line Contract Period, the
Cap Ex Line Contract Period or after the commencement of any case with respect
to Borrower under the United States Bankruptcy Code or any similar statute,
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured,
contractual, tortious, original, renewed or extended and whether arising
directly or howsoever acquired by Agent, any Lender or Issuing Bank including
from any other entity outright, conditionally or as collateral security, by
assignment, merger with any other entity, participations or interests of Agent,
any Lender or Issuing Bank in the obligations of Borrower to others, assumption,
operation of law, subrogation or otherwise and shall also include any existing
and future obligations under or in connection with any Hedging Agreements with
Agent, any Lender or Issuing Bank, any affiliate of Agent, any Lender or Issuing
Bank or any financial institution participating with Agent any Lender or Issuing
Bank in respect of this Agreement, and all amounts chargeable to Borrower under
this Agreement or in connection with any of the foregoing.  Notwithstanding
anything in this Section 4.2 to the contrary, an Obligation of Borrower which
was acquired by Agent, any Lender or Issuing Bank or an affiliate of Agent, any
Lender or Issuing Bank from a third party and which was unsecured at the time of
such acquisition shall not be secured by the Collateral unless otherwise
expressly agreed to by Borrower.

 

4.3           Collateral.  “Collateral” shall mean all now owned or hereafter
acquired personal property of Borrower described in this Section 4.3, together
with the items described in Section 4.4 and any other property hereafter pledged
as security for any of the Obligations.

 


(A)           ALL NOW OWNED AND HEREAFTER ACQUIRED RIGHT, TITLE AND INTEREST OF
BORROWER IN, TO AND IN RESPECT OF ALL: ACCOUNTS (INCLUDING HEALTH CARE INSURANCE
RECEIVABLES), INTEREST IN GOODS REPRESENTED BY ACCOUNTS, RETURNED, RECLAIMED OR
REPOSSESSED GOODS WITH RESPECT THERETO AND RIGHTS AS AN UNPAID VENDOR; CONTRACT
RIGHTS; CHATTEL PAPER; GENERAL INTANGIBLES (INCLUDING, BUT NOT LIMITED TO
PAYMENT INTANGIBLES, TAX AND DUTY REFUNDS, REGISTERED AND UNREGISTERED PATENTS,
TRADEMARKS, SERVICE MARKS, COPYRIGHTS, TRADE NAMES, APPLICATIONS FOR THE
FOREGOING, TRADE SECRETS, GOODWILL, PROCESSES, DRAWINGS, BLUEPRINTS, CUSTOMER
LISTS, LICENSES, WHETHER AS LICENSOR OR LICENSEE, CHOSES IN ACTION AND OTHER
CLAIMS, EXISTING AND FUTURE LEASEHOLD INTERESTS IN EQUIPMENT AND FIXTURES AND
GOODWILL); STOCK AND OTHER OWNERSHIP INTERESTS IN SUBSIDIARIES AND OTHER
ENTITIES; DOCUMENTS (INCLUDING BILLS OF LADING, WAREHOUSE RECEIPTS AND OTHER
DOCUMENTS OF TITLE); INSTRUMENTS; INVESTMENT PROPERTY AND FINANCIAL ASSETS OF
EVERY KIND; INSURANCE POLICIES (INCLUDING, WITHOUT LIMITATION, THE CASH
SURRENDER VALUE OF ALL LIFE INSURANCE POLICIES); LETTERS OF CREDIT, BANKERS’
ACCEPTANCES, GUARANTIES AND LETTER OF CREDIT RIGHTS, AND ALL SUPPORTING
OBLIGATIONS AND RIGHTS TO RECEIVE PAYMENT THEREUNDER; CASH MONIES, DEPOSITS,

 

13

--------------------------------------------------------------------------------



 


SECURITIES, BANK ACCOUNTS, DEPOSIT ACCOUNTS, RESERVES AND CREDITS; ALL PROPERTY
NOW OR HEREAFTER HELD IN ANY CAPACITY BY AGENT OR LENDERS, ANY OF THEIR
AFFILIATES OR ANY ENTITY WHICH, AT ANY TIME, PARTICIPATES IN AGENT’S OR ANY
LENDER’S FINANCING OF BORROWER OR AT ANY OTHER DEPOSITORY OR OTHER INSTITUTION;
AGREEMENTS OR PROPERTY SECURING OR RELATING TO ANY OF THE ITEMS REFERRED TO
ABOVE; ALL COMMERCIAL TORT CLAIMS OF BORROWER BASED ON OR ARISING IN CONNECTION
WITH ANY OF THE MATTERS DESCRIBED ON SCHEDULE 4.3(A), AND ALL JUDGMENTS, ORDERS
AND AWARDS ISSUED IN CONNECTION THEREWITH;


 


(B)           ALL NOW OWNED AND HEREAFTER ACQUIRED RIGHT, TITLE AND INTEREST OF
BORROWER IN, TO AND IN RESPECT OF ALL GOODS OF BORROWER INCLUDING, WITHOUT
LIMITATION, ALL (I) INVENTORY, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, OF WHATEVER KIND, NATURE OR DESCRIPTION, INCLUDING, WITHOUT
LIMITATION, ALL RAW MATERIALS, WORK-IN-PROCESS, FINISHED GOODS, AND MATERIALS TO
BE USED OR CONSUMED IN BORROWER’S BUSINESS; ALL RETURNED OR REPOSSESSED GOODS
AND ALL NAMES OR MARKS AFFIXED TO OR TO BE AFFIXED THERETO FOR PURPOSES OF
SELLING SAME BY THE SELLER, MANUFACTURER, LESSOR OR LICENSOR THEREOF AND
(II) EQUIPMENT AND FIXTURES WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, INCLUDING, WITHOUT LIMITATION, ALL MACHINERY, MOTOR VEHICLES, AND
FURNITURE AND ANY AND ALL ADDITIONS, SUBSTITUTIONS, REPLACEMENTS (INCLUDING
SPARE PARTS) AND ACCESSIONS THEREOF AND THERETO;


 


(C)           WITHOUT IN ANY WAY LIMITING THE GENERALITY OF ANY OF THE
FOREGOING, ALL NOW OWNED OR HEREAFTER ACQUIRED RIGHT, TITLE AND INTEREST OF
BORROWER IN, TO AND IN RESPECT OF ALL (I) MARGIN DEPOSITS AND ACCOUNTS
MAINTAINED BY BORROWER WITH ANY PARTY (INCLUDING, WITHOUT LIMITATION, ALL
APPROVED MARGIN DEPOSITS); (II) FUTURES CONTRACTS; (III) DELIVERY CONTRACTS WITH
BORROWER’S CUSTOMERS; AND (IV) BORROWER’S CUSTOMER LIST;


 


(D)           ALL NOW OWNED AND HEREAFTER ACQUIRED RIGHT, TITLE AND INTERESTS OF
BORROWER IN, TO AND IN RESPECT OF ANY PERSONAL PROPERTY IN OR UPON WHICH AGENT
OR ANY LENDER HAS OR MAY HEREAFTER HAVE A SECURITY INTEREST, LIEN OR RIGHT OF
SETOFF;


 


(E)           ALL PRESENT AND FUTURE BOOKS AND RECORDS RELATING TO ANY OF THE
ABOVE INCLUDING, WITHOUT LIMITATION, ALL COMPUTER PROGRAMS, PRINTED OUTPUT AND
COMPUTER READABLE DATA IN THE POSSESSION OR CONTROL OF BORROWER, ANY COMPUTER
SERVICE BUREAU OR OTHER THIRD PARTY; AND


 


(F)            ALL PRODUCTS AND PROCEEDS OF THE FOREGOING IN WHATEVER FORM AND
WHEREVER LOCATED, INCLUDING, WITHOUT LIMITATION, ALL INSURANCE PROCEEDS AND ALL
CLAIMS AGAINST THIRD PARTIES FOR LOSS OR DESTRUCTION OF OR DAMAGE TO ANY OF THE
FOREGOING.


 

Without in any way limiting the generality of the foregoing, (a) in no event
will any existing or future Hedging Agreements with Agent or any Lender, any
affiliate of Agent or any Lender or any participant with Agent or any Lender in
respect of this Agreement be deemed Collateral; and (b) notwithstanding the
foregoing grant of a security interest, (i) no account, instrument, chattel
paper or other obligation or property of any kind due from, owed by, or
belonging to, a Sanctioned Person or (ii) any lease in which the lessee is a
Sanctioned Person shall be Collateral.

 

Lender may reject or refuse to accept any Collateral for credit toward payment
of the Obligations that is an account, instrument, chattel paper, lease, or
other obligation or property of any kind due from, owed by, or belonging to, a
Sanctioned Person.

 

14

--------------------------------------------------------------------------------


 

SECTION 5.         COLLECTION AND ADMINISTRATION

 

5.1           Collections.  At Agent’s request after the occurrence of an Event
of Default, Borrower shall, at Borrower’s expense and in the manner requested by
Agent from time to time, direct that remittances and all other proceeds of
accounts and other Collateral shall be sent to a lock box designated by and
maintained with Agent, and deposited into a bank account now or hereafter
selected by Agent and maintained in the name of Agent under arrangements with
the depository bank under which all funds deposited to such bank account are
required to be transferred solely to Agent.  Borrower shall bear all risk of
loss of any funds deposited into such account.  In connection therewith,
Borrower shall execute such lock box and bank account agreements as Agent shall
specify.  Any collections or other proceeds received by Borrower at any time
shall be held in trust for Agent and Lenders and immediately remitted to Agent
in kind.

 

5.2           Payments.  All Obligations shall be payable by 2:00 p.m., Eastern
Standard time, on the date such Obligations are due, at Agent’s office set forth
in Section 10.3(a) below or at such other place as Agent may expressly designate
from time to time for purposes of this Section.  Agent shall apply all proceeds
of accounts or other Collateral received by Agent and all other payments in
respect of the Obligations to the Loans in whatever order or manner Required
Lenders shall determine.

 

5.3           Loan Account Statements.  Agent shall render to Borrower monthly a
loan account statement.  Each such statement shall be considered correct and
binding upon Borrower, except to the extent that Agent receives, within sixty
(60) days after the mailing of such statement, written notice from Borrower of
any specific exceptions by Borrower to that statement.

 

5.4           Direct Collection.  Agent may, at any time, without notice to or
assent of Borrower, (a) after the occurrence of an Event of Default, notify any
account debtor that the accounts and other Collateral which includes a monetary
obligation have been assigned to Agent by Borrower and that payment thereof is
to be made to the order of and directly to Agent, (b) send, or cause to be sent
by its designee, requests (which may identify the sender by a pseudonym) for
verification of accounts and other Collateral directly to any account debtor or
any other obligor or any bailee with respect thereto, and (c) after the
occurrence of an Event of Default, demand, collect or enforce payment of any
accounts or such other Collateral, but without any duty to do so, and Agent
shall not be liable for any failure to collect or enforce payment thereof. 
After the occurrence of an Event of Default, at Agent’s request, all invoices
and statements sent to any account debtor, other obligor or bailee, shall state
that the accounts and such other Collateral have been assigned to Agent, for the
benefit of Lenders as provided herein, and are payable directly and only to
Agent.

 

5.5           Attorney-in-Fact.  Borrower hereby appoints Agent and any designee
of Agent as Borrower’s attorney-in-fact and authorizes Agent or such designee,
at Borrower’s sole expense, to exercise at any time in Agent’s or such
designee’s discretion all or any of the following powers, which powers of
attorney, being coupled with an interest, shall be irrevocable until all
Obligations have been paid in full:  (a) after the occurrence of an Event of
Default, receive, take, endorse, assign, deliver, accept and deposit, in the
name of Agent for the benefit of the Lenders or Borrower, any and all cash,
checks, commercial paper, drafts, remittances and other instruments and
documents relating to the Collateral or the proceeds thereof, (b) after the
occurrence of an Event of Default, transmit to account debtors, other obligors
or any bailees notice of the interest of Agent for the benefit of Lenders and
Lenders in the Collateral or request from account debtors or such other obligors
or bailees at any time, in the name of Borrower or Agent or any designee of
Agent, information

 

15

--------------------------------------------------------------------------------


 

concerning the Collateral and any amounts owing with respect thereto, (c) after
the occurrence of an Event of Default, notify account debtors or other obligors
to make payment directly to Agent for the benefit of Lenders, or notify bailees
as to the disposition of Collateral, (d) after the occurrence of an Event of
Default, take or bring, in the name of Agent or Borrower, all steps, actions,
suits or proceedings deemed by Agent necessary or desirable to effect collection
of or other realization upon the accounts and other Collateral, (e) after an
Event of Default, change the address for delivery of mail to Borrower and
receive and open mail addressed to Borrower, (f) after an Event of Default,
extend the time of payment of, compromise or settle for cash, credit, return of
merchandise, and upon any terms or conditions, any and all accounts or other
Collateral which includes a monetary obligation and discharge or release the
account debtor or other obligor, without affecting any of the Obligations, and
(g) at all times execute in the name of Borrower and file against Borrower in
favor of Agent for the benefit of Lenders financing statements or amendments
with respect to the Collateral.

 

5.6           Liability.  Borrower hereby releases and exculpates Agent, Lenders
and Issuing Bank, each of their, its officers, employees and designees, from any
liability arising from any acts under this Agreement or in furtherance thereof,
whether as attorney-in-fact or otherwise, whether of omission or commission, and
whether based upon any error of judgment or mistake of law or fact, except for
willful misconduct or gross negligence.  In no event will Agent, Lenders or
Issuing Bank have any liability to Borrower for lost profits or other special or
consequential damages.

 

5.7           Administration of Accounts.  From and after the occurrence of an
Event of Default, Borrower shall not, without the prior written consent of Agent
in each instance, (a) grant any extension of time of payment of any of the
accounts or any other Collateral which includes a monetary obligation,
(b) compromise or settle any of the accounts or any such other Collateral for
less than the full amount thereof, (c) release in whole or in part any account
debtor or other person liable for the payment of any of the accounts or any such
other Collateral, or (d) grant any credits, discounts, allowances, deductions,
return authorizations or the like with respect to any of the accounts or any
such other Collateral, other than customary items in the ordinary course of
business.

 

5.8           Documents.  At such times as Agent may request after the
occurrence of an Event of Default and in the manner specified by Agent, Borrower
shall deliver to Agent or Agent’s representative, as Agent shall designate, or
to any Lender copies or original invoices, agreements, proofs of rendition of
services and delivery of goods and other documents evidencing or relating to the
transactions which gave rise to accounts or other Collateral, together with
customer statements, schedules describing the accounts or other Collateral
and/or statements of account and confirmatory assignments to Agent of the
accounts or other Collateral, in form and substance satisfactory to Agent and
duly executed by Borrower.  Borrower’s granting of (a) material credits,
discounts, allowances, deductions, return authorizations or the like, if no
Event of Default should have occurred, and (b) any credits, discounts,
allowances, deductions, return authorizations or the like, if an Event of
Default shall have occurred, will be promptly reported to Agent in writing.  In
no event shall any such schedule or confirmatory assignment (or the absence
thereof or omission of any of the accounts or other Collateral therefrom) limit
or in any way be construed as a waiver, limitation or modification of the
security interests or rights of Agent and Lenders or the warranties,
representations and covenants of Borrower under this Agreement.  To the extent
permitted by law, any documents, schedules, invoices or other paper delivered to
Agent or Lenders by Borrower may be destroyed or otherwise disposed of by Agent
and Lenders six months after receipt by Agent or Lenders, unless Borrower
requests their return in writing in advance and makes prior arrangements for
their return at Borrower’s expense.

 

16

--------------------------------------------------------------------------------


 

5.9           Access.  From time to time after the occurrence of an Event of
Default and otherwise as reasonably requested by Agent or any Lender, at the
sole expense of Borrower, Agent or its designee or any Lender shall have access,
prior to an Event of Default during reasonable business hours and on or after an
Event of Default at any time, to all of the premises where Collateral is located
for the purposes of conducting audits, inspecting the Collateral and all
Borrower’s books and records, and Borrower shall permit Agent or its designee to
make such copies of such books and records or extracts therefrom as Agent may
request.  Without expense to Agent, Agent may use such of Borrower’s personnel,
equipment, including computer equipment, programs, printed output and computer
readable media, supplies and premises for the collection of accounts and
realization on other Collateral as Agent, in its sole discretion, deems
appropriate.  Borrower hereby irrevocably authorizes all accountants and third
parties to disclose and deliver to Agent and Lenders at Borrower’s expense all
financial information, books and records, work papers, management reports and
other information in their possession regarding Borrower.

 

5.10         Environmental Audits.  From time to time, as requested by Agent, at
the sole expense of Borrower, after the occurrence of an Event of Default or if
Agent has a good faith belief that Borrower has failed to comply with any
applicable Environmental Requirements, Borrower shall provide Agent, or its
designee, complete access to all of Borrower’s facilities for the purpose of
conducting an environmental audit of such facilities as Agent or its designees
may deem necessary.  Borrower agrees to cooperate with Agent with respect to any
environmental audit conducted by Agent or its designee pursuant to this
Section 5.10.

 

SECTION 6.         ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Borrower hereby represents, warrants and covenants the following, the truth and
accuracy of which (with such amendments to schedules hereto as appropriate), and
compliance with which, shall be continuing conditions of the making of any Loans
by Lenders or issuance by Issuing Bank of any Letters of Credit to Borrower:

 

6.1           Incorporation, Good Standing, and Due Qualification.  Borrower is
a corporation duly incorporated, validly existing, and in good standing under
the laws of the jurisdiction of its incorporation, has the corporate power and
authority to own its assets and transact the business in which it is now engaged
or proposed to be engaged, and is duly qualified as a foreign corporation and in
good standing under the laws of each other jurisdiction in which the failure to
be so qualified could reasonably be expected to have a material adverse effect
on the business, operations or financial condition of Borrower, on the
Collateral or on the enforceability or availability of rights and remedies of
Agent or Lenders hereunder.

 

6.2           Ownership; Power and Authority.

 


(A)           THE OWNERSHIP OF ALL STOCK, DEBENTURES, OPTIONS, WARRANTS, BONDS
AND OTHER SECURITIES (DEBT AND EQUITY) OF BORROWER AND ALL PLEDGES, PROXIES,
VOTING TRUSTS, POWERS OF ATTORNEY AND OTHER AGREEMENTS AFFECTING THE OWNERSHIP
OR VOTING RIGHTS OF SAID INTERESTS IS AS SET FORTH ON SCHEDULE 6.2 ATTACHED
HERETO.


 


(B)           THE EXECUTION, DELIVERY, AND PERFORMANCE BY BORROWER OF THIS
AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ACTION
AND DO NOT AND WILL NOT (A) REQUIRE ANY CONSENT OR APPROVAL OF ANY STOCKHOLDERS;
(B) CONTRAVENE SUCH CORPORATION’S CHARTER OR BYLAWS; (C) VIOLATE ANY PROVISION
OF ANY LAW, RULE, REGULATION (INCLUDING, WITHOUT LIMITATION,


 

17

--------------------------------------------------------------------------------


 


REGULATIONS T, U AND X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM),
ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION, OR AWARD PRESENTLY IN
EFFECT HAVING APPLICABILITY TO BORROWER; (D) RESULT IN A BREACH OF OR CONSTITUTE
A DEFAULT UNDER ANY INDENTURE, LOAN, OR CREDIT AGREEMENT, OR ANY OTHER
AGREEMENT, LEASE, OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH
BORROWER OR ITS PROPERTIES MAY BE BOUND OR AFFECTED; (E) RESULT IN, OR REQUIRE,
THE CREATION OR IMPOSITION OF ANY LIEN UPON OR WITH RESPECT TO ANY OF THE
PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY BORROWER; OR (F) CAUSE BORROWER TO
BE IN DEFAULT UNDER ANY SUCH LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION, OR AWARD OR ANY SUCH INDENTURE, AGREEMENT,
LEASE, OR INSTRUMENT.


 

6.3           Legally Enforceable Agreement.  This Agreement constitutes the
legal, valid, and binding obligations of Borrower, and is enforceable in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, and other similar laws affecting
creditors’ rights generally.

 

6.4           Closing Financial Statements.  The financial statements of
Borrower as of June 30, 2004, as of and for such fiscal period, copies of which
have been furnished to Agent and Lenders, are complete and correct and fairly
present the financial condition of Borrower and its subsidiaries as at such date
and the results of the operations of Borrower and its subsidiaries for the
period covered by such statements all in accordance with GAAP consistently
applied, and since the date of these statements, there has been no material
adverse change in the condition (financial or otherwise), business, properties,
operations or prospects of Borrower or any of its subsidiaries, respectively. 
There are no liabilities of Borrower or any of its subsidiaries, fixed or
contingent, which are material but are not reflected in the financial statements
or in the notes thereto, other than liabilities arising in the ordinary course
of business since the date of these statements.  No written information,
exhibit, or report furnished, or written  statement made, by Borrower or any of
its subsidiaries to Agent or any Lender in connection with the negotiation of
this Agreement contains any material misstatement of fact or omits to state a
material fact or any fact necessary to make the statements contained herein or
therein not materially misleading.  No Event of Default or event which
constitutes, or would, with the giving of notice or lapse of time or both,
constitute an Event of Default has occurred and is continuing.

 

6.5           Labor Disputes and Acts of God.  Neither the business nor the
properties of Borrower or any of its subsidiaries are affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance) materially and adversely affecting such
business or properties or the operation of Borrower or any of its subsidiaries.

 

6.6           Other Agreements.  Neither Borrower nor any of its subsidiaries is
a party to any indenture, loan, or credit agreement, or to any lease or other
agreement or instrument, or subject to any charter or corporate restriction
which could have a material adverse effect on the condition (financial or
otherwise), business, properties, operations or prospects of Borrower or any of
its subsidiaries, or the ability of Borrower to perform its obligations under
this Agreement.  Neither Borrower nor any of its subsidiaries is in default in
any respect of the performance, observance, or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument
material to its business to which it is a party.

 

6.7           Litigation.  Except as described on Schedule 6.7 hereto, there is
no pending or threatened action or proceeding against or affecting Borrower or
any subsidiaries of Borrower before

 

18

--------------------------------------------------------------------------------


 

any court, governmental agency, or arbitrator, which may, in any one case or in
the aggregate, materially and adversely affect the condition (financial or
otherwise), business, properties, operations or prospects of Borrower or any of
its subsidiaries or the ability of Borrower to perform its obligations under
this Agreement.

 

6.8           No Defaults on Outstanding Judgments or Orders.  Borrower and its
subsidiaries have satisfied all judgments and none of them is in default with
respect to any judgment, writ, injunction, decree, rule, or regulation of any
court, arbitrator, or federal, state, municipal, or other governmental
authority, commission, board, bureau, agency, or instrumentality, domestic or
foreign.

 

6.9           Margin Stock.  Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the Loans will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

 

6.10         Financial and Other Reports.  Each of Borrower and its subsidiaries
shall keep and maintain its books and records in accordance with generally
accepted accounting principles (“GAAP”), consistently applied and maintained;
provided that, interim financial statements delivered by Borrower to Agent in
accordance with Section 6(b) below shall be prepared in accordance with GAAP,
except for the effects of Financial Accounting Standard No. 133.

 


(A)           ANNUALLY, BORROWER SHALL DELIVER TO AGENT AND LENDERS (I) AS SOON
AS AVAILABLE, BUT IN NO EVENT LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE
END OF BORROWER’S FISCAL YEAR, AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF
BORROWER, INCLUDING BALANCE SHEETS, STATEMENTS OF OPERATIONS AND RETAINED
EARNINGS AND STATEMENTS OF CASH FLOWS FOR SUCH YEAR SETTING FORTH IN COMPARATIVE
FORM THE CORRESPONDING FIGURES FOR THE PRECEDING YEAR, ACCOMPANIED BY THE REPORT
AND UNQUALIFIED OPINION THEREON OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
ACCEPTABLE TO AGENT (THE “ACCOUNTANTS”), AND (II) NO LATER THAN THIRTY (30) DAYS
PRIOR TO THE BEGINNING OF EACH FISCAL YEAR, OPERATING AND CAPITAL EXPENDITURE
BUDGETS FOR THE NEXT FISCAL YEAR.  ALL OF THE FOREGOING SHALL BE IN SUCH FORM,
AND SHALL BE ACCOMPANIED BY SUCH INFORMATION WITH RESPECT TO THE BUSINESS OF
BORROWER OR ITS SUBSIDIARIES, AS AGENT MAY REQUEST FROM TIME TO TIME.


 


(B)           BORROWER SHALL, AT ITS EXPENSE AND WITHIN FORTY-FIVE (45) DAYS
FOLLOWING THE END OF EACH FISCAL QUARTER, DELIVER TO AGENT AND LENDERS
INTERNALLY PREPARED INTERIM FINANCIAL STATEMENTS, INCLUDING A BALANCE SHEET AND
INCOME STATEMENT AND STATEMENTS OF OPERATIONS AND OF CASH FLOWS FOR SUCH FISCAL
QUARTER, ALL IN FORM ACCEPTABLE TO AGENT AND IN EACH CASE SETTING FORTH (I) IN
COMPARATIVE FORM FIGURES FOR THE CORRESPONDING CALENDAR MONTH AND YEAR-TO-DATE
PERIOD OF THE PRECEDING FISCAL YEAR AND (II) YEAR-TO-DATE FIGURES, IN EACH CASE
TOGETHER WITH A COMPLIANCE CERTIFICATE IN THE FORM OF SCHEDULE 6.10(B) HERETO.


 


(C)           BORROWER SHALL, AT ITS EXPENSE AND WITHIN THIRTY (30) DAYS
FOLLOWING THE END OF EACH CALENDAR MONTH, DELIVER TO AGENT AND LENDERS
INTERNALLY PREPARED INTERIM FINANCIAL STATEMENTS, AS GENERATED BY BORROWER’S
INTERNAL ACCOUNTING SYSTEM, FOR SUCH CALENDAR MONTH.


 


(D)           DURING EACH SEASONAL PERIOD, BORROWER SHALL, AT ITS EXPENSE, ON OR
BEFORE THE THIRTIETH (30TH) DAY OF EACH MONTH (OR MORE FREQUENTLY IF REQUIRED BY
AGENT), DELIVER TO AGENT AND LENDERS, IN FORM ACCEPTABLE TO AGENT,  TRUE AND
COMPLETE MONTHLY AGINGS OF ITS ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE.


 

19

--------------------------------------------------------------------------------


 


(E)           BORROWER SHALL, ON A MONTHLY BASIS, PROMPTLY UPON RECEIPT THEREOF,
DELIVER TO AGENT AND LENDERS A COPY OF THE LAST PAGE OF THE CALYON FUTURES
REPORT, A COPY OF THE LAST PAGE OF THE CITIGROUP REPORT AND A COPY OF THE
INTERNAL NEW YORK MERCANTILE EXCHANGE (OR ANY OTHER EXCHANGE AS MAY BE
APPLICABLE) POSITION REPORT, AND SUCH SIMILAR INFORMATION AS MAY BE DELIVERED TO
BORROWER FROM TIME TO TIME IN CONNECTION WITH ANY OTHER DERIVATIVES CONTRACT.


 


(F)            DURING EACH SEASONAL PERIOD, BORROWER SHALL DELIVER TO AGENT AND
LENDERS WITHIN TEN (10) DAYS AFTER THE END OF EACH CALENDAR MONTH (OR MORE
FREQUENTLY IF REQUIRED BY AGENT) A BORROWING BASE CERTIFICATE IN SUBSTANTIALLY
THE FORM OF SCHEDULE C HERETO DULY COMPLETED AND CERTIFIED BY BORROWER’S CHIEF
FINANCIAL OFFICER OR CHIEF EXECUTIVE OFFICER, DETAILING BORROWER’S ELIGIBLE
RECEIVABLES AND ELIGIBLE INVENTORY.


 


(G)           BORROWER SHALL FURNISH TO AGENT OR ANY LENDER ANY SUCH OTHER
INFORMATION RESPECTING THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE, OF
BORROWER OR ANY OF BORROWER’S SUBSIDIARIES AS AGENT OR ANY LENDER MAY FROM TIME
TO TIME REASONABLY REQUEST.


 

6.11         Trade Names.  Borrower or any of its subsidiaries may from time to
time render invoices to account debtors under its trade names set forth in
Section 10.3(d) after Agent has received prior written notice from Borrower of
the use of such trade names and as to which, Borrower agrees that: (a) each
trade name does not refer to another corporation or other legal entity, (b) all
accounts and proceeds thereof (including any returned merchandise) invoiced
under any such trade names are owned exclusively by Borrower or one of its
subsidiaries and are subject to the security interest of Agent, for the benefit
of the Lenders, and the other terms of this Agreement, and (c) all schedules of
accounts and confirmatory assignments including any sales made or services
rendered using the trade name shall show Borrower’s or one of its subsidiaries’
name as assignor and Agent is authorized, after the occurrence of an Event of
Default, to receive, endorse and deposit to any loan account of Borrower
maintained by Agent all checks or other remittances made payable to any trade
name of Borrower or any of its subsidiaries representing payment with respect to
such sales or services.

 

6.12         Notices.  Borrower shall promptly notify Agent in writing of
(a) any loss, damage, investigation, action, suit, proceeding or claim relating
to a material portion of the Collateral or which may result in any material
adverse change in Borrower’s or any of its subsidiaries’ business, assets,
liabilities or condition, financial or otherwise; (b) the occurrence of any
Default or Event of Default; (c) any action or proceeding brought against
Borrower wherein such action or proceeding would, if determined adversely to
Borrower result in liability of Borrower in excess of Five Hundred Thousand
Dollars ($500,000.00) for any individual action or proceeding or One Million
Dollars ($1,000,000.00) in the aggregate for any two (2) or more actions or
proceedings; (d) the failure of Borrower to observe any of its undertakings
under the Loan Documents; or (e) any material adverse change in the assets,
business, operations or financial condition of Borrower.

 

6.13         Books and Records.  The books and records of Borrower and its
subsidiaries concerning accounts and its chief executive office are and shall be
maintained only at the address set forth in Section 10.3(b).  The only other
places of business and the only other locations of Collateral, if any, of the
Borrower and its subsidiaries are and shall be the addresses set forth in
Section 10.3 hereof, except Borrower or any of its subsidiaries may change such
location or open a new place of business after thirty (30) days’ prior written
notice from Borrower to Agent.  Prior to any change in location or opening of
any new place of business, Borrower (or any of its subsidiaries, as applicable)
shall execute and deliver or cause to be executed and delivered to Agent such
financing statements,

 

20

--------------------------------------------------------------------------------


 

Landlord Waivers, financing documents and security and other agreements as Agent
may reasonably require.

 

6.14         Title; Lien Restrictions.  Borrower and its subsidiaries (or such
other persons, as applicable) have and at all times will continue to have good
and marketable title to all of its and their respective properties, real and
personal, including without limitation, the Collateral, free and clear of all
liens, security interests, claims or encumbrances of any kind except in favor of
Agent, for the benefit of Lenders as provided for herein, and except, if any,
those set forth on Schedule 6.14 hereto (collectively, “Permitted Liens”). 
Neither Borrower nor any of its subsidiaries shall mortgage, assign, pledge,
transfer or otherwise permit any lien or judgment (whether as a result of a
purchase money or title retention transaction, or other security interest, or
otherwise) to exist on any of their respective assets or goods, whether real,
personal or mixed, whether now owned or hereafter acquired, except for Permitted
Liens.  Nether Borrower nor any of its subsidiaries shall enter into any
agreement which shall: (i) prohibit Borrower or any of its subsidiaries from
granting,  creating or suffering to exist, or otherwise restricting in any way
(whether by covenant, by identifying such event as a default under such
agreement or otherwise) the ability of Borrower or any of its subsidiaries to
grant, create or suffer to exist any lien, security interest or other charge or
encumbrance upon or with respect to any of its assets in favor of Agent, for the
benefit of Lenders as provided for herein; or (ii) restrict or inhibit Agent’s
rights or ability to sell or otherwise dispose of any of the Collateral or any
part thereof after the occurrence of an Event of Default.

 

6.15         No Corporate Changes.  Each of Borrower and its subsidiaries shall
maintain its corporate existence and shall maintain in full force and effect all
material licenses, bonds, franchises, leases, trademarks and qualifications to
do business in the jurisdictions in which it is required to do so by the nature
and extent of its activities in such jurisdictions.  Neither Borrower nor any of
its subsidiaries shall directly or indirectly:  (a) except for a Permitted
Transaction, consolidate with or merge with or into any other entity, or permit
any other entity to consolidate with or merge with or into Borrower or any of
its subsidiaries, (b) except for a Permitted Transaction, form or acquire any
interest in any firm, corporation or other entity or (c) alter or modify any of
Borrower’s or any of its subsidiaries’ articles or certificate of incorporation
or any operating agreement, names, mailing addresses, principal places of
business, structure, status or existence or enter into or engage in any
business, operation or activity materially different from that presently being
conducted by Borrower and its subsidiaries.  With respect to any Permitted
Transaction, Borrower shall give Agent prior written notice of such Permitted
Transaction, together with such documents and information in connection
therewith as Agent shall reasonably require.

 

6.16         Insurance.  Borrower and its subsidiaries shall at all times
maintain, with financially sound and reputable insurers, insurance (including,
without limitation, at the option of Agent in its reasonable discretion,
earthquake and flood insurance) with respect to the Collateral and other assets
for the benefit of Agent and Lenders.  All such insurance policies shall be in
such form, substance, amounts and coverage as may be satisfactory to Agent and
shall provide for thirty (30) days’ prior written notice to Agent of
cancellation or reduction of coverage.  Borrower hereby irrevocably appoints
Agent and any designee of Agent as attorney-in-fact for Borrower and its
subsidiaries to obtain at Borrower’s expense, any such insurance should Borrower
or any of its subsidiaries fail to do so and, after an Event of Default, to
adjust or settle any claim or other matter under or arising pursuant to such
insurance or to amend or cancel such insurance.  Borrower shall deliver to Agent
evidence of all such insurance and a lender’s loss payable endorsement in favor
of the Agent, for the benefit of the Lenders, in form and substance satisfactory
to Agent as to all existing and future insurance policies with respect to the
Collateral.  Borrower shall, and shall cause its subsidiaries to,

 

21

--------------------------------------------------------------------------------


 

deliver to Agent, for the benefit of the Lenders, in kind, all instruments
representing proceeds of insurance received by Borrower or any of its
subsidiaries.  Agent may apply any insurance proceeds received at any time to
the cost of repairs to or replacement of any portion of the Collateral and/or,
at Agent’s option, to payment of or as security for any of the Obligations,
whether or not due, in any order or manner as the Required Lenders determine.

 

Notwithstanding the foregoing, in the event that Borrower suffers a casualty
loss in an amount not greater than One Million Dollars ($1,000,000.00) and
desires to use the proceeds of such casualty loss insurance to repair or replace
damaged equipment or inventory which was Collateral hereunder, Agent and Lenders
will permit Borrower to utilize the proceeds of such insurance solely to
purchase such replacement equipment and inventory or to repair such equipment,
provided that no Default or Event of Default has occurred.

 

6.17         Compliance With Laws.  Each of Borrower and its subsidiaries is and
at all times will continue to be in compliance in all material respects with the
requirements of all laws, rules, regulations and orders of any governmental
authority relating to its business (including laws, rules, regulations and
orders relating to taxes, payment and withholding of payroll taxes, employer and
employee contributions and similar items, securities, employee retirement and
welfare benefits, employee health and safety, or environmental matters) and all
material agreements or other instruments binding on Borrower or any of its
subsidiaries or their respective property.  All of Borrower’s and its
subsidiaries’ inventory shall be produced in accordance with the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto.  Each of Borrower and its subsidiaries
has paid and discharged and shall pay and discharge all taxes, assessments and
governmental charges against it or any Collateral prior to the date on which
penalties are imposed or liens attach with respect thereto, unless the same are
being contested in good faith and, at Agent’s option exercised in its reasonable
discretion, reserves are established for the amount contested and penalties
which may accrue thereon.

 

6.18         Equipment.  With respect to equipment of Borrower or any of its
subsidiaries, Borrower (or such subsidiary, as applicable) shall keep the
equipment in good order and repair, and in running and marketable condition,
ordinary wear and tear excepted.

 

6.19         Affiliated and Other Transactions.  Except as provided in
Section 6.25 below, without the prior written consent of Required Lenders, which
consent shall not be unreasonably withheld, neither Borrower nor any of its
subsidiaries will, directly or indirectly: (a) except in connection with a
Permitted Loan, lend or advance money or property to, guarantee or assume
indebtedness of, or invest (by capital contribution or otherwise) in any person,
firm, corporation or other entity; (b) declare, pay or make any redemption of,
or purchase, any shares of any class of stock of Borrower now or hereafter
outstanding; (c) make any payment of the principal amount of or interest on any
indebtedness owing to any officer, director, shareholder, or affiliate of
Borrower, provided that Borrower’s subsidiaries may make any payment of the
principal amount of or interest on any indebtedness owing to Borrower; or
(d) enter into any sale, lease or other transaction with any officer, director,
employee, shareholder or affiliate of Borrower or any of its subsidiaries on
terms that are less favorable to Borrower or any of its subsidiaries than those
which might be obtained at the time from persons who are not an officer,
director, employee, shareholder or affiliate of Borrower.

 

6.20         Fees and Expenses.  Borrower shall pay, on Agent’s demand, all
costs, expenses, filing fees and taxes payable in connection with the
preparation, execution, delivery, recording,

 

22

--------------------------------------------------------------------------------


 

administration, collection, liquidation, enforcement and defense of the
Obligations, Agent’s, Lenders’ and Issuing Bank’s rights in the Collateral, this
Agreement and all other existing and future agreements or documents contemplated
herein or related hereto, including any amendments, waivers, supplements or
consents which may hereafter be made or entered into in respect hereof, or in
any way involving claims or defense asserted by Agent, any Lender or Issuing
Bank or claims or defense against Agent, any Lender or Issuing Bank asserted by
Borrower, any of its subsidiaries or any third party directly or indirectly
arising out of or related to the relationship between Borrower and Agent or any
Lender, including, but not limited to the following, whether incurred before,
during or after the expiration of the Working Capital Line Contract Period or
after the commencement of any case with respect to Borrower or any of its
subsidiaries or under the United States Bankruptcy Code or any similar statute: 
(a) all costs and expenses of filing or recording (including Uniform Commercial
Code financing statement filing taxes and fees, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable); (b) all title
insurance and other insurance premiums, appraisal fees, fees incurred in
connection with any environmental report, audit or survey and search fees;
(c) all fees as then in effect relating to the wire transfer of loan proceeds
and other funds and fees then in effect for returned checks and credit reports;
(d) all expenses and costs heretofore and from time to time hereafter incurred
by Agent, any Lender or Issuing Bank during the course of periodic field
examinations of the Collateral and Borrower’s and its subsidiaries’ operations
provided that prior to the occurrence of an Event of Default, such costs shall
be in an amount equal to the Field Examination Fee set forth in Section 10.4(c),
plus such fees and disbursements incurred as a result of litigation between the
parties hereto, any third party and in any appeals arising therefrom for Agent’s
examiners in the field and office; (e) all costs, fees, penalties or other
liabilities arising or incurred in connection with any litigation, claims,
judgments or suits (including, without limitation, environmental liabilities);
and (f) the costs, fees and disbursements of outside counsel to Agent and/or any
Lenders.

 

6.21         Further Assurances.  At the request of Agent or any Lender, at any
time and from time to time, at Borrower’s sole expense, Borrower (and such other
persons, as applicable) shall execute and deliver or cause to be executed and
delivered to Agent, such agreements, documents and instruments, including,
without limitation, waivers, consents and subordination agreements from
mortgagees or other holders of security interests or liens, landlords or bailees
and stock certificates and other securities, instruments and chattel paper,
endorsed as Agent may direct, with, as appropriate, stock or other powers
executed in blank, and do or cause to be done such further acts as Agent, in its
discretion, deems necessary or desirable to create, preserve, perfect or
validate any security interest of Agent and Lenders or the priority thereof in
the Collateral and otherwise to effectuate the provisions and purposes of this
Agreement.  Borrower hereby authorizes Agent to file financing statements or
amendments against Borrower or any of its subsidiaries in favor of Agent, for
the benefit of the Lenders, with respect to the Collateral, without Borrower’s
or any of its subsidiaries’ signatures and to file as financing statements any
carbon, photographic or other reproductions of this Agreement or any financing
statements signed by Borrower or any of its subsidiaries.  Borrower shall
promptly notify Agent in writing of any trademarks, copyrights, patents,
licenses or other intellectual property that it or any of its subsidiaries
acquires following the date hereof.

 

6.22         Environmental Matters.

 


(A)           EXCEPT AS DESCRIBED ON SCHEDULE 6.22(A) HERETO, (I) NONE OF
BORROWER’S OR ANY OF ITS SUBSIDIARIES’ PROPERTIES OR ASSETS HAS EVER BEEN
DESIGNATED OR IDENTIFIED IN ANY MANNER PURSUANT TO ANY ENVIRONMENTAL REQUIREMENT
AS A HAZARDOUS WASTE OR HAZARDOUS SUBSTANCE DISPOSAL


 

23

--------------------------------------------------------------------------------


 


SITE, OR A CANDIDATE FOR CLOSURE PURSUANT TO ANY ENVIRONMENTAL REQUIREMENT;
(II) NO LIEN ARISING UNDER ANY ENVIRONMENTAL REQUIREMENT HAS ATTACHED TO ANY
REVENUES OR TO ANY REAL OR PERSONAL PROPERTY OWNED BY BORROWER OR ANY OF ITS
SUBSIDIARIES; (III) NEITHER BORROWER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED A
SUMMONS, CITATION, NOTICE, OR DIRECTIVE FROM THE ENVIRONMENTAL PROTECTION AGENCY
OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AGENCY RELATING TO ANY ACTION OR
OMISSION BY BORROWER OR ANY OF ITS SUBSIDIARIES RESULTING IN THE RELEASING, OR
OTHERWISE EXPOSING OF HAZARDOUS WASTE OR HAZARDOUS SUBSTANCES INTO THE
ENVIRONMENT; AND (IV) EACH OF BORROWER AND ITS SUBSIDIARIES IS IN COMPLIANCE (IN
ALL MATERIAL RESPECTS) WITH ALL ENVIRONMENTAL REQUIREMENTS.


 


(B)           IN THE EVENT BORROWER BECOMES AWARE OF ANY PAST, PRESENT OR FUTURE
FACTS OR CIRCUMSTANCES WHICH HAVE GIVEN RISE OR COULD GIVE RISE TO A CLAIM
AGAINST BORROWER RELATED TO A FAILURE TO COMPLY WITH ANY ENVIRONMENTAL
REQUIREMENTS, BORROWER WILL (I) PROMPTLY GIVE AGENT NOTICE THEREOF, TOGETHER
WITH A WRITTEN STATEMENT OF THE CHIEF FINANCIAL OFFICER OF BORROWER SETTING
FORTH THE DETAILS THEREOF AND THE ACTION WITH RESPECT THERETO TAKEN OR PROPOSED
TO BE TAKEN BY BORROWER AND (II) DELIVER TO AGENT MONTHLY REPORTS (OR MORE
FREQUENT REPORTS IF REQUESTED BY AGENT OR ANY LENDER) REGARDING THE STATUS OF
THE SITUATION IN RESPECT OF WHICH SUCH NOTICE WAS SENT, WHICH REPORTS SHALL BE
IN FORM AND CONTENT SATISFACTORY TO AGENT.


 


(C)           BORROWER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS AGENT,
LENDERS, THEIR PARENTS, SUBSIDIARIES, SUCCESSORS AND ASSIGNS, AND ANY OFFICER,
DIRECTOR, SHAREHOLDER, EMPLOYEE, AFFILIATE OR AGENT OF AGENT OR ANY LENDER, FOR
ALL LOSS, LIABILITY, DAMAGE, COST AND EXPENSES, INCLUDING WITHOUT LIMITATION,
ATTORNEY’S FEES AND DISBURSEMENTS ARISING FROM OR RELATED TO (I) THE RELEASE OF
ANY SPECIAL MATERIALS AT ANY FACILITY AT ANY TIME OWNED, LEASED OR OPERATED BY
BORROWER, (II) THE RELEASE OF ANY SPECIAL MATERIALS TREATED, STORED,
TRANSPORTED, HANDLED, GENERATED OR DISPOSED OF BY OR ON BEHALF OF BORROWER AT
ANY THIRD PARTY OWNED SITE, (III) ANY CLAIM AGAINST BORROWER THAT IT HAS FAILED
TO COMPLY WITH ANY ENVIRONMENTAL REQUIREMENT, AND (IV) THE BREACH BY BORROWER OF
ANY REPRESENTATION OR COVENANT IN THIS SECTION 6.22.


 


(D)           THE REPRESENTATIONS AND COVENANTS OF BORROWER CONTAINED IN THIS
SECTION 6.22, INCLUDING WITHOUT LIMITATION THE INDEMNIFICATION OBLIGATION OF
BORROWER, SHALL SURVIVE THE OCCURRENCE OF ANY EVENT WHATSOEVER, INCLUDING THE
PAYMENT OF THE OBLIGATIONS OR ANY INVESTIGATION BY OR KNOWLEDGE OF AGENT OR ANY
LENDER.


 


(E)           FOR PURPOSES OF THE FOREGOING:


 

(I)            “ENVIRONMENTAL REQUIREMENTS” MEANS ANY AND ALL APPLICABLE
FEDERAL, STATE OR LOCAL LAWS, STATUTES, ORDINANCES, REGULATIONS OR STANDARDS,
ADMINISTRATIVE OR COURT ORDERS OR DECREES, COMMON LAW DOCTRINES OR PRIVATE
AGREEMENTS, RELATING TO (I) POLLUTION OR PROTECTION OF THE ENVIRONMENT AND
NATURAL RESOURCES, (II) EXPOSURE OF EMPLOYEES OR OTHER PERSONS TO SPECIAL
MATERIALS, (III) PROTECTION OF THE PUBLIC HEALTH AND WELFARE FROM THE EFFECTS OF
SPECIAL MATERIALS AND THEIR PRODUCTS, BY-PRODUCTS, WASTES, EMISSIONS, DISCHARGES
OR RELEASES, AND (IV) REGULATION, LICENSING, APPROVAL OR AUTHORIZATION OF THE
MANUFACTURE, GENERATION, USE, FORMULATION, PACKAGING, LABELING, TRANSPORTING,
DISTRIBUTING, HANDLING, STORING OR DISPOSING OF ANY SPECIAL MATERIALS.

 

(II)           “SPECIAL MATERIALS” MEANS ANY AND ALL MATERIALS WHICH, UNDER
ENVIRONMENTAL REQUIREMENTS, REQUIRE SPECIAL HANDLING IN USE, GENERATION,
COLLECTION, STORAGE, TREATMENT OR DISPOSAL, OR PAYMENT OF COSTS ASSOCIATED WITH
RESPONDING TO THE LAWFUL DIRECTIVES OF ANY COURT OR AGENCY OF COMPETENT
JURISDICTION.  SPECIAL MATERIALS SHALL INCLUDE, WITHOUT LIMITATION:  (I) ANY
FLAMMABLE SUBSTANCE, EXPLOSIVE, RADIOACTIVE MATERIAL, HAZARDOUS MATERIAL,
HAZARDOUS WASTE, TOXIC

 

24

--------------------------------------------------------------------------------


 

SUBSTANCE, SOLID WASTE, POLLUTANT, CONTAMINANT OR ANY RELATED MATERIAL, RAW
MATERIAL, SUBSTANCE, PRODUCT OR BY-PRODUCT OF ANY SUBSTANCE SPECIFIED IN OR
REGULATED OR OTHERWISE AFFECTED BY ANY ENVIRONMENTAL REQUIREMENTS (INCLUDING BUT
NOT LIMITED TO ANY “HAZARDOUS SUBSTANCE” AS DEFINED IN THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980 AS AMENDED OR ANY
SIMILAR STATE OR LOCAL LAW), (II) ANY TOXIC CHEMICAL OR OTHER SUBSTANCE FROM OR
RELATED TO INDUSTRIAL, COMMERCIAL OR INSTITUTIONAL ACTIVITIES, AND
(III) ASBESTOS, GASOLINE, DIESEL FUEL, MOTOR OIL, WASTE AND USED OIL, HEATING
OIL AND OTHER PETROLEUM PRODUCTS OR COMPOUNDS, POLYCHLORINATED BIPHENYLS, RADON,
UREA FORMALDEHYDE AND LEAD-CONTAINING MATERIALS.

 

6.23         RESTRICTIONS ON ADDITIONAL INDEBTEDNESS.  BORROWER SHALL NOT, NOR
SHALL IT PERMIT ITS SUBSIDIARIES TO, INCUR OR CREATE ANY LIABILITY OR
INDEBTEDNESS WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, BY WAY OF A
GUARANTY OR OTHERWISE, INCLUDING CAPITALIZED LEASES, OTHER THAN: (I) UNDER THIS
AGREEMENT, (II) UNDER ANY EXISTING OR FUTURE OBLIGATIONS UNDER OR IN CONNECTION
WITH ANY SWAP AGREEMENTS (AS DEFINED IN 11 U.S.C. § 101) WITH AGENT, ANY LENDER,
ANY AFFILIATE OF AGENT OR ANY LENDER OR ANY PARTICIPANT WITH AGENT IN RESPECT OF
THIS AGREEMENT, (III) INDEBTEDNESS IN AN AGGREGATE AMOUNT NOT TO EXCEED AT ANY
TIME ONE MILLION DOLLARS ($1,000,000.00), (IV) INDEBTEDNESS TO UNIVEST AND/OR
WBNA INCURRED BY BORROWER SOLELY IN CONNECTION WITH BORROWER’S PROJECT TO
CONSTRUCT A PROPANE RAIL TERMINAL ON THE GROUNDS OF ITS FACILITIES LOCATED AT
MACUNGIE, PENNSYLVANIA IN AN ORIGINAL PRINCIPAL AMOUNT NOT TO EXCEED FIVE
MILLION DOLLARS ($5,000,000.00), (V) INDEBTEDNESS SET FORTH ON SCHEDULE 6.23
HERETO AND (VI) CURRENT ACCOUNTS PAYABLE INCURRED IN THE ORDINARY COURSE OF
BORROWER’S BUSINESS, ACCRUED EXPENSES AND OTHER CURRENT ITEMS ARISING OUT OF
TRANSACTIONS (OTHER THAN BORROWINGS) IN THE ORDINARY COURSE OF BORROWER’S
BUSINESS  (COLLECTIVELY, “PERMITTED INDEBTEDNESS”).

 

6.24         Issuance of Stock.  Borrower shall not, nor shall it permit its
subsidiaries or shareholders to, issue, distribute, transfer or redeem any
capital stock or other securities for consideration or otherwise, except, in the
case of any such subsidiary, to Borrower.

 

6.25         Limitations.  Borrower shall not create, nor will it permit any of
its subsidiaries to, directly or indirectly, create or otherwise cause, incur,
assume, suffer or permit to exist or become effective any consensual encumbrance
or restriction of any kind on the ability of any such person to (a) pay
dividends or make any other distribution on any of such person’s capital stock,
(b) pay any indebtedness owed to Borrower, (c) make loans or advances to
Borrower or (d) transfer any of its property to Borrower, except for
encumbrances or restrictions existing under or by reason of (i) customary
non-assignment provisions in any lease governing a leasehold interest, (ii) any
agreement or other instrument of a person existing at the time it becomes a
subsidiary of Borrower; provided, that such encumbrance or restriction was not
entered into in contemplation of such person becoming a subsidiary of Borrower
and (iii) this Agreement.

 

6.26         Restricted Payments.  Borrower will not make any payment to redeem,
retire, purchase or obtain the surrender of any outstanding warrants, options or
other rights to acquire any interest in Borrower or any payment to any affiliate
of Borrower.  Borrower may make dividends or other distributions on account of
its stock, provided that no Event of Default shall have occurred and be
continuing and no such dividend or distribution would cause an Event of Default.

 

6.27         Tax Returns.  Borrower has filed all tax returns which they are
required to file and have paid, or made provision for the payment of, all taxes
which have or may have become due pursuant to such returns or pursuant to any
assessment received by them, except such taxes (other than real estate taxes
which must be paid regardless of challenge), if any, as are being contested in

 

25

--------------------------------------------------------------------------------


 

good faith and as to which adequate reserves have been provided.  Such tax
returns are complete and accurate in all respects.  Borrower does not know of
any proposed additional assessment or basis for any assessment of additional
taxes.

 

6.28         Current Compliance.  Borrower is currently in compliance with all
of the terms and conditions of the this Agreement and the Loan Documents.

 

6.29         Pension Plan Representations.  Except as disclosed on Schedule 6.29
hereto, (a) Borrower has no obligations with respect to any employee pension
benefit plan (“Plan”) (as such term is defined in the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), (b) no events, including, without
limitation, any “Reportable Event” or “Prohibited Transaction” (as those terms
are defined under ERISA), have occurred in connection with any Plan of Borrower
which might constitute grounds for the termination of any such Plan by the
Pension Benefit Guaranty Corporation (“PBGC”) or for the appointment by any
United States District Court of a trustee to administer any such Plan, (c) all
of the Borrower’s Plans meet with the minimum funding standards of Section 302
of ERISA, and (d) Borrower has no existing liability to the PBGC.  Borrower is
not subject to or bound to make contributions to any “multi-employer plan” as
such term is defined in Section 4001(a)(3) of ERISA.

 

6.30         Intellectual Property.  Borrower owns or possesses the irrevocable
right to use all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights with respect to the
foregoing necessary to own and operate the Borrower’s properties and to carry on
their business as presently conducted and presently planned to be conducted
without conflict with the rights of others.  Schedule 6.30 sets forth an
accurate list and description of each such patent, trademark, service mark,
trade name, copyright, license, franchise and permit and right with respect to
the foregoing, together with all registration or application numbers or
information with respect thereto.

 

6.31         Payment of Principal, Interest and Other Amounts Due.  Borrower
will pay when due all Obligations and all other amounts payable by it hereunder
and under the Loan Documents.

 

6.32         Disposition of Assets.  Borrower will not sell, lease, transfer,
abandon or otherwise dispose of any portion of its property or assets, except
for sales of inventory in the ordinary course for fair consideration and the
sale of assets during any fiscal year having a fair market value not exceeding
One Million Dollars ($1,000,000.00).

 

6.33         Taxes; Claims for Labor and Materials.  Borrower will pay or cause
to be paid when due all taxes, assessments, governmental charges or levies
imposed upon it or its income, profits, payroll or any property belonging to it,
including without limitation all withholding taxes, and all claims for labor,
materials and supplies which, if unpaid, might become a lien or charge upon any
of its properties or assets; provided that it shall not be required to pay any
such tax (other than real estate taxes which must be paid regardless of
challenge), assessment, charge, levy or claim so long as the validity thereof
shall be contested in good faith by appropriate proceedings promptly initiated
and diligently conducted by it, and neither execution nor foreclosure sale or
similar proceedings shall have been commenced in respect thereof (or such
proceedings shall have been stayed pending the disposition of such contest of
validity), and it shall have set aside on its books, or at the request of Agent
deposited with Agent adequate reserves with respect thereto.  Borrower will not
file or consent to the filing of, any consolidated income tax return with any
person or entity other than a subsidiary.

 

26

--------------------------------------------------------------------------------


 

6.34         Pension Plan Covenants.  Borrower will (a) keep in full force and
effect any and all Plans which are presently in existence or may, from time to
time, come into existence under ERISA, unless such Plans can be terminated
without material liability to Borrower in connection with such termination (as
distinguished from any continuing funding obligation); (b) make contributions to
all of Borrower’s Plans in a timely manner and in a sufficient amount to comply
with the requirements of ERISA; (c) comply with all material requirements of
ERISA which relate to such Plans so as to preclude the occurrence of any
Reportable Event, Prohibited Transaction or material “accumulated funding
deficiency” as such term is defined in ERISA; and (d) notify Agent immediately
upon receipt by Borrower of any notice of the institution of any proceeding or
other action which may result in the termination of any Plan and deliver to
Agent, promptly after the filing or receipt thereof, copies of all reports or
notices which Borrower files or receives under ERISA with or from the Internal
Revenue Service, the PBGC, or the U.S. Department of Labor.

 

6.35         Bank of Account.  Borrower will maintain Univest as major bank of
account.  Borrower will notify Agent in writing and on a continuing basis, of
all deposit accounts and certificates of deposit (including the numbers thereof)
maintained with or purchased by Borrower from any other financial institutions.

 

6.36         Maintenance of Management.  Borrower will cause its business to be
continuously managed by at least two (2) of the following individuals:  Richard
Longacre, Daryl Hackman, Kenneth Longacre, Sr. and/or James M. Boyd or, in lieu
thereof, such other persons (serving in such senior management positions) as may
be reasonably satisfactory to Required Lenders.  Borrower will notify Agent
promptly in writing of any change in Borrower’s board of directors or executive
officers and will provide Agent with a copy of any proposed amendments to its
Articles of Incorporation or By-Laws, prior to adoption.

 

6.37         Accounts Receivable.  Borrower will, if requested by Agent (a) upon
the occurrence of an Event of Default, give Agent assignments, for the benefit
of the Lenders, in form acceptable to Agent, of specific accounts or groups of
accounts and monies due and to become due under specific contracts and specific
general intangibles; (b) upon the occurrence of an Event of Default, furnish to
Agent a copy, with such duplicate copies as Agent may request, of the invoice
applicable to each account specifically assigned to Agent or arising out of a
contract right, bearing a statement that such account has been assigned to Agent
and such additional statements as Agent may require; (c) upon the occurrence of
an Event of Default, mark its records evidencing its accounts in a manner
satisfactory to Agent so as to show which accounts have been assigned to Agent
for the benefit of Lenders; (d) furnish to Agent satisfactory evidence of the
shipment and receipt of any goods specified by Agent and the performance of any
services or obligations covered by accounts or contracts in which Agent, for the
benefit of Lenders, has a security interest; (e) join with Agent in executing a
financing statement, notice, affidavit or similar instrument, in form
satisfactory to Agent, for the benefit of Lenders, and such continuation
statements and other instruments as Agent may from time to time request and pay
the cost of filing the same in any public office deemed advisable by Agent;
(f) give Agent such financial statements, reports, certificates, lists of
purchasers (showing names, addresses, and amounts owing) and other data
concerning its accounts, contracts, collections, inventory, general intangibles
and other matters as Agent may from time to time specify; (g) upon the
occurrence of an Event of Default, segregate cash proceeds of Collateral so that
they may be identified readily, and deliver the same to the Agent, for the
benefit of Lenders, at such time or times and in such manner and form as the
Agent may direct; (h) upon the occurrence of an Event of Default, furnish such
witnesses as may be necessary to establish legal proof of the Collateral or
records relating to the Collateral; and (i) obtain from any owner, encumbrancer
or other person

 

27

--------------------------------------------------------------------------------


 

having an interest in the property where any Collateral is located, written
consent to Agent’s removal of the Collateral therefrom, without liability on the
part of Agent to such owner, encumbrancer or other person, or from any such
owner, encumbrancer or other person such waivers of any interest in the
Collateral as the Agent may require.

 

6.38         Derivatives Contracts.

 


(A)           BORROWER HAS DELIVERED TO AGENT TRUE AND COMPLETE COPIES OF ALL OF
ITS CONTRACTS AND OTHER AGREEMENTS WITH EACH APPROVED BROKER.  BORROWER SHALL
PROMPTLY DELIVER TO AGENT COPIES OF ANY AMENDMENTS OR MODIFICATIONS TO, OR
REPLACEMENTS OF, ANY SUCH AGREEMENTS.


 


(B)           BORROWER IS AND SHALL AT ALL TIMES REMAIN IN COMPLIANCE WITH ALL
OF ITS OBLIGATIONS UNDER ALL CONTRACTS AND OTHER AGREEMENTS WITH EACH APPROVED
BROKER.


 


(C)           BORROWER SHALL NOT ENTER INTO ANY CONTRACTS OR SIMILAR
ARRANGEMENTS WITH BROKERS OF DERIVATIVES CONTRACTS WITHOUT PRIOR NOTICE TO AGENT
AND DELIVERY TO AGENT OF AGREEMENTS SATISFACTORY TO REQUIRED LENDERS REGARDING
AGENT’S SECURITY INTEREST, FOR THE BENEFIT OF LENDERS, IN AND TO ANY MARGIN
DEPOSITS WITH RESPECT THERETO AND BORROWER’S RIGHTS IN CONNECTION THEREWITH.


 

6.39         Through-put Agreements. Borrower has delivered to Agent true and
complete copies of all of Borrower’s agreements in connection with any
“through-put” or similar arrangements.  Borrower shall not enter into any new
“through-put” or similar arrangements without prior written notice to Agent and
delivery to Agent of all documents as Agent may reasonably request in connection
with Agent’s security interest in Borrower’s inventory subject to such
agreements.  Borrower shall deliver to Agent, within thirty (30) days of
execution thereof, copies of any agreements entered into by Borrower after the
date hereof with respect to any “through-put” or similar arrangements.  Nothing
in this Agreement shall be deemed to require Agent’s consent to any such
agreements, provided such agreements do not violate any of the representations,
warranties or covenants set forth in this Agreement.

 

6.40         Financial Covenants.

 


(A)           BORROWER SHALL MAINTAIN A RATIO OF (I) FUNDED DEBT TO
(II) TANGIBLE NET WORTH OF NOT GREATER THAN 2.00 TO 1.0 AS OF JUNE 30TH OF EACH
YEAR, COMMENCING WITH BORROWER’S FISCAL YEAR ENDING JUNE 30, 2004.


 


(B)           BORROWER SHALL MAINTAIN A DEBT SERVICE COVERAGE RATIO OF NOT LESS
THAN 1.25 TO 1.0 AS OF SEPTEMBER 30, 2004 AND AS OF THE END OF EACH FISCAL
QUARTER THEREAFTER, IN EACH CASE AS MEASURED ON A TRAILING FOUR QUARTER BASIS.


 


(C)           BORROWER SHALL MAINTAIN A TANGIBLE NET WORTH OF NOT LESS THAN
(I) $20,500,000.00 FOR THE PERIOD COMMENCING THE DATE HEREOF THROUGH AND
INCLUDING JUNE 29, 2005, AND (II) $21,750,000.00 COMMENCING JUNE 30, 2005 AND AT
ALL TIMES THEREAFTER.


 


(D)           BORROWER SHALL NOT CAUSE, SUFFER OR PERMIT ITS AGGREGATE CAPITAL
EXPENDITURES TO EXCEED $3,500,000.00 IN ANY FISCAL YEAR OF BORROWER ALL AS
DETERMINED IN ACCORDANCE WITH GAAP; PROVIDED THAT, CAPITAL EXPENDITURES MADE
SOLELY IN CONNECTION WITH THE BORROWER’S PROJECT TO CONSTRUCT A PROPANE RAIL
TERMINAL ON THE GROUNDS OF ITS FACILITIES LOCATED AT MACUNGIE, PENNSYLVANIA IN
AN AGGREGATE AMOUNT UP TO $5,000,000.00 SHALL BE EXCLUDED FROM THE CALCULATION
OF BORROWER’S CAPITAL

 

28

--------------------------------------------------------------------------------


 


EXPENDITURES HEREUNDER.  THE FOREGOING LIMITATIONS ON BORROWER’S CAPITAL
EXPENDITURES SHALL BE NON-CUMULATIVE AS TO ANY UNUSED PORTIONS DURING ANY FISCAL
YEAR OF BORROWER.


 

6.41         OFAC Compliance.  None of the Borrower, any Subsidiary of the
Borrower or any affiliate of the Borrower (a) is a Sanctioned Person, (b) has
more than 15% of its assets in Sanctioned Countries, or (c) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries.  The proceeds of the Loans will not be used and
have not been used to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

 


SECTION 7.         EVENTS OF DEFAULT AND REMEDIES


 

 7.1             Events of Default.  Except for Obligations arising under any
Hedging Agreement, which shall be due as provided in such Hedging Agreement, all
Obligations shall be immediately due and payable, without notice or demand, and
any provisions of this Agreement as to future loans and credit accommodations by
Agent or any Lender shall terminate automatically, upon the termination or
non-renewal of this Agreement or upon the occurrence of an event described in
Sections 7.1(h) or (i) below, or at Agent’s option, upon or at any time after
the occurrence or existence of any one or more of the following (each, an “Event
of Default”):

 


(A)           BORROWER FAILS TO PAY WHEN DUE ANY INTEREST, PRINCIPAL, FEES,
EXPENSES OR ANY OTHER SUMS DUE ON THE OBLIGATIONS, WHETHER AT THE STATED
MATURITY, AS A RESULT OF ACCELERATION OR OTHERWISE.  NOTWITHSTANDING THE
FOREGOING, BORROWER’S FAILURE TO PAY ANY OF THE FOREGOING ITEMS RESULTING SOLELY
FROM AGENT NOT CHARGING BORROWER’S LOAN ACCOUNT THEREFOR SHALL NOT BE AN EVENT
OF DEFAULT UNLESS BORROWER SHALL HAVE FAILED TO PAY SUCH ITEM WITHIN TWO
(2) DAYS OF RECEIPT BY BORROWER OF WRITTEN NOTICE OF SUCH FAILURE; PROVIDED,
THAT (I) NO BILL OR OTHER NOTICE OF PAYMENT WAS RECEIVED BY BORROWER IN RESPECT
OF SUCH ITEM, AND (II) SUFFICIENT FUNDS TO PAY SUCH ITEM ON THE DAY FIRST DUE
WERE AVAILABLE IN AN ACCOUNT MAINTAINED BY BORROWER WITH AGENT OR AS A LOAN
ADVANCE UNDER THE WORKING CAPITAL LINE.


 


(B)           BORROWER FAILS TO PERFORM, COMPLY WITH OR OBSERVE ANY OF THE
TERMS, COVENANTS OR AGREEMENTS APPLICABLE TO BORROWER UNDER THIS AGREEMENT OR OF
ANY OF THE OTHER LOAN DOCUMENTS OR ANY OTHER EXISTING OR FUTURE FINANCING,
SECURITY OR OTHER AGREEMENT BETWEEN BORROWER AND AGENT OR ANY LENDER OR ANY
AFFILIATE OF AGENT OR ANY LENDER AND SUCH FAILURE IS NOT CURED WITHIN THIRTY
(30) DAYS OF RECEIPT BY BORROWER OF WRITTEN NOTICE OF SUCH FAILURE; PROVIDED,
HOWEVER, THAT SUCH NOTICE AND OPPORTUNITY TO CURE IS EXPRESSLY INAPPLICABLE TO
(I) ANY FAILURE CONSTITUTING AN EVENT OF DEFAULT UNDER ANY OTHER SUBPARAGRAPH OF
THIS SECTION 7.1; OR (II) ANY FAILURE WHICH IS INCAPABLE OF CURE OR WAS
WILLFULLY CAUSED OR PERMITTED BY BORROWER.


 


(C)           ANY REPRESENTATION, WARRANTY OR STATEMENT OF FACT MADE BY BORROWER
TO AGENT OR ANY LENDER IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR
ANY SCHEDULE, CONFIRMATORY ASSIGNMENT OR OTHERWISE, OR TO ANY AFFILIATE OF AGENT
OR ANY LENDER, SHALL PROVE INACCURATE OR MISLEADING IN ANY ADVERSE MATERIAL
RESPECT.


 


(D)           BORROWER REVOKES, TERMINATES OR FAILS TO PERFORM ANY OF THE TERMS
OF ANY GUARANTY, ENDORSEMENT OR OTHER AGREEMENT OF SUCH PARTY IN FAVOR OF AGENT
OR ANY LENDER OR ANY AFFILIATE OF AGENT OR ANY LENDER;

 

29

--------------------------------------------------------------------------------



 


(E)           ANY (I) JUDGMENT OR ATTACHMENT IN AN AMOUNT IN EXCESS OF ONE
MILLION DOLLARS ($1,000,000.00) IN RESPECT OF ANY SINGLE JUDGMENT OR ATTACHMENT
OR TWO MILLION DOLLARS ($2,000,000.00) IN RESPECT OF ANY TWO OR MORE JUDGMENTS
OR ATTACHMENTS, WHICH IN ANY CASE IS NOT INSURED OR BONDED TO THE REASONABLE
SATISFACTION OF AGENT OR (II) INJUNCTION IS OBTAINED AGAINST BORROWER OR ANY OF
ITS SUBSIDIARIES WHICH IN ANY CASE REMAINS UNSTAYED FOR A PERIOD OF TEN
(10) DAYS OR IS ENFORCED;


 


(F)            BORROWER IS DISSOLVED OR FAILS TO MAINTAIN ITS CORPORATE
EXISTENCE, OR THE USUAL BUSINESS OF BORROWER CEASES OR IS SUSPENDED IN ANY
MATERIAL RESPECT;


 


(G)           ANY CHANGE OCCURS IN THE SENIOR MANAGEMENT OR OWNERSHIP OF
BORROWER NOT PERMITTED BY THE TERMS OF THIS AGREEMENT;


 


(H)           BORROWER BECOMES INSOLVENT, MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, MAKES OR SENDS NOTICE OF A BULK TRANSFER OR CALLS A GENERAL MEETING
OF ITS CREDITORS OR PRINCIPAL CREDITORS;


 


(I)            ANY PETITION OR APPLICATION FOR ANY RELIEF UNDER THE BANKRUPTCY
LAWS OF THE UNITED STATES NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION
LAW OR STATUTE OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT LAW OR
IN EQUITY) IS FILED BY OR (UNLESS DISMISSED WITHIN FORTY-FIVE (45) DAYS AND
PROVIDED THAT LENDERS SHALL HAVE NO OBLIGATION TO MAKE ADVANCES UNDER THE LOANS
DURING SUCH FORTY-FIVE (45) DAY PERIOD) AGAINST BORROWER OR ANY OF ITS
SUBSIDIARIES;


 


(J)            THE INDICTMENT OR THREATENED INDICTMENT OF BORROWER OR ANY OF ITS
SUBSIDIARIES UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR THREATENED
COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST BORROWER OR ANY OF ITS
SUBSIDIARIES, PURSUANT TO WHICH STATUTE OR PROCEEDINGS THE PENALTIES OR REMEDIES
SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF ANY OF THE PROPERTY OF BORROWER OR ANY
OF ITS SUBSIDIARIES;


 


(K)           ANY DEFAULT OR EVENT OF DEFAULT OCCURS ON THE PART OF BORROWER OR
ANY OF ITS SUBSIDIARIES UNDER ANY EXISTING OR FUTURE SWAP AGREEMENT (AS DEFINED
IN 11 U.S.C. § 101) WITH AGENT OR ANY LENDER, ANY AFFILIATE OF AGENT OR ANY
LENDER OR ANY PARTICIPANT WITH LENDERS IN THE OBLIGATIONS;


 


(L)            ANY DEFAULT OR EVENT OF DEFAULT OCCURS ON THE PART OF BORROWER OR
ANY OF ITS SUBSIDIARIES UNDER ANY MATERIAL (AS DETERMINED BY REQUIRED LENDERS IN
THEIR REASONABLE JUDGMENT) AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH BORROWER
OR ANY SUCH SUBSIDIARY IS A PARTY OR BY WHICH BORROWER, ANY OF ITS SUBSIDIARIES
OR ANY OF THEIR RESPECTIVE PROPERTY IS BOUND, CREATING OR RELATING TO ANY
INDEBTEDNESS OF BORROWER OR ANY OF ITS SUBSIDIARIES TO ANY PERSON OR ENTITY
OTHER THAN AGENT OR ANY LENDER, IF THE EFFECT OF SUCH DEFAULT IS TO ACCELERATE,
OR TO PERMIT THE ACCELERATION OF, THE MATURITY OF ALL OR ANY PART OF SUCH
INDEBTEDNESS, OR ALL OR ANY PART OF ANY SUCH INDEBTEDNESS SHALL BE DECLARED TO
BE DUE AND PAYABLE OR REQUIRED TO BE PREPAID FOR ANY OTHER REASON, IN EITHER
EVENT PRIOR TO THE STATED MATURITY THEREOF;


 


(M)          ANY MATERIAL ADVERSE CHANGE OCCURS IN THE BUSINESS OPERATIONS OR
FINANCIAL CONDITION OF BORROWER OR IN THE VALUE OF ANY COLLATERAL; OR


 

30

--------------------------------------------------------------------------------


 


(N)           ANY COVENANT, AGREEMENT OR OBLIGATION OF BORROWER CONTAINED HEREIN
OR IN ANY OF THE OTHER LOAN DOCUMENTS SHALL CEASE TO BE ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, OR BORROWER DENIES OR DISAFFIRMS ANY OF ITS
OBLIGATIONS HEREUNDER OR THEREUNDER OR THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS SHALL BE CANCELED, TERMINATED, REVOKED OR RESCINDED WITHOUT THE
EXPRESS PRIOR WRITTEN CONSENT OF REQUIRED LENDERS, OR ANY ACTION OR PROCEEDING
SHALL HAVE BEEN COMMENCED BY ANY PERSON OR ENTITY (OTHER THAN AGENT) SEEKING TO
CANCEL, REVOKE, RESCIND OR DISAFFIRM THE OBLIGATIONS OF ANY PARTY TO ANY LOAN
DOCUMENT, OR ANY COURT OR OTHER GOVERNMENTAL AUTHORITY SHALL ISSUE A JUDGMENT,
ORDER, DECREE OR RULING TO THE EFFECT THAT ANY OF THE OBLIGATIONS OF ANY PARTY
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS ARE ILLEGAL, INVALID OR
UNENFORCEABLE.


 

7.2           Remedies.  Upon the occurrence of an Event of Default and at any
time thereafter, Agent on behalf of Lenders shall have all rights and remedies
provided in this Agreement or any of the other Loan Documents, any other
agreements between Borrower and Agent or any Lender, the Uniform Commercial Code
or other applicable law, all of which rights and remedies may be exercised
without notice to Borrower, all such notices being hereby waived, except such
notice as is expressly provided for hereunder or is not waivable under
applicable law.  All rights and remedies of Agent and Lenders are cumulative and
not exclusive and are enforceable in Agent’s discretion, or upon request of
Required Lenders, alternatively, successively, or concurrently on any one or
more occasions and in any order Agent may determine.  Without limiting the
foregoing, Agent may, and at request of the Required Lenders shall,
(a) accelerate the payment of any or all Obligations and demand immediate
payment thereof to Agent, provided that acceleration of any Obligations shall
not automatically cause an acceleration or termination of any Obligations under
any existing or future swap agreements (as defined in 11 U.S.C. § 101) with
Agent or any Lender, any affiliate of Agent or any Lender or any participant
with Agent or any Lender in the Obligations, which swap Obligations shall be
accelerated or terminated at Agent’s or such Lender’s (or such affiliate of
Agent’s or such Lender’s or such participant’s) sole option, (b) with or without
judicial process or the aid or assistance of others, enter upon any premises on
or in which any of the Collateral may be located and take possession of the
Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (c) require Borrower, at Borrower’s expense, to
assemble and make available to Agent any part or all of the Collateral at any
place and time designated by Agent, (d) collect, foreclose, receive,
appropriate, setoff and realize upon any and all Collateral, (e) extend the time
of payment of, compromise or settle for cash, credit, return of merchandise, and
upon any terms or conditions any and all accounts or other Collateral which
includes a monetary obligation and discharge or release the account debtor or
other obligor, without affecting any of the Obligations, or (f) sell, lease,
transfer, assign, deliver or otherwise dispose of any and all Collateral
(including, without limitation, entering into contracts with respect thereto, by
public or private sales at any exchange, broker’s board, any office of Agent or
elsewhere) at such prices or terms as Agent may deem reasonable, for cash, upon
credit or for future delivery, with Agent having the right to purchase the whole
or any part of the Collateral at any such public sale, all of the foregoing
being free from any right or equity of redemption of Borrower, which right or
equity of redemption is hereby expressly waived and released by Borrower.  If
any of the Collateral is sold or leased by Agent upon credit terms or for future
delivery, the Obligations shall not be reduced as a result thereof until payment
therefor is finally collected by Agent.  If notice of disposition of Collateral
is required by law, seven calendar days’ prior notice by Agent to Borrower
designating the time and place of any public sale or the time after which any
private sale or other intended disposition of Collateral is to be made, shall be
deemed to be reasonable notice thereof and Borrower (and any such subsidiary, if
applicable) waives any other notice.  In the event Agent institutes an action to
recover any Collateral or seeks recovery of any Collateral by way of prejudgment
remedy, Borrower waives the posting of any bond which might otherwise be
required. Notwithstanding the foregoing to the contrary, upon the occurrence of

 

31

--------------------------------------------------------------------------------


 

an Event of Default described in Sections 7.1(h) or (i), the obligation of
Lenders to make Loans and other extensions of credit hereunder shall
automatically terminate and, except for obligations under swap agreements (as
defined in 11 U.S.C. § 101) which shall be due at Agent’s or Lenders’ option,
the Loans and other Obligations hereunder shall become due and payable without
further act or notice.

 

7.3           Application of Proceeds.  Agent may apply the cash proceeds of
Collateral actually received by Agent or any Lender from any sale, lease,
foreclosure or other disposition of the Collateral to payment of any of the
Obligations, in whole or in part (including reasonable attorneys’ fees and legal
expenses incurred by Agent or any Lender with respect thereto or otherwise
chargeable to Borrower) and in such order as Agent may elect, whether or not
then due (subject to Section 12.4 below). Borrower shall remain liable to Agent
and Lenders for the payment of any deficiency together with interest at the
highest rate provided for herein and all costs and expenses of collection or
enforcement, including reasonable attorneys’ fees and legal expenses.

 

7.4           Agent’s Cure of Third Party Agreement.  Upon the occurrence of an
Event of Default or at any other time if Borrower fails to take any of the
following actions after written request by Agent, Agent or any Lender may, at
its option, cure any default by Borrower or any of its subsidiaries under any
agreement with a third party or pay or bond on appeal any judgment entered
against Borrower or any of its subsidiaries, discharge taxes, liens, security
interests or other encumbrances at any time levied on or existing with respect
to the Collateral and pay any amount, incur any expense or perform any act
which, in Required Lenders’ sole judgment, is necessary or appropriate to
preserve, protect, insure, maintain, or realize upon the Collateral.  Agent
shall charge Borrower’s loan account for any amounts so expended, such amounts
to be repayable by Borrower on demand.  Any sums not paid to Agent or any Lender
on demand shall bear interest at the Default Rate until paid in full.  Neither
Agent nor any Lender shall be under any obligation to effect such cure, payment,
bonding or discharge, and shall not, by doing so, be deemed to have assumed any
obligation or liability of Borrower or any of its subsidiaries.

 

7.5           Set-Off.  Without limiting the rights of Agent or Lenders or their
respective affiliates under applicable law, Agent, Lenders or their respective
affiliates and any participant with any Lender in respect of this Agreement has
and may exercise a right of set-off, a lien against and a security interest in
all property of Borrower now or at any time in Agent’s, any Lender’s or such
participant’s possession in any capacity whatsoever, including but not limited
to any balance of any deposit, trust or agency account, or any other bank
account with Agent, any Lender or such participant, as security for all
Obligations.  At any time and from time to time following the occurrence of an
Event of Default, or an event which with the giving of notice or passage of time
or both would constitute an Event of Default, Agent, Lenders and any participant
with any Lender in respect of this Agreement may without notice or demand, set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by Agent, any Lender or such participant to or for the credit of Borrower
against any or all of the Obligations.

 

If any bank account of Borrower with Agent, any Lender or affiliate or any
participant with any Lender in respect of this Agreement is attached or
otherwise liened or levied upon by any third party, Agent, such Lender or such
participant need not await the running of any applicable grace period hereunder,
but Agent, such Lender or such participant shall have and be deemed to have the
immediate right of set-off and may apply the funds or amount thus set-off
against the Obligations.

 

32

--------------------------------------------------------------------------------


 

7.6           Delay or Omission Not Waiver.  Neither the failure nor any delay
on the part of Agent or any Lender to exercise any right, remedy, power or
privilege hereunder or otherwise available to Agent or any Lender upon the
occurrence of any Event of Default or otherwise shall operate as a waiver
thereof or impair any such right, remedy, power or privilege.  No waiver of any
Event of Default shall affect any later Event of Default or shall impair any
rights of Agent or Lenders.  No single, partial or full exercise of any rights,
remedies, powers and privileges by the Agent or any Lender shall preclude
further or other exercise thereof.  No course of dealing between Agent or any
Lender and Borrower shall operate as or be deemed to constitute a waiver of
Agent’s or Lenders’ rights or affect the duties or obligations of Borrower.

 

7.7           Time is of the Essence.  Time is of the essence in Borrower’s
performance of its obligations hereunder and under the other Loan Documents.

 

7.8           Waivers.  In connection with any proceedings hereunder or in
connection with any of the Obligations, including without limitation any action
by Agent or any Lender in replevin, foreclosure or other court process or in
connection with any other action related to the Obligations or the transactions
contemplated hereunder, Borrower waives:

 


(A)           ALL PROCEDURAL ERRORS, DEFECTS AND IMPERFECTIONS IN SUCH
PROCEEDINGS;


 


(B)           ALL BENEFITS UNDER ANY PRESENT OR FUTURE LAWS EXEMPTING ANY
PROPERTY, REAL OR PERSONAL, OR ANY PART OF ANY PROCEEDS THEREOF FROM ATTACHMENT,
LEVY OR SALE UNDER EXECUTION, OR PROVIDING FOR ANY STAY OF EXECUTION TO BE
ISSUED ON ANY JUDGMENT RECOVERED UNDER ANY OF THE LOAN DOCUMENTS OR IN ANY
REPLEVIN OR FORECLOSURE PROCEEDING, OR OTHERWISE PROVIDING FOR ANY VALUATION,
APPRAISAL OR EXEMPTION;


 


(C)           PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND, NOTICE OF
NON-PAYMENT, PROTEST AND NOTICE OF PROTEST OF ANY OF THE LOAN DOCUMENTS,
INCLUDING THE NOTES;


 


(D)           ANY REQUIREMENT FOR BONDS, SECURITY OR SURETIES REQUIRED BY
STATUTE, COURT RULE OR OTHERWISE;


 


(E)           ANY DEMAND FOR POSSESSION OF COLLATERAL PRIOR TO COMMENCEMENT OF
ANY SUIT; AND


 


(F)            ALL RIGHTS TO CLAIM OR RECOVER ATTORNEY’S FEES AND COSTS IN THE
EVENT THAT BORROWER IS SUCCESSFUL IN ANY ACTION TO REMOVE, SUSPEND OR PREVENT
THE ENFORCEMENT OF A JUDGMENT ENTERED BY CONFESSION.


 

7.9           Forbearance.  Subject to the terms and conditions of this
Agreement, Agent and Lenders may release, compromise, forbear with respect to,
waive, suspend, extend or renew any of the terms of the Loan Documents, without
notice to Borrower.

 

7.10         Limitation on Liability.  Borrower shall be responsible for and
Agent and Lenders and their respective affiliates are hereby released from any
claim or liability in connection with:

 


(A)           SAFEKEEPING ANY COLLATERAL;


 


(B)           ANY LOSS OR DAMAGE TO ANY COLLATERAL;


 

33

--------------------------------------------------------------------------------


 


(C)           ANY DIMINUTION IN VALUE OF THE COLLATERAL; OR


 


(D)           ANY ACT OR DEFAULT OF ANOTHER PERSON OR ENTITY.

 

Agent and Lenders shall only be liable for any act or omission on any of their
part constituting willful misconduct or gross negligence.  In the event that
Agent or any Lender or affiliates breaches its required standard of conduct,
Borrower agrees that Agent’s and Lenders’ and their respective affiliates’
liability shall be only for direct damages suffered and shall not extend to
consequential or incidental damages.  In the event Borrower brings suit against
Agent or any Lender or any affiliate thereof in connection with the transactions
contemplated hereunder and Agent or such Lender or any affiliate thereof is
found not to be liable, Borrower will indemnify and hold Agent or such Lender
and/or their respective affiliates harmless from all costs and expenses,
including attorney’s fees, incurred by Agent or such Lender in connection with
such suit.  This Agreement is not intended to obligate Agent or any Lender or
any affiliate thereof to take any action with respect to the Collateral or to
incur expenses or perform any obligation or duty of Borrower.

 

7.11         Indemnification.  Borrower agrees to indemnify and hold harmless,
Agent and Lenders and their respective affiliates and Agent’s and each Lender’s
and affiliate’s officers, directors, shareholders, employees and agents, from
and against any and all claims, liabilities, losses, damages, costs and expenses
(whether or not such entity or person is a part to any litigation), including
attorney’s fees and costs and costs of investigation, document production,
attendance at depositions or other discovery with respect to or arising out of
this Agreement, the use of any proceeds advanced hereunder, the transactions
contemplated hereunder, or any claim, demand, action or cause of action being
asserted against Borrower or any of its affiliates, and including without
limitation any civil penalty or fine assessed by the U.S. Department of the
Treasury’s Office of Foreign Assets Control against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by the Agent, any Lender or Issuing Bank as a result of the
funding of Loans, the issuance of Letters of Credit, the acceptance of payments
or of Collateral due under the Credit Departments, except for any of the
foregoing resulting from the gross negligence or willful misconduct of Agent or
any Lender.  Borrower’s obligations under this Section shall survive termination
of this Agreement and repayment of the Obligations.

 

SECTION 8.         JURY TRIAL WAIVER; CERTAIN OTHER WAIVERS AND CONSENTS

 

8.1           Jury Trial Waiver.  BORROWER, AGENT AND EACH LENDER AND THEIR
RESPECTIVE AFFILIATES EACH WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING INSTITUTED BY ANY OF THEM AGAINST THE OTHER WHICH PERTAINS DIRECTLY
OR INDIRECTLY TO THIS AGREEMENT, THE OBLIGATIONS, THE COLLATERAL, ANY ALLEGED
TORTIOUS CONDUCT BY BORROWER, AGENT OR ANY LENDER, OR ANY OF THEIR AFFILIATES,
OR WHICH IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE
RELATIONSHIP BETWEEN BORROWER, AGENT OR ANY LENDER.  IN NO EVENT WILL AGENT OR
ANY LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR CONSEQUENTIAL DAMAGES.

 

8.2           Counterclaims.  Borrower waives all rights to interpose any
claims, deductions, setoff or counterclaims of any kind, nature or description
in any action or proceeding instituted by Agent or any Lender or their
respective affiliates with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating thereto, except
compulsory counterclaims.

 

34

--------------------------------------------------------------------------------


 

8.3           Jurisdiction.  Borrower, Agent and Lenders hereby irrevocably
submit and consent to the nonexclusive jurisdiction of the State and Federal
Courts located in the Commonwealth of Pennsylvania and any other State where any
Collateral is located with respect to any action or proceeding arising out of
this Agreement, the Obligations, the Collateral or any matter arising therefrom
or relating thereto.  In any such action or proceeding, Borrower waives personal
service of the summons and complaint or other process and papers therein and
agrees that the service thereof may be made by mail directed to Borrower at its
chief executive office set forth herein or other address thereof of which Agent
has received notice as provided herein, service to be deemed complete five
(5) days after mailing, or as permitted under the rules of either of said
Courts.  Any such action or proceeding commenced by Borrower against Agent or
any Lender will be litigated only in a Federal Court located in the district, or
a State Court in the State and County, in which the office of Agent designated
in Section 10.3(a) is located and Borrower waives any objection based on forum
non conveniens and any objection to venue in connection therewith.

 

8.4           [Intentionally Deleted.].

 

8.5           No Waiver by Agent or Lenders.  Neither Agent nor any Lender
shall, by any act, delay, omission or otherwise be deemed to have expressly or
impliedly waived any of its rights or remedies unless such waiver shall be in
writing and signed by an authorized officer of Agent or such Lender.  A waiver
by Agent or any Lender of any right or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right or remedy which Agent or such
Lender would otherwise have on any future occasion, whether similar in kind or
otherwise.

 

SECTION 9.         TERM OF AGREEMENT; MISCELLANEOUS

 

9.1           Term.  This Agreement shall only become effective upon execution
and delivery by Borrower, Agent and Lenders and shall continue in full force and
effect until terminated in accordance with the terms and conditions hereof.

 

9.2           Additional Cash Collateral.  Upon termination of this Agreement by
Borrower, as permitted herein, in addition to payment of all Obligations which
are not contingent, Borrower shall deposit such amount of cash collateral as
Agent or Issuing Bank determines is necessary to secure Agent and Lenders from
loss, cost, damage or expense, including reasonable attorneys’ fees, in
connection with any outstanding Letters of Credit or remittance items or other
payments provisionally credited to the Obligations and/or to which Agent has not
yet received final and indefeasible payment.

 

9.3           Notices.  Except as otherwise provided, all notices, requests and
demands hereunder shall be (a) made to Agent at its address set forth in
Section 10.3(a) and to Borrower at its chief executive office set forth in
Section 10.3(b), or to such other address as either party may designate by
written notice to the other in accordance with this provision, and (b) deemed to
have been given or made: if by hand, immediately upon delivery, if by telex,
telegram or telecopy (fax), immediately upon receipt; if by overnight delivery
service, one day after dispatch; and if by first class or certified mail, three
days after mailing.

 

9.4           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable, such provision shall not affect this Agreement as a
whole, but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable.

 

35

--------------------------------------------------------------------------------


 

9.5           Entire Agreement; Amendments; Assignments.  This Agreement and the
Loan Documents contain the entire agreement of the parties as to the subject
matter hereof, all prior commitments, proposals and negotiations concerning the
subject matter hereof being merged herein.  Neither this Agreement nor any
provision hereof shall be amended, modified or discharged orally or by course of
conduct, but only by a written agreement signed by an authorized officer of
Agent.  This Agreement shall be binding upon and inure to the benefit of each of
the parties hereto and their respective successors and assigns, except that any
obligation of Agent under this Agreement shall not be assignable nor inure to
the successors and assigns of Borrower.

 

9.6           Discharge of Borrower.  No termination of this Agreement shall
relieve or discharge Borrower of its Obligations, grants of Collateral, duties
and covenants hereunder or otherwise until such time as all Obligations to Agent
and Lenders have been indefeasibly terminated, paid and satisfied in full,
including, without limitation, the continuation and survival in full force and
effect of all security interests and liens of Agent, for the benefit of Lenders,
in and upon all then existing and thereafter arising or acquired Collateral and
all warranties and waivers of Borrower.

 

9.7           Usage.  All terms used herein which are defined in the Uniform
Commercial Code shall have the meanings given therein unless otherwise defined
in this Agreement and all references to the singular or plural herein shall also
mean the plural or singular, respectively.

 

9.8           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania. References
herein to the “Uniform Commercial Code” shall, unless otherwise provided herein,
refer to the Uniform Commercial Code in effect in such Commonwealth.

 

9.9           Holidays.  If the day provided herein for the payment of any
amount or the taking of any action falls on a Saturday, Sunday or public holiday
at the place for payment or action, then the due date for such payment or action
will be the next succeeding Business Day.

 

9.10         Integration.  This Agreement and the Loan Documents shall be
construed as integrated and complementary of each other, and as augmenting and
not restricting Agent’s and Lenders’ rights, powers, remedies and security.  In
the event of any inconsistency between the terms of this Agreement and the terms
of the other Loan Documents, the terms of this Agreement shall prevail.

 

9.11         Exhibits and Schedules.  All exhibits and schedules attached hereto
are hereby made a part of this Agreement.

 

9.12         Headings.  The headings of the Articles, Sections, paragraphs and
clauses of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part of this Agreement.

 

9.13         Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

9.14         Joint and Several Liability.  If there is more than one Borrower,
all agreements, conditions, covenants and provisions of the Loan Documents shall
be the joint and several obligation of Borrower.

 

36

--------------------------------------------------------------------------------


 

9.15         Patriot Act Notice.  To help fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account.  For purpose of this section, account shall be understood to include
loan accounts.

 

SECTION 10.       ADDITIONAL DEFINITIONS AND TERMS

 

10.1         Certain Definitions.

 


(A)           “APPROVED BROKER” SHALL MEAN A BROKER IN THE BUSINESS OF DEALING
IN DERIVATIVES CONTRACTS WHICH (I) IS SATISFACTORY TO AGENT IN ITS REASONABLE
DISCRETION; AND (II) HAS ENTERED INTO AGREEMENTS REASONABLY SATISFACTORY TO
AGENT IN CONNECTION WITH AGENT’S SECURITY INTEREST IN THE MARGIN DEPOSITS HELD
BY SUCH BROKER FOR BORROWER’S ACCOUNT AND BORROWER’S RIGHTS UNDER THE
DERIVATIVES CONTRACTS PURCHASED FROM SUCH BROKER.


 


(B)           “ACCELERATION DATE” SHALL MEAN THE FIRST DATE AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT ON WHICH DEMAND HAS BEEN MADE BY AGENT FOR PAYMENT IN
FULL OF ALL OBLIGATIONS.


 


(C)           “APPROVED MARGIN DEPOSITS” SHALL MEAN DEPOSITS MADE BY BORROWER TO
AN APPROVED BROKER IN CONNECTION WITH THE PURCHASE BY BORROWER FROM SUCH
APPROVED BROKER OF A DERIVATIVES CONTRACT.


 


(D)           “BORROWING BASE AMOUNT” SHALL MEAN THE SUM OF UP TO
(I) SEVENTY-FIVE (75%) OF THE BOOK VALUE OF ELIGIBLE RECEIVABLES, PLUS
(II) SEVENTY-FIVE PERCENT (75%) OF THE VALUE OF ELIGIBLE INVENTORY.


 


(E)           “BUSINESS DAY” SHALL MEAN (I) EXCEPT WITH RESPECT TO MATTERS IN
CONNECTION WITH LIBOR, ANY DAY EXCEPT SATURDAY, SUNDAY OR OTHER DAY ON WHICH
BANKS IN PHILADELPHIA, PENNSYLVANIA OR CHARLOTTE, NORTH CAROLINA ARE AUTHORIZED
BY LAW TO CLOSE, AND (II) WITH RESPECT TO MATTERS IN CONNECTION WITH LIBOR, ANY
SUCH DAY ON WHICH COMMERCIAL BANKS IN LONDON, ENGLAND ALSO ARE NOT REQUIRED OR
PERMITTED TO BE CLOSED.


 


(F)            “CAP EX LINE LENDERS” SHALL MEAN, COLLECTIVELY, UNIVEST AND WBNA.


 


(G)           “CREDIT FACILITY” SHALL MEAN, EACH OF, THE WORKING CAPITAL LINE,
THE CAP EX LINE, THE MACUNGIE TERM LOAN, THE POTTSTOWN TERM LOAN AND THE WC TERM
LOAN.


 


(H)           “CREDIT FACILITY ORDER OF PRIORITY” SHALL MEAN (I) FIRST, TO
ACCRUED AND UNPAID INTEREST ON THE APPLICABLE CREDIT FACILITY, (II) SECOND, TO
THE PRINCIPAL BALANCE OF THE APPLICABLE CREDIT FACILITY AND (III) THIRD, TO
ACCRUED AND UNPAID FEES PAYABLE IN CONNECTION WITH THE APPLICABLE CREDIT
FACILITY.


 


(I)            “CREDIT FACILITY’S PROPORTIONATE SHARE” SHALL MEAN, AS TO EACH
CREDIT FACILITY, THE QUOTIENT OBTAINED (EXPRESSED AS A PERCENTAGE) BY DIVIDING
(I) THE TOTAL SUMS DUE UNDER SUCH CREDIT FACILITY (INCLUDING INTEREST, PRINCIPAL
AND FEES) ON ANY DETERMINATION DATE BY (II) THE TOTAL OBLIGATIONS OUTSTANDING ON
SUCH DETERMINATION DATE.


 


(J)            “DEBT SERVICE COVERAGE RATIO” SHALL MEAN, WITH RESPECT TO
BORROWER, FOR ANY PERIOD, THE RATIO OF (I) THE SUM OF PRE-TAX INCOME (EXCLUDING
ANY EXTRAORDINARY GAINS AND/OR LOSSES), MINUS CASH DIVIDENDS AND DISTRIBUTIONS
DECLARED DURING SUCH PERIOD, PLUS ALL INTEREST EXPENSE,


 

37

--------------------------------------------------------------------------------


 


PLUS DEPRECIATION, PLUS AMORTIZATION, TO (II) THE SUM OF INTEREST EXPENSE, PLUS
THE CURRENT MATURITIES OF LONG-TERM INDEBTEDNESS AS OF THE MOST RECENT DATE AS
OF WHICH SUCH RATIO IS REQUIRED TO BE CALCULATED (INCLUDING, WITHOUT LIMITATION,
ALL CAPITALIZED LEASE OBLIGATIONS), ALL AS DETERMINED IN ACCORDANCE WITH GAAP.


 


(K)           “DEFAULT” SHALL MEAN ANY EVENT, OCCURRENCE OR CIRCUMSTANCE WHICH,
WITH THE GIVING OF NOTICE, THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE AN EVENT
OF DEFAULT.


 


(L)            “DERIVATIVES CONTRACT” SHALL MEAN A FUTURES OR OPTIONS CONTRACT
FOR THOSE PETROLEUM PRODUCTS SOLD BY BORROWER IN THE ORDINARY COURSE OF
BUSINESS, ENTERED INTO BY BORROWER ON A NATIONALLY RECOGNIZED ORGANIZED EXCHANGE
(INCLUDING, WITHOUT LIMITATION, THE NEW YORK MERCANTILE EXCHANGE), PURSUANT TO
THE RULES OF SUCH EXCHANGE.  FOR PURPOSES OF CLARIFICATION, THE TERM DERIVATIVES
CONTRACTS SHALL NOT INCLUDE SWAP AGREEMENTS, AS DEFINED IN 11 U.S.C. § 101 AND
SHALL INCLUDE BORROWER’S AGREEMENTS WITH FIMAT ALTERNATIVE STRATEGIES, INC.


 


(M)          “DETERMINATION DATE” SHALL MEAN EACH DATE AFTER AN ACCELERATION
DATE ON WHICH PAYMENTS ON ACCOUNT OF ANY OBLIGATIONS OR PROCEEDS FROM THE SALE
OR OTHER DISPOSITION OF COLLATERAL ARE RECEIVED.


 


(N)           “ELIGIBLE INVENTORY” SHALL MEAN INVENTORY IN THE POSSESSION OF
BORROWER CONSISTING OF PETROLEUM PRODUCTS IN WHICH AGENT, FOR THE BENEFIT OF
LENDERS, HAS A PRIOR, PERFECTED, FIRST PRIORITY LIEN AND MEETS ALL
SPECIFICATIONS ESTABLISHED BY REQUIRED LENDERS, IN ITS REASONABLE CREDIT
JUDGMENT, FROM TIME TO TIME.  ELIGIBLE INVENTORY SHALL NOT INCLUDE (I) INVENTORY
NOT CONSISTING OF PETROLEUM PRODUCTS; (II) INVENTORY LOCATED AT ANY LOCATION
OTHER THAN THE ADDRESSES SET FORTH IN SECTION 10.3(C); (III) OBSOLETE,
SLOW-MOVING OR UNMERCHANTABLE INVENTORY OR INVENTORY WHICH IS NOT IN GOOD
CONDITION OR NOT CURRENTLY USABLE OR SALABLE IN THE ORDINARY COURSE OF
BORROWER’S BUSINESS AS DETERMINED BY AGENT IN ITS REASONABLE CREDIT JUDGMENT;
(IV) INVENTORY CONSISTING OF FINISHED GOODS WHICH DO NOT MEET THE SPECIFICATIONS
OF THE PURCHASE ORDER FOR WHICH SUCH INVENTORY WAS PRODUCED; (V) INVENTORY
CONSISTING OF PACKAGING, SHIPPING MATERIALS OR SUPPLIES; (VI) INVENTORY PRODUCED
IN VIOLATION OF THE FAIR LABOR STANDARDS ACT AND SUBJECT TO THE SO-CALLED “HOT
GOODS” PROVISION CONTAINED IN TITLE 29 U.S.C. SECTION 215(A)(1); (VII) INVENTORY
CONSISTING OF A CONTROLLED SUBSTANCE OR SUBSTANCES FOR WHICH AGENT WOULD NEED A
LICENSE OR PERMIT TO SELL OR DISPOSE OF; (VIII) INVENTORY LOCATED AT A LEASED
LOCATION OR AT A WAREHOUSE LOCATION UNLESS AGENT HAS RECEIVED AN AGREEMENT IN
FORM AND CONTENT SATISFACTORY TO AGENT IN ITS SOLE DISCRETION EXECUTED BY A
LANDLORD OF A LEASED LOCATION OF BORROWER OR A WAREHOUSEMAN OF A WAREHOUSE
LOCATION OF BORROWER PURSUANT TO WHICH, INTER ALIA, SUCH LANDLORD OR
WAREHOUSEMAN WAIVES ANY AND ALL RIGHTS AGAINST ANY COLLATERAL AT SUCH LOCATION
AND PERMITS AGENT ACCESS TO SUCH LOCATION FOR THE PURPOSE OF SELLING AND TAKING
POSSESSION OF ANY COLLATERAL AT SUCH LOCATION.;  AND (IX) CONSIGNED INVENTORY. 
BORROWER SHALL IMMEDIATELY NOTIFY AGENT IF ANY INVENTORY PREVIOUSLY SCHEDULED,
LISTED OR REFERRED TO, IN ANY STATEMENT OR REPORT BY OR ON BEHALF OF BORROWER
AND UPON WHICH BORROWER IS BASING AVAILABILITY UNDER THE WORKING CAPITAL LINE
CEASES TO BE ELIGIBLE INVENTORY.


 


(O)           “ELIGIBLE RECEIVABLES” SHALL MEAN THOSE ACCOUNTS RECEIVABLE OF
BORROWER WHICH HAVE A NET DEBIT BALANCE IN WHICH AGENT, FOR THE BENEFIT OF
LENDERS, HAS A PRIOR, PERFECTED FIRST PRIORITY LIEN, WHICH HAVE BEEN OUTSTANDING
NO MORE THAN SIXTY (60) DAYS FROM THE ORIGINAL INVOICE DATE (OR NINETY (90) DAYS
FROM THE ORIGINAL INVOICE DATE IF SUCH ACCOUNTS RECEIVABLE ARISE FROM HVAC
INSTALLATIONS), ARE NOT SUBJECT TO OFFSET, DEDUCTION, COUNTERCLAIM, DISCOUNT,
CREDIT, CHARGE BACK, FREIGHT CLAIM, ALLOWANCE OR ADJUSTMENT AND MEET ALL
SPECIFICATIONS ESTABLISHED BY REQUIRED LENDERS IN THEIR REASONABLE CREDIT
JUDGMENT FROM TIME TO TIME.  ELIGIBLE RECEIVABLES SHALL NOT INCLUDE:
(I) NON-TRADE

 

38

--------------------------------------------------------------------------------


 


RECEIVABLES; (II) FOREIGN ACCOUNTS RECEIVABLE OTHER THAN THOSE FULLY SECURED BY
A LETTER OF CREDIT ISSUED BY A FINANCIAL INSTITUTION ACCEPTABLE TO REQUIRED
LENDERS IN ITS REASONABLE CREDIT JUDGMENT OR COVERED BY CREDIT INSURANCE
ACCEPTABLE TO REQUIRED LENDERS IN THEIR REASONABLE CREDIT JUDGMENT IN EACH CASE
ASSIGNED TO AGENT, FOR THE BENEFIT OF LENDERS, OR WITH RESPECT TO WHICH AGENT,
FOR THE BENEFIT OF LENDERS, HAS BEEN NAMED LOSS PAYEE, AS APPLICABLE;
(III) CONTRA-ACCOUNTS; (IV) INTERCOMPANY ACCOUNTS OR ACCOUNTS FROM OTHER
AFFILIATED CORPORATIONS, ORGANIZATIONS OR INDIVIDUALS; (V) ANY ACCOUNT
RECEIVABLE IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00) FROM THE
UNITED STATES GOVERNMENT OR ANY OF ITS AGENCIES WHICH HAVE NOT BEEN ASSIGNED TO
AGENT, FOR THE BENEFIT OF LENDERS, UNDER THE ASSIGNMENT OF CLAIMS ACT;
(VI) FINANCE CHARGES IF ALL FINANCE CHARGES OWED TO BORROWER ARE MORE THAN FIFTY
THOUSAND DOLLARS ($50,000.00) IN THE AGGREGATE; (VII) LEASE RECEIVABLES IF ALL
LEASE RECEIVABLES OWED TO BORROWER ARE MORE THAN FIFTY THOUSAND DOLLARS
($50,000.00) IN THE AGGREGATE; (VIII) PRE-BILLED ACCOUNTS IF ALL PRE-BILLED
ACCOUNTS OWED TO BORROWER ARE MORE THAN FIFTY THOUSAND DOLLARS ($50,000.00),
(IX) ACCOUNTS RECEIVABLE OWED BY A PERSON IF FIFTY PERCENT (50%) OR MORE OF SUCH
PERSON’S ACCOUNTS RECEIVABLE OWED TO BORROWER HAVE BEEN OUTSTANDING MORE THAN
SIXTY (60) DAYS FROM THE ORIGINAL INVOICE DATE (OR NINETY (90) DAYS FROM THE
ORIGINAL INVOICE DATE IF SUCH ACCOUNTS RECEIVABLE ARISE FROM HVAC
INSTALLATIONS); (X) ACCOUNTS RECEIVABLE OF POOR CREDIT QUALITY AS DETERMINED BY
REQUIRED LENDERS IN THEIR SOLE DISCRETION; (XI) THAT PORTION OF ACCOUNTS
RECEIVABLE CONCENTRATED IN INDIVIDUAL ACCOUNT DEBTORS IN EXCESS OF TWENTY
PERCENT (20%) (OR IN SUCH OTHER AMOUNTS OR PERCENTAGES AS MAY BE ESTABLISHED BY
REQUIRED LENDERS FROM TIME TO TIME) OF ALL ELIGIBLE RECEIVABLES; (XII) ANY
ACCOUNT WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS LOCATED IN A STATE WHICH
REQUIRES BORROWER, AS A PRECONDITION TO COMMENCING OR MAINTAINING AN ACTION IN
THE COURTS OF THAT STATE, EITHER TO (A) RECEIVE A CERTIFICATE OF AUTHORITY TO DO
BUSINESS AND BE IN GOOD STANDING IN SUCH STATE; OR (B) FILE A NOTICE OF BUSINESS
ACTIVITIES REPORT OR SIMILAR REPORT WITH SUCH STATE’S TAXING AUTHORITY, UNLESS
(I) BORROWER HAS TAKEN ONE OF THE ACTIONS DESCRIBED IN CLAUSES (A) OR (B),
(II) THE FAILURE TO TAKE ONE OF THE ACTIONS DESCRIBED IN EITHER CLAUSE (A) OR
(B) MAY BE CURED RETROACTIVELY BY BORROWER AT ITS ELECTION, OR (III) BORROWER
HAS PROVEN, TO REQUIRED LENDERS’ SATISFACTION, THAT IT IS EXEMPT FROM ANY SUCH
REQUIREMENTS UNDER ANY SUCH STATE’S LAWS.  BORROWER SHALL IMMEDIATELY NOTIFY
AGENT IF ANY ACCOUNT RECEIVABLE PREVIOUSLY SCHEDULED, LISTED OR REFERRED TO IN
ANY CERTIFICATE, STATEMENT OR REPORT BY BORROWER AND UPON WHICH BORROWER IS
BASING AVAILABILITY UNDER THE WORKING CAPITAL LINE CEASES TO BE AN ELIGIBLE
RECEIVABLE; AND (XIII) ANY ACCOUNT WHERE THE ACCOUNT DEBTOR IS A SANCTIONED
PERSON.


 


(P)           “FUNDED DEBT” SHALL MEAN, WITH RESPECT TO BORROWER, AT ANY TIME,
THE SUM OF ALL INDEBTEDNESS OF BORROWER FOR BORROWED MONEY (INCLUDING, WITHOUT
LIMITATION, ALL CAPITALIZED LEASE OBLIGATIONS AND THE FACE AMOUNT OF ALL
OUTSTANDING LETTERS OF CREDIT), ALL AS DETERMINED IN ACCORDANCE WITH GAAP.


 


(Q)           “HEDGING AGREEMENT” MEANS ANY AGREEMENT WITH RESPECT TO AN
INTEREST RATE SWAP, COLLAR, CAP, FLOOR OR A FORWARD RATE AGREEMENT OR OTHER
AGREEMENT REGARDING THE HEDGING OF INTEREST RATE RISK EXPOSURE EXECUTED IN
CONNECTION WITH HEDGING THE INTEREST RATE EXPOSURE OF THE BORROWER, AND ANY
CONFIRMING LETTER EXECUTED PURSUANT TO SUCH HEDGING AGREEMENT, ALL AS AMENDED,
RESTATED OR OTHERWISE MODIFIED.


 


(R)            “INVOICE VALUE” SHALL MEAN, WITH RESPECT TO EQUIPMENT TO BE
PURCHASED WITH AN ADVANCE UNDER THE CAP EX LINE, THE ACTUAL HARD COST OF SUCH
ITEM OF EQUIPMENT, EXCLUDING, WITHOUT LIMITATION, ANY SUMS EXPENDED OR TO BE
EXPENDED IN CONNECTION THEREWITH FOR DELIVERY, INSTALLATION, MAINTENANCE,
SERVICE, WARRANTY, TRAINING OR OTHERWISE, IN EACH CASE AS DETERMINED BY AGENT
BASED ON INVOICES AND SUCH OTHER DOCUMENTATION AS SHALL BE REQUESTED BY AND
REASONABLY SATISFACTORY TO AGENT.

 

39

--------------------------------------------------------------------------------


 


(S)           “ISSUING BANK” SHALL MEAN WBNA OR ANY SUCCESSOR INSTITUTION
ISSUING A LETTER OF CREDIT UNDER THIS AGREEMENT.


 


(T)            “KNOWLEDGE” AS TO THE AGENT SHALL MEAN (I) RECEIPT BY AGENT OF
WRITTEN NOTICE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT FROM ANY LENDER OR
BORROWER OF A DEFAULT OR AN EVENT OF DEFAULT OR (II) ACTUAL KNOWLEDGE BY AN
EMPLOYEE OF AGENT WHO IS ACTIVELY INVOLVED IN THE DAY TO DAY ADMINISTRATION OF
THE LOANS THAT A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED.


 


(U)           “LOAN DOCUMENTS” SHALL MEAN THIS AGREEMENT, THE NOTES, AND ALL
SECURITY AGREEMENTS, PLEDGES, ASSIGNMENTS AND OTHER DOCUMENTS AT ANY TIME
EXECUTED OR DELIVERED BY BORROWER PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT, AS ANY OF THEM MAY BE AMENDED, MODIFIED, RESTATED OR REPLACED FROM
TIME TO TIME.  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, IN
NO EVENT WILL ANY EXISTING AND/OR FUTURE OBLIGATIONS UNDER OR IN CONNECTION WITH
ANY SWAP AGREEMENTS (AS DEFINED IN 11 U.S.C. § 101) WITH AGENT OR ANY LENDER,
ANY AFFILIATE OF AGENT OR ANY LENDER OR ANY PARTICIPANT OF AGENT OR ANY LENDER
IN RESPECT OF THIS AGREEMENT BE DEEMED A LOAN DOCUMENT.


 


(V)           “MACUNGIE TERM LOAN” SHALL MEAN THAT CERTAIN TERM LOAN EXTENDED BY
UNIVEST AND WBNA TO BORROWER AS EVIDENCED BY THAT CERTAIN MORTGAGE NOTE DATED
JUNE 26, 1996 IN THE FACE AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00).


 


(W)          “MAXIMUM CAP EX LINE AMOUNT”  SHALL MEAN FIVE MILLION DOLLARS
($5,000,000.00).


 


(X)            “MAXIMUM NON-SEASONAL WORKING CAPITAL LINE AMOUNT” SHALL MEAN
FORTY MILLION DOLLARS ($40,000,000.00).


 


(Y)           “MAXIMUM SEASONAL WORKING CAPITAL LINE AMOUNT” SHALL MEAN SEVENTY
MILLION DOLLARS ($70,000,000.00).


 


(Z)            “NON-SEASONAL PERIOD” SHALL MEAN ALL PERIODS DURING THE TERM OF
THIS AGREEMENT OTHER THAN A SEASONAL PERIOD.


 


(AA)         “NON SPECIFIC DEFAULT” SHALL MEAN ANY EVENT OF DEFAULT OTHER THAN A
SPECIFIC EVENT OF DEFAULT.


 


(BB)         “OFAC” SHALL MEAN THE U.S. DEPARTMENT OF THE TREASURY’S OFFICE OF
FOREIGN ASSETS CONTROL.


 


(CC)         “OUT-OF-FORMULA ADVANCE” SHALL MEAN, DURING THE SEASONAL PERIOD,
THE AMOUNT BY WHICH (I) THE THEN OUTSTANDING ADVANCES UNDER THE WORKING CAPITAL
LINE, PLUS THE THEN OUTSTANDING L/C OBLIGATIONS EXCEEDS (II) LESSER OF (A) THE
MAXIMUM SEASONAL WORKING CAPITAL LINE AMOUNT AND (B) THE BORROWING BASE AMOUNT
OR ANY OTHER APPLICABLE FORMULAS OR SUBLIMITS, AS APPLICABLE.


 


(DD)         “PERMITTED LOAN” SHALL MEAN A LOAN OR ADVANCE BY BORROWER TO, OR AN
INVESTMENT BY BORROWER IN, ANOTHER ENTITY IN AN AGGREGATE AMOUNT NOT TO EXCEED
ONE MILLION DOLLARS ($1,000,000.00) DURING ANY FISCAL YEAR OF BORROWER.


 

40

--------------------------------------------------------------------------------


 


(EE)         “PERMITTED TRANSACTION” SHALL MEAN ONE OR MORE ACQUISITIONS BY
BORROWER OF THE STOCK OR ASSETS OF ANOTHER ENTITY WHERE THE TOTAL AGGREGATE COST
TO BORROWER FOR SUCH ASSETS OR STOCK IN ANY FISCAL YEAR IS EQUAL TO OR LESS THAN
TWO MILLION FIVE HUNDRED THOUSAND DOLLARS ($2,500,000.00).


 


(FF)           “POTTSTOWN TERM LOAN” SHALL MEAN THAT CERTAIN TERM LOAN EXTENDED
BY UNIVEST AND WBNA TO BORROWER AS EVIDENCE BY THAT CERTAIN MORTGAGE NOTE DATED
JULY 17, 1996 IN THE FACE AMOUNT OF FOUR HUNDRED THOUSAND DOLLARS ($400,000.00).


 


(GG)         “PRO RATA CAP EX PERCENTAGE” SHALL MEAN, AS TO EACH CAP EX LINE
LENDER, THE PERCENTAGE SET FORTH NEXT TO SUCH CAP EX LINE LENDER’S NAME ON
SCHEDULE A HERETO WITH RESPECT TO THE CAP EX LINE.


 


(HH)         “PRO RATA CAP EX SHARE” SHALL MEAN, AS TO EACH CAP EX LINE LENDER,
THE AMOUNT SET FORTH NEXT TO SUCH CAP EX LINE LENDER’S NAME ON SCHEDULE A HERETO
WITH RESPECT TO THE CAP EX LINE.


 


(II)           “PRO RATA LINE PERCENTAGE” SHALL MEAN, AS TO EACH LENDER, THE
PERCENTAGE SET FORTH NEXT TO SUCH LENDER’S NAME ON SCHEDULE A HERETO WITH
RESPECT TO THE WORKING CAPITAL LINE.


 


(JJ)           “PRO RATE LINE SHARE” SHALL MEAN, AS TO EACH LENDER, THE AMOUNT
SET FORTH NEXT TO SUCH LENDER’S NAME ON SCHEDULE A HERETO WITH RESPECT TO THE
WORKING CAPITAL LINE.


 


(KK)         “PROTECTIVE ADVANCES” SHALL MEAN ANY SUMS EXPENDED BY AGENT OR ANY
LENDER IN ITS REASONABLE DISCRETION IN CONNECTION WITH THE PROTECTION OR
PRESERVATION OF THE COLLATERAL, OR ANY OF AGENT’S, ISSUING BANK’S OR LENDERS’
RIGHTS, REMEDIES, POWERS OR PRIORITIES UNDER THE LOAN DOCUMENTS.


 


(LL)           “REQUIRED LENDERS” SHALL MEAN ALL LENDERS.


 


(MM)       “SANCTIONED COUNTRY” SHALL MEAN A COUNTRY SUBJECT TO A SANCTIONS
PROGRAM IDENTIFIED ON THE LIST MAINTAINED BY OFAC AND AVAILABLE AT
HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SANCTIONS/INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME.


 


(NN)         “SANCTIONED PERSON” SHALL MEAN (I) A PERSON NAMED ON THE LIST OF
SPECIALLY DESIGNATED NATIONALS OR BLOCKED PERSONS MAINTAINED BY OFAC AVAILABLE
AT HTTP://WWW.TREAS.GOV/OFFICES/EOTFFC/OFAC/SDN/INDEX.HTML, OR AS OTHERWISE
PUBLISHED FROM TIME TO TIME, OR (II) (A) AN AGENCY OF THE GOVERNMENT OF A
SANCTIONED COUNTRY, (B) AN ORGANIZATION CONTROLLED BY A SANCTIONED COUNTRY, OR
(C) A PERSON RESIDENT IN A SANCTIONED COUNTRY, TO THE EXTENT SUBJECT TO A
SANCTIONS PROGRAM ADMINISTERED BY OFAC.


 


(OO)         “SEASONAL PERIOD” SHALL MEAN EACH OF THE FOLLOWING PERIODS: 
(I) THE PERIOD FROM THE DATE HEREOF THROUGH AND INCLUDING APRIL 30, 2005 AND
(II) THE PERIOD FROM SEPTEMBER 1, 2005 THROUGH AND INCLUDING APRIL 30, 2006;
PROVIDED, HOWEVER, BORROWER MAY, BY WRITTEN REQUEST TO AGENT AT LEAST SEVEN
(7) DAYS PRIOR TO ANY SUCH DATE, DELAY THE START DATE OF A SEASONAL PERIOD OR
ACCELERATE THE TERMINATION DATE OF A SEASONAL PERIOD.  IF BORROWER ACCELERATES
THE TERMINATION DATE OF A SEASONAL PERIOD, A NEW SEASONAL PERIOD SHALL NOT
COMMENCE UNTIL THE SCHEDULED COMMENCEMENT DATE FOR THE NEXT SEASONAL PERIOD, IF
ANY.

 

41

--------------------------------------------------------------------------------


 


(PP)         “SPECIFIC DEFAULT” SHALL MEAN (I) THE OCCURRENCE OF AN EVENT OF
DEFAULT UNDER ANY OF SECTIONS 7.1(A), (D), (F), (G), (H), (I), (J), (M) AND
(N) HEREOF, (II) BORROWER’S FAILURE TO COMPLY WITH ANY OF THE FINANCIAL
COVENANTS SET FORTH IN SECTION 6.40 HEREOF OR (III) THE OCCURRENCE OF AN
OUT-OF-FORMULA ADVANCE, IN EACH CASE TO THE EXTENT NOT WAIVED OR CONSENTED TO BY
THE REQUIRED LENDERS.


 


(QQ)         “TANGIBLE NET WORTH” SHALL MEAN, AT ANYTIME, THE AGGREGATE AMOUNT
BY WHICH ALL ASSETS OF BORROWER EXCLUDING INTANGIBLE ASSETS AND ACCUMULATED
OTHER COMPREHENSIVE INCOME OR LOSS, AS THOSE TERMS WOULD BE DEFINED UNDER GAAP,
EXCEED THE


 


AGGREGATE AMOUNT OF LIABILITIES OF BORROWER, AS WOULD BE SHOWN ON A BALANCE
SHEET OF BORROWER PREPARED AS OF SUCH DATE IN ACCORDANCE WITH GAAP.


 


(RR)           “VALUE” SHALL MEAN, WITH RESPECT TO ELIGIBLE INVENTORY, THE LOWER
OF COST OR MARKET VALUE THEREOF, DETERMINED ON AN AVERAGE COST BASIS.


 


(SS)         “WC TERM LOAN” SHALL MEAN THAT CERTAIN TERM LOAN EXTENDED BY
UNIVEST AND WBNA TO BORROWER AS EVIDENCE BY THAT CERTAIN TERM-OUT NOTE I DATED
DECEMBER 31, 2002 IN THE FACE AMOUNT OF THREE MILLION DOLLARS ($3,000,000.00).


 


(TT)                   IN ADDITION, THE CAPITALIZED TERMS IDENTIFIED IN THE LEFT
COLUMN BELOW HAVE THE MEANINGS ASCRIBED THERETO IN THE SECTIONS SET FORTH IN THE
RIGHT COLUMN:

 

TERM

 

SECTION

Adjusted Base Rate

 

Section 3.1(b)

Adjusted LIBOR Rate

 

Section 3.1(c)

Accountants

 

Section 6.10(a)

Agent

 

Preamble

Agreement

 

Preamble

Alternative Investment

 

Section 3.12(b)

Base Rate Loan

 

Section 2.6(a)

Borrower

 

Preamble

Cap Ex Contract Period

 

Section 2.2(a)

Cap Ex Line

 

Section 2.2(a)

Cap Ex Notes

 

Section 2.6(g)

Collateral

 

Section 4.3

Default Rate

 

Section 3.1(a)

Eurodollar Loan

 

Section 2.6(a)

Environmental Requirements

 

Section 6.22(e)(i)

ERISA

 

Section 6.29

Event of Default

 

Section 7.1

Excess Funds

 

Section 2.6(i)

Existing Loan Documents

 

Section 1.1

Fixed Rate

 

Section 2.6(d)

Fixed Rate Loan

 

Section 2.6(a)

GAAP

 

Section 6.10

Interest Period

 

Section 3.1(d)

Issuing Bank

 

Preamble

L/C Obligations

 

Section 2.4(d)

 

42

--------------------------------------------------------------------------------


 

LIBOR

 

Section 3.1(c)

Lender

 

Preamble

Letter of Credit Charges

 

Section 2.4(b)

Letters of Credit

 

Section 2.4(a)

Loan

 

Section 2.6(a)

Obligations

 

Section 4.2

Notes

 

Section 2.6(g)

Participants

 

Section 21.21(a)

Participations

 

Section 12.21(a)

PBGC

 

Section 6.29

Plan

 

Section 6.29

Prime Rate

 

Section 3.1(b)

Prohibited Transaction

 

Section 6.29

Reportable Event

 

Section 6.29

Special Materials

 

Section 6.22(e)(ii)

Taxes

 

Section 3.8

Treasury Rate

 

Section 3.12(b)

Uniform Commercial Code

 

Section 9.8

Univest

 

Preamble

WBNA

 

Preamble

Working Capital Line

 

Section 2.1

Working Capital Line Contract Period

 

Section 2.1

Working Capital Line Notes

 

Section 2.6(g)

 

10.2         Letters of Credit:

 


(A)


 


STANDBY LETTER OF CREDIT CHARGE:


 


1% OF OUTSTANDING

 

 

 

 

Letters of Credit

 

 

 

 

 

(b)

 

Commercial Letters of Credit Charge:

 

As determined by Agent

 

 

 

 

or Issuing Bank from time

 

 

 

 

to time

 

 

 

 

 

(c)

 

Sublimit for Letters of Credit:

 

$3,500,000.00


 

10.3         Addresses.

 


(A)


 


AGENT’S OFFICE:


 


 


 

 

 

Univest National Bank and Trust Co.

 

 

Univest Plaza

 

 

14 N. Main Street

 

 

Souderton, PA    18964

 

 

Attention: John T. Landes, Senior Vice President

 

 

Fax No. (215) 721-2433

 

43

--------------------------------------------------------------------------------


 


(B)


 


BORROWER’S CHIEF EXECUTIVE OFFICE:


 


 


 

 

 

Farm & Home Oil Company

 

 

315 State Road

 

 

Telford, PA  18969

 

 

Attention: James M. Boyd, CFO

 

 

Fax No.  (215) 257-2088

 

 

 


(C)


 


LOCATIONS OF COLLATERAL: SEE SCHEDULE 10.3(C)


 


 


 


(D)


 


BORROWER’S TRADE NAMES FOR INVOICING: SEE SCHEDULE 10.3(D)


 


 


 


(E)


 


BORROWER’S OPERATING ACCOUNT: 0711-16351-9


 

10.4         Interest/Fees:

 


(A)           THE APPLICABLE PERCENTAGE FOR PURPOSES OF CALCULATING THE
APPLICABLE INTEREST RATE FOR ANY DAY FOR ANY LOAN IS:

 

 

 

Eurodollar Loan

 

Base Rate Loan

 

 

 

 

 

 

 

 

(i) Working Capital Line

 

 

 

 

 

 

 

 

 

 

 

 

(A) with respect to that
portion of the
outstanding principal
balance of the Working
Capital Line less than or
equal to $40,000,000.00

 

1.35

%

-.50

%

 

 

 

 

 

 

 

 

(B) with respect to that
portion of the
outstanding principal
balance of the Working
Capital Line in excess of
$40,000,000.00

 

1.65

%

-.50

%

 

 

 

 

 

 

 

(ii)  Cap Ex Line

 

1.50

%

0

%

 

 

 

 

 

 

(b)

Unused Line Fee:

 

25

%

 

 

 

 

 

 

 

 

(c)

Field Examination Fee:

 

such fees are customarily charged by Agent

 


 

44

--------------------------------------------------------------------------------


 


SECTION 11.       SETTLEMENT AMONG LENDERS.


 

11.1         Between Settlement Dates.

 


(A)                   SUBJECT TO SECTION 11.1(B) BELOW, BETWEEN EACH SETTLEMENT
DATE (AS DEFINED BELOW), AGENT SHALL HAVE THE DISCRETION TO REQUEST THAT ISSUING
BANK ISSUE ALL LETTERS OF CREDIT AND THAT UNIVEST MAKE ALL CASH ADVANCES UNDER
BASE RATE LOANS OR FIXED RATE LOANS, FOR THE ACCOUNT AND ON BEHALF OF THE
LENDERS, AND UNIVEST OR ISSUING BANK MAY, IN THEIR SOLE DISCRETION, CAUSE SUCH
ISSUANCE AND/OR MAKE SUCH ADVANCES.  SUBJECT TO SECTION 11.1(B) BELOW, UNLESS
AGENT RECEIVES WRITTEN NOTICE FROM A LENDER PRIOR TO THE DATE ON WHICH ANY
ADVANCE IS TO BE MADE UNDER THIS AGREEMENT THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO AGENT SUCH LENDER’S PRO RATA LINE SHARE OR PRO RATA CAP EX SHARE,
AS APPLICABLE, OF ANY SUCH ADVANCE, AGENT MAY ASSUME THAT EACH LENDER WILL MAKE
SUCH AMOUNTS AVAILABLE TO AGENT IN IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND, IN RELIANCE THEREON, AGENT MAY CAUSE SUCH
ADVANCE TO BE MADE TO BORROWER.


 


(B)                   NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, EXCEPT WITH RESPECT TO PROTECTIVE ADVANCES AND DRAWS UNDER LETTERS OF
CREDIT, NO LENDER SHALL BE DEEMED TO HAVE CONSENTED TO, AND NO LENDER SHALL BE
OBLIGATED TO FUND ITS SHARE OF, ANY ADVANCE UNDER THIS AGREEMENT AFTER (I) AGENT
HAS KNOWLEDGE OF A CONTINUING SPECIFIC DEFAULT OR (II) THE FIVE (5) BUSINESS DAY
PERIOD FOLLOWING THE DATE AGENT HAS KNOWLEDGE OF A CONTINUING NON SPECIFIC
DEFAULT, UNLESS IN EACH CASE SUCH LENDER SHALL HAVE CONSENTED TO SUCH ADVANCE IN
WRITING TO AGENT.


 


(C)                   BORROWER ACKNOWLEDGES AND AGREES THAT THE PROVISIONS OF
THIS SECTION 11 ARE SOLELY FOR THE BENEFIT OF AGENT, LENDERS AND ISSUING BANK
AND NOTHING IN THIS SECTION 11 SHALL BE DEEMED AN OBLIGATION, AGREEMENT OR
COMMITMENT BY AGENT, ISSUING BANK OR ANY LENDER TO MAKE ANY ADVANCES OR
EXTENSIONS OF CREDIT TO BORROWER AFTER THE OCCURRENCE AND DURING THE CONTINUANCE
OF ANY DEFAULT OR EVENT OF DEFAULT.


 

11.2         Settlement Date.  Agent shall make a determination of each Lender’s
Pro Rata Line Share or Pro Rata Cap Ex Share of the Loans (by applying each
Lender’s Pro Rata Line Percentage or Pro Rata Cap Ex Percentage, as applicable,
to the total outstanding advances thereunder) periodically but not less
frequently than once every week on the same day of each week, unless such day is
not a Business Day, in which event such determination shall be made the next
Business Day (each a “Settlement Date”), which outstanding amount shall be
calculated as of the close of the Business Day immediately preceding each
respective Settlement Date.  A Settlement Date shall occur notwithstanding any
intervening Event of Default or other occurrence, event or circumstance,
including without limitation the commencement of a bankruptcy or reorganization
proceeding.  Amounts of principal paid to Agent by Borrower from time to time
shall, between Settlement Dates, be applied first to Univest’s Pro Rata Line
Share of advances under the Working Capital Line, except for any advances made
that are subject to Section 11.1(b) hereof, each as of the close of the Business
Day preceding such Settlement Date.  Each settlement schedule shall show the
amount, if any, due from each Lender to Agent (for its own account or on behalf
of Univest) or from Agent to each Lender, which amount shall be paid by federal
funds, via wire transfer to the party entitled thereto to be received on or
before (a) 3:00 P.M. Philadelphia time on the Settlement Date, provided such
settlement schedule has been delivered prior to 2:00 P.M. Philadelphia time on
the Settlement Date, or (b) 11:00 A.M. on the next Business Day, if such
settlement schedule has been delivered after 2:00 P.M. Philadelphia time on the
Settlement Date.  The obligations of Lenders under this Section 11.2 are
unconditional, not subject to setoff, and irrevocable and may not be terminated
at any time.

 

11.3         Remittance to Agent.  Except as specifically set forth in
Section 11.1(b) hereof, each Lender is absolutely and unconditionally obligated,
without setoff or deduction of any kind, to remit to Agent on each Settlement
Date any amount showing to be owing to Agent by such Lender on the settlement
schedule for such date.  Agent shall also be entitled to recover any and all
actual

 

45

--------------------------------------------------------------------------------


 

losses and damages either may incur (including without limitation, reasonable
attorneys’ fees) from any Lender failing to remit payment on the Settlement Date
in accordance with this Agreement.  Agent may set off the obligations of any
Lender under this paragraph against any distributions or payments of the
Obligations to which such Lender would otherwise be entitled at any time, or
Agent may withhold such distributions or payments of such Obligations to which
such Lender would otherwise be entitled and make such distributions or payments
to Univest in an amount equal to, and as a repayment of, such Lender’s Pro Rata
Line Percentage or Pro Rata Cap Ex Percentage, as applicable, of the advance
made by Univest on such Lender’s behalf.

 

11.4         Alternate Procedures.  With respect to all Eurodollars Loans, Agent
shall and, in lieu of the procedure set forth in Section 11.1 above with Base
Rate Loans and Fixed Rate Loans Agent may, provide the Lenders with notice that
Borrower has requested a cash advance under the Loans (whether Based Rate Loans,
Fixed Rate Loans or Eurodollar Loans), on the same Business Day as such request,
and request each Lender to provide Agent with such Lender’s Pro Rata Line
Percentage, or Pro Rata Cap Ex Percentage, as applicable, of such requested cash
advance prior to Agent’s making such cash advance.  Upon receipt of such notice
from Agent prior to 2:00 P.M., Philadelphia time, on the date the cash advance
is requested, each Lender shall remit to Agent such Lender’s respective Pro Rata
Line Percentage, or Pro Rata Cap Ex Percentage, as applicable, of such requested
cash advance, prior to 3:00 P.M. Philadelphia time on the Business Day Agent is
scheduled to make such cash advance.  Except as expressly provided herein,
neither Agent nor any other Lender shall be obligated, for any reason
whatsoever, to remit the share of any other Lender.  Agent shall not be required
to make the full amount of the requested cash advance unless and until it
receives funds representing each other Lender’s Pro Rata Line Percentage, or Pro
Rata Cap Ex Percentage, as applicable, of such requested cash advance, but Agent
shall remit to Borrower that portion of the requested cash advance equal to the
Pro Rata Line Percentage, or Pro Rata Cap Ex Percentage, as applicable, of such
requested cash advance which it has received from the Lenders.

 

11.5         Failure to Advance.  Except as specifically set forth in
Section 11.1(b) hereof, if Agent does not receive each other Lender’s Pro Rata
Line Percentage, or Pro Rata Cap Ex Percentage, as applicable, of such requested
cash advance, and (a) Borrower requests that Agent fund such Lender’s Pro Rata
Line Percentage, or Pro Rata Cap Ex Percentage, as applicable, of such cash
advance or (b) Agent otherwise elects, in its sole discretion, without any
obligation at any time to any Lender to do so, to make the requested cash
advance on behalf of such Lenders or any of them, Agent shall be entitled to
receive each Lender’s Pro Rata Line Percentage or Pro Rata Cap Ex Percentage, as
applicable, of each cash advance, together with interest at a per annum rate
equal to the applicable interest rate set forth herein for the applicable Loan
for such advance, during the period commencing on the date such cash advance is
made and ending on (but excluding) the date Agent recovers such amount.  Except
as specifically set forth in Section 11.1(b) hereof, each Lender is absolutely
and unconditionally obligated, without deduction or setoff of any kind, to
forward to Agent its Pro Rata Line Percentage, or Pro Rata Cap Ex Percentage, as
applicable, of each cash advance made pursuant to the terms of this Agreement. 
Agent shall also be entitled to recover any and all actual losses and damages
(including, without limitation, reasonable attorneys’ fees) from any Lender
failing to remit upon demand of Agent.  Agent may set off the obligations of a
Lender under this paragraph against any distributions or payments of the
Obligations which Agent would otherwise make available to such Lender at any
time.  Notwithstanding the foregoing, Agent shall have no duty or obligation at
any time for any reason to make any advance on behalf of any Lender.

 

11.6         Defaulting Lender.  To the extent and during the time period in
which any Lender fails to provide or delays providing its respective payment to
Agent pursuant to the terms of this

 

46

--------------------------------------------------------------------------------


 

Agreement (any such Lender being referred to, during such period, as a
“Defaulting Lender”), such Lender’s percentage of all payments of the
Obligations (but not its Pro Rata Line Percentage, or Pro Rata Cap Ex
Percentage, as applicable, of future advances required to be funded by such
Lender) shall decrease to reflect the actual percentage which its actual
outstanding advances under the Loans bears to the total outstanding advances
under the Loans of all Lenders.  In addition, notwithstanding any definition or
other provision of this Agreement to the contrary, during any period in which a
Lender is a Defaulting Lender, all calculations for voting purposes among the
Lenders shall be made as if the Defaulting Lender were not a Lender or a
Required Lender and not a party to this Agreement.


 


SECTION 12.       AGENT.


 

12.1         Appointment of Agent.  Each Lender hereby designates Agent to act
as Agent for such Lender under this Agreement and the Loan Documents.  Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, Agent to take
such action on its behalf under the provisions of this Agreement, the Loan
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  Except as
expressly set forth in this Agreement to the contrary, Borrower is authorized by
Lenders to deal solely with Agent in all matters which affect Lenders under this
Agreement and the other Loan Documents.

 

12.2         Holding of Collateral and Collections.  Except as otherwise
permitted under the Loan Agreement, Agent shall hold all Collateral, payments of
principal and interest, fees, costs, expenses and collections received pursuant
to this Agreement or the other Loan Documents, for the ratable benefit of the
Lenders in accordance the terms of this Agreement.  To the extent any other
Lender from time to time holds any Collateral, it shall hold such Collateral for
the benefit of all Lenders in accordance with the terms of this Agreement.

 

12.3         Fees.  Except as expressly provided to the contrary herein, all
fees payable under this Agreement and the Loan Documents shall be for the pro
rata benefit of the Lenders in accordance with their respective Pro Rata Line
Percentages, except for (a) all confirmation and negotiation fees and other
charges (including issuance and renewal fees) payable by Borrower in connection
with Letters of Credit, which shall be retained in full by the Issuing Bank and
(b) the fee set forth in Section 3.4 above, which shall be for the pro rata
benefit of the Cap Ex Line Lenders in accordance with their respective Pro Rata
Cap Ex Percentages.

 

12.4         Collections and Disbursements

 


(A)           THE AGENT WILL HAVE THE RIGHT TO COLLECT AND RECEIVE ALL PAYMENTS
OF THE OBLIGATIONS, AND TO COLLECT AND RECEIVE ALL REIMBURSEMENTS FOR DRAWS MADE
UNDER THE LETTERS OF CREDIT ISSUED UNDER THIS AGREEMENT TOGETHER WITH ALL FEES,
CHARGES OR OTHER AMOUNTS DUE TO AGENT AND/OR LENDERS UNDER THE LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS.  IF AGENT SHOULD FOR ANY REASON RECEIVE LESS THAN
THE FULL AMOUNT OF THE INTEREST OR OTHER COMPENSATION DUE UNDER THE LOAN
DOCUMENTS, THE AMOUNT RECEIVED BY AGENT SHALL BE DISTRIBUTED PURSUANT TO
SECTION 12.4(D) HEREOF.


 


(B)           IF ANY SUCH PAYMENT RECEIVED BY THE AGENT IS RESCINDED, DETERMINED
TO BE UNENFORCEABLE OR INVALID OR IS OTHERWISE REQUIRED TO BE RETURNED FOR ANY
REASON AT ANY TIME, WHETHER

 

47

--------------------------------------------------------------------------------


 


BEFORE OR AFTER TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH
LENDER WILL, UPON WRITTEN NOTICE FROM THE AGENT, PROMPTLY PAY OVER TO THE AGENT
ITS PRO RATA LINE PERCENTAGE OR PRO RATA CAP EX PERCENTAGE, AS APPLICABLE OF THE
AMOUNT RESCINDED, HELD UNENFORCEABLE OR INVALID OR REQUIRED TO BE RETURNED,
TOGETHER WITH INTEREST AND OTHER FEES THEREON IF ALSO REQUIRED TO BE RESCINDED
OR RETURNED. IF AGENT DOES NOT RECEIVE SUCH SUMS FROM ANY LENDER WITHIN ONE
(1) BUSINESS DAY AFTER RECEIPT BY SUCH LENDER OF THE WRITTEN NOTICE FROM AGENT
REFERRED TO ABOVE, AGENT SHALL ALSO BE ENTITLED TO RECEIVE FROM SUCH LENDER
INTEREST ON SUCH AMOUNT AT A PER ANNUM RATE EQUAL TO THE PRIME RATE DURING THE
PERIOD COMMENCING ON THE DATE OF RECEIPT BY SUCH LENDER OF SUCH WRITTEN NOTICE
FROM AGENT AND ENDING ON (BUT EXCLUDING) THE DATE AGENT RECOVERS SUCH AMOUNT.


 


(C)           ALL PAYMENTS BY THE AGENT AND THE LENDERS TO EACH OTHER HEREUNDER
OR UNDER THE LOAN DOCUMENTS SHALL BE IN IMMEDIATELY AVAILABLE FUNDS.  THE AGENT
WILL AT ALL TIMES MAINTAIN PROPER BOOKS OF ACCOUNT AND RECORDS REFLECTING THE
INTEREST OF EACH LENDER IN THE OBLIGATIONS, IN A MANNER CUSTOMARY TO THE AGENT’S
KEEPING OF SUCH RECORDS, WHICH BOOKS AND RECORDS SHALL BE AVAILABLE FOR
INSPECTION BY EACH LENDER AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS, AT
SUCH LENDER’S SOLE EXPENSE.


 


(D)           FROM AND AFTER AN ACCELERATION DATE, THE PROCEEDS FROM THE SALE OR
OTHER DISPOSITION OF ANY COLLATERAL AND ALL OTHER PAYMENTS RECEIVED ON ACCOUNT
OF THE OBLIGATIONS SHALL BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY (IN EACH
CASE WITHOUT DUPLICATION):


 

(I)            FIRST, TO REIMBURSE AGENT, ANY LENDER OR ISSUING BANK, FOR
OUT-OF-POCKET COSTS, EXPENSES AND DISBURSEMENTS (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY’S FEES AND EXPENSES) INCURRED BY AGENT, ANY LENDER OR
ISSUING BANK IN CONNECTION WITH THE COLLECTION OF THE OBLIGATIONS OR THE
EXERCISE OF ANY SUCH PARTY’S RIGHTS AND REMEDIES UNDER THE LOAN DOCUMENTS;

 

(II)           SECOND, TO ISSUING BANK AS CASH COLLATERAL TO THE EXTENT OF THE
OUTSTANDING L/C OBLIGATIONS;

 

(III)          THIRD, TO EACH CREDIT FACILITY IN AN AMOUNT EQUAL TO EACH CREDIT
FACILITY’S PROPORTIONATE SHARE (WHICH SUMS SHALL THEN BE DISTRIBUTED TO EACH
LENDER PARTICIPATING IN SUCH CREDIT FACILITY IN THE CREDIT FACILITY ORDER OF
PRIORITY IN ACCORDANCE WITH EACH SUCH PARTICIPATING LENDER’S PRO RATA SHARE OF
SUCH CREDIT FACILITY AS SET FORTH ON SCHEDULE A HERETO);

 

(IV)          FOURTH, TO ADVANCES MADE IN VIOLATION OF SECTION 11.1;

 

(V)           FIFTH, TO ANY OTHER INDEBTEDNESS THEN DUE TO ANY LENDER FROM
BORROWER (RATABLY ACCORDING TO THE RESPECTIVE AMOUNT OF SUCH OTHER INDEBTEDNESS
THEN OUTSTANDING); AND

 

(VI)          SIXTH, THE BALANCE, IF ANY, AS REQUIRED BY LAW.

 


(E)           TO THE EXTENT NECESSARY FOR EACH LENDER’S ACTUAL PERCENTAGE OF ALL
OUTSTANDING ADVANCES UNDER THE WORKING CAPITAL LINE TO EQUAL ITS APPLICABLE PRO
RATA LINE PERCENTAGE, THE LENDER WHICH OBTAINS A GREATER SHARE OF ANY PAYMENTS
(BY SET OFF OR OTHERWISE) THAN ITS APPLICABLE PRO RATA LINE PERCENTAGE SHALL
ACQUIRE A PARTICIPATION IN THE APPLICABLE OUTSTANDING BALANCES OF THE PRO RATA
LINE SHARES OF THE LENDERS AS DETERMINED BY AGENT IN ORDER THAT SUCH LENDER’S
PERCENTAGE OF OUTSTANDING ADVANCES IS EQUAL TO ITS PRO RATA LINE PERCENTAGE.

 

48

--------------------------------------------------------------------------------


 


(F)            TO THE EXTENT NECESSARY FOR EACH CAP EX LINE LENDER’S ACTUAL
PERCENTAGE OF ALL OUTSTANDING ADVANCES UNDER THE CAP EX LINE TO EQUAL ITS
APPLICABLE PRO RATA CAP EX PERCENTAGE, THE CAP EX LINE LENDER WHICH OBTAINS A
GREATER SHARE OF ANY PAYMENTS (BY SET OFF OR OTHERWISE) THAN ITS APPLICABLE PRO
RATA CAP EX PERCENTAGE SHALL ACQUIRE A PARTICIPATION IN THE APPLICABLE
OUTSTANDING BALANCES OF THE PRO RATA CAP EX SHARES OF THE CAP EX LINE LENDERS AS
DETERMINED BY AGENT IN ORDER THAT SUCH CAP EX LINE LENDER’S PERCENTAGE OF
OUTSTANDING ADVANCES IS EQUAL TO ITS PRO RATA CAP EX PERCENTAGE.


 

12.5         Delegation of Duties; Discretion; Instructions.  Agent may perform
any of its duties hereunder or under the Loan Documents by or through its agents
or employees.  As to any matters not expressly provided for by the Loan
Documents or this Agreement, the Agent may exercise its discretion to take or
refrain from taking any action.  If Agent is required to act or to refrain from
acting under the terms of this Agreement upon the instructions of all Lenders or
Required Lenders, as applicable, it shall be fully protected in so acting or
refraining from acting upon the required instructions.  Notwithstanding the
foregoing, Agent shall not be required to take any action which exposes Agent to
liability or which is contrary to any of the Loan Documents or applicable law. 
Agent may require that it be furnished with an indemnification from each Lender
for such Lender’s Pro Rata Line Percentage of such liability, in form reasonably
satisfactory to Agent as a condition of Agent acting or refraining from acting
upon the instructions of all Lenders or Required Lenders.  If Agent is one of
the Lenders, an indemnification from Agent to itself will not be required.

 

12.6         Nature of Duties.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the Loan Documents. 
Neither Agent nor any of its officers, directors, employees or agents shall be
(a) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross negligence or willful
misconduct, or (b) responsible in any manner to any Lender for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in any of the Loan Documents or in any certificate, report,
statement or other documents referred to or provided for in, or received by
Agent or any Lender under or in connection with, this Agreement or any of the
Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, the Collateral or any of the
Loan Documents or for any failure of the Borrower to perform their obligations
under the Loan Documents or for the financial condition of Borrower.  Any
liability of the Agent to the Lenders hereunder or under any of the Loan
Documents shall be limited only to direct loss or liability suffered by such
Lender and shall not be for indirect, consequential or incidental liability. 
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any of the Loan Documents, or to inspect the
properties, books or records of the Borrower.  Except as expressly provided
herein and in the Loan Documents, the duties of the Agent shall be mechanical
and administrative in nature.  Agent shall not have, by reason of this
Agreement, a fiduciary relationship in respect of any Lender.  Nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligation in respect of this Agreement, except as
expressly set forth herein and in the Loan Documents.

 

12.7         Lack of Reliance on the Agent.  Independently and without reliance
upon Agent or any other Lender, each Lender has made and shall continue to make
(a) its own independent investigation of the financial condition and affairs of
the Borrower in connection with the extension of credit to the Borrower and the
continuance of such credit facilities and the taking or not taking of any action
in connection herewith, and (b) its own appraisal of the credit worthiness of
Borrower.  Agent shall have no duty or responsibility either initially or on a
continuing basis, to provide Lenders

 

49

--------------------------------------------------------------------------------


 

with any credit or other information with respect thereto, coming into its
possession.  Lenders acknowledge and agree that Agent has not made any
representations or warranties to any Lender regarding the financial conditions,
affairs or creditworthiness of Borrower.

 

12.8         Resignation and Removal of Agent.  Agent may resign on thirty (30)
days’ prior written notice to each of the Lenders.  In addition, upon thirty
(30) days’ prior written notice to Agent from all Lenders other than Agent, such
Lenders may remove Agent in its capacity as Agent (but not as Lender) if such
Lenders have determined that Agent has acted (or failed to act when requested to
do so) in a grossly negligent manner or such action or inaction constitutes
willful misconduct or, following the occurrence of a Default or an Event of
Default, has failed to act in a manner reasonably requested by such Lenders. 
Upon resignation or removal, the Required Lenders shall have the right to
appoint a successor Agent.  Upon the acceptance of the appointment as a
successor Agent, such successor Agent shall succeed to and become vested with
all rights, powers, obligations and duties of the resigning or removed Agent and
the resigning or removed Agent shall be discharged from all of its obligations
hereunder, provided that such resigning or removed Agent shall execute such UCC
assignment statements and other documents and take such other actions as are
reasonable requested by Lenders in connection with the appointment of a
successor Agent.

 

12.9         Certain Rights of Agent.  If Agent shall request instructions from
the Lenders with respect to any act or action (including failure to act) in
connection with the Loan Documents, Agent shall be entitled to refrain from such
act or taking such action unless and until Agent shall have received
instructions from all Lenders or the Required Lenders, as applicable.  Agent
shall not incur liability to any Person by reason of so refraining.  Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against Agent as a result of Agent acting in accordance with the written
instructions of all Lenders or the Required Lenders, as applicable.  All
requests for instructions by Agent and all responses by the Lenders to such
requests must be in writing, which writing may include a telecopied
transmission.

 

12.10       Reliance.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any notice, writing, resolution, statement,
certificate, telex, teletype or telecopier message, cablegram, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement, the Loan Documents and its duties hereunder and
thereunder, upon the advice of counsel selected by it.  Agent may employ and
reply upon agents and attorneys-in-fact and shall not be liable for the default
or misconduct of any such agents or attorneys-in-fact selected by Agent with
reasonable care.

 

12.11       Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default under the Loan Documents unless
Agent has received written notice from a Lender or Borrower referring to the
Loan Documents, describing such Event of Default and stating that such notice is
a “notice of default”.  In the event that any Lender shall have “actual
knowledge” of the occurrence of any Event of Default, such Lender shall promptly
notify Agent in writing.  Upon such notice of the occurrence of an Event of
Default, Agent shall promptly give notice thereof to the Lenders.  For purposes
hereof, a Lender shall be deemed to have “actual knowledge” if any such
information is known to an officer of such Lender responsible for the credit
facilities contemplated hereunder.

 

12.12       The Agent and Issuing Bank in its Capacity as Lender.  With respect
to the advances and credit accommodations made by Univest or WBNA to Borrower
under the Loan

 

50

--------------------------------------------------------------------------------


 

Documents, each of Univest and WBNA shall have the same rights and powers
hereunder as any other Lender as if it were not performing the duties as Agent
or Issuing Bank, respectively specified herein; and the term “Lender” or any
similar terms shall, unless the context clearly otherwise indicates, include
Univest and WBNA, in their individual capacity as a Lender.

 

12.13       Other Loans.  Agent and Issuing Bank may engage in other business
with Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrower for services in connection
therewith without having to account for the same to the Lenders.  In the event
that any Lender obtains collateral (other than the Collateral described in this
Agreement) to secure any other loan or credit accommodation extended by such
Lender to Borrower and such other collateral also secures any of the
Obligations, such Lender may apply the proceeds of such other collateral towards
payment of all other obligations of Borrower to such Lender before applying any
proceeds thereof to any Obligations for the benefit of the Lenders as provided
herein.  Notwithstanding the foregoing, any items or funds against which a
Lender any affiliate of any Lender exercises a right of set-off or turnover
pursuant to this Agreement shall be applied toward the Obligations.  In the
event that any Lender extends credit accommodations to Borrower other than in
connection with the transactions contemplated in this Agreement, and such credit
accommodations are secured by the Collateral, such Lender agrees that all
proceeds of the Collateral shall be used first to pay all Obligations incurred
in connection with the transaction contemplated in this Agreement.

 

12.14       Disclosure of Information; Audits.  Each Lender, at the request of
another Lender, will share with such other Lender such financial and other
information in the possession of the Lender regarding the Borrower as may be
reasonably requested by another Lender.  Borrower consents to the disclosure of
all of such information.  To the extent any Lender performs an audit of the
financial condition and operations of Borrower or the Collateral, such Lender
shall make the results of such audit available to the other Lenders. 
Notwithstanding the foregoing, no Lender shall have any liability to the other
Lenders related to the audit performed by such Lender except for errors in
connection with such audit which constitute gross negligence or willful
misconduct by the Lender or Lender’s agent performing such audit.

 

12.15       Actions by Agent; Amendments; Waivers.

 


(A)           SUBJECT TO THE OTHER PROVISIONS OF SECTION 12 OF THIS AGREEMENT
AND EXCEPT AS EXPRESSLY SET FORTH HEREIN, AGENT SHALL HAVE THE SOLE AND
EXCLUSIVE RIGHT AND OBLIGATION TO SERVICE AND ADMINISTER THE OBLIGATIONS, THE
COLLATERAL AND THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
EXERCISE ALL RIGHTS, REMEDIES, PRIVILEGES AND OPTIONS UNDER THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO DETERMINE WHETHER ADVANCES ARE TO BE
MADE HEREUNDER AND WHETHER ANY LETTERS OF CREDIT SHOULD BE ISSUED, AMENDED,
EXTENDED OR REINSTATED.  ISSUING BANK SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT
AND OBLIGATION TO DETERMINE WHETHER DRAWS SHOULD BE HONORED UNDER ANY LETTER OF
CREDIT.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 12.15(A) ABOVE, AGENT
SHALL NOT ENTER INTO ANY WAIVER, AMENDMENT, SUPPLEMENT, REPLACEMENT OR EXTENSION
OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE TERMS OR
CONDITIONS THEREOF WITHOUT THE PRIOR WRITTEN CONSENT OF REQUIRED LENDERS.


 


(C)           ANY ACTION TAKEN IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 12.15, INCLUDING ANY AMENDMENT, SUPPLEMENT, WAIVER, CONSENT OR ELECTION,
SHALL APPLY EQUALLY TO EACH OF THE LENDERS AND SHALL BE BINDING UPON THE
LENDERS, THE AGENT AND ALL PARTICIPANTS.  IN THE CASE OF ANY

 

51

--------------------------------------------------------------------------------


 


WAIVER OF ANY EVENT OF DEFAULT, THE EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO
BE CURED AND NOT CONTINUING, BUT NO WAIVER OF A SPECIFIC EVENT OF DEFAULT SHALL
EXTEND TO ANY SUBSEQUENT EVENT OF DEFAULT (WHETHER OR NOT THE SUBSEQUENT EVENT
OF DEFAULT IS THE SAME AS THE EVENT OF DEFAULT WHICH WAS WAIVED), OR IMPAIR ANY
RIGHT CONSEQUENT THEREON.


 


(D)           AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, AGENT SHALL TAKE SUCH
ACTION AS MAY BE DIRECTED BY THE REQUIRED LENDERS, PROVIDED THAT UNTIL IT
RECEIVES SUCH DIRECTION, AGENT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT, WITH
COMMUNICATION (TO THE EXTENT REASONABLY PRACTICABLE UNDER THE CIRCUMSTANCES)
WITH ALL LENDERS, TO EXERCISE OR REFRAIN FROM EXERCISING ANY AND ALL RIGHTS,
REMEDIES, PRIVILEGES AND OPTIONS UNDER THE LOAN DOCUMENTS AND AVAILABLE AT LAW
OR IN EQUITY AS AGENT SHALL DEEM ADVISABLE IN THE BEST INTEREST OF THE LENDERS
TO PROTECT AND ENFORCE THE RIGHTS OF THE AGENT AND THE LENDERS AND COLLECT THE
OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, INSTITUTING AND PURSUING ALL LEGAL
ACTIONS AGAINST BORROWER, OR DEFENDING ANY AND ALL ACTIONS BROUGHT BY ANY LENDER
OR OTHER PERSON, OR INCURRING EXPENSES OR OTHERWISE MAKING EXPENDITURES TO
PROTECT THE OBLIGATIONS, THE COLLATERAL OR THE AGENT’S AND THE LENDERS’ RIGHTS
AND REMEDIES.


 


(E)           TO THE EXTENT AGENT IS REQUIRED TO OBTAIN OR OTHERWISE ELECTS TO
SEEK THE CONSENT OF LENDERS TO AN ACTION AGENT DESIRES TO TAKE, IF ANY LENDER
FAILS TO NOTIFY AGENT, IN WRITING, OF ITS CONSENT OR DISSENT TO ANY REQUEST OF
AGENT HEREUNDER WITHIN FIVE (5) BUSINESS DAYS OF SUCH LENDER’S RECEIPT OF SUCH
WRITTEN REQUEST (WHICH MAY INCLUDE A TELECOPIED TRANSMISSION), SUCH LENDER SHALL
BE DEEMED TO HAVE GIVEN ITS CONSENT THERETO, UNLESS SUCH LENDER HAS GIVEN THE
AGENT WRITTEN NOTICE (WHICH MAY INCLUDE A TELECOPIED TRANSMISSION) WITHIN SUCH
FIVE (5) BUSINESS DAY PERIOD REQUESTING AN ADDITIONAL FIVE (5) BUSINESS DAYS TO
RESPOND.  IF SUCH LENDER THEN FAILS TO CONSENT OR DISSENT WITHIN THE ADDITIONAL
FIVE (5) BUSINESS DAY PERIOD, SUCH LENDER SHALL BE DEEMED TO HAVE GIVEN ITS
CONSENT THERETO.


 

12.16       Sharing of Risk; Indemnification; Expenses.

 


(A)           TO THE EXTENT AGENT OR ISSUING BANK IS NOT REIMBURSED BY BORROWER,
THE LENDERS WILL REIMBURSE AND INDEMNIFY THE AGENT AND ISSUING BANK IN
PROPORTION TO THEIR RESPECTIVE PRO RATA LINE PERCENTAGES AND PRO RATA CAP EX
PERCENTAGES, AS APPLICABLE, FOR AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES (EXCEPT THE FAILURE OF THE AGENT OR ISSUING BANK TO RECEIVE
THE FEES WHICH ARE TO BE RETAINED BY AGENT OR ISSUING BANK IN FULL), DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES, WHICH
MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST AGENT OR ISSUING BANK IN
PERFORMING ITS DUTIES HEREUNDER OR UNDER THE LOAN DOCUMENTS, OR IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE LOAN DOCUMENTS.


 


(B)           ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY AGENT
OR ISSUING BANK AND NOT REIMBURSED ON DEMAND BY BORROWER, IN CONNECTION WITH THE
CREATION, AMENDMENT, ADMINISTRATION, TERMINATION AND ENFORCEMENT OF THE
OBLIGATIONS AND/OR THE EXERCISE OF THE AGENT’S OR ISSUING BANK’S RIGHTS AND
DUTIES HEREUNDER OR UNDER THE LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
AUDIT EXPENSES, COUNSEL FEES AND EXPENDITURES TO PROTECT, PRESERVE AND DEFEND
AGENT’S, ISSUING BANK’S AND EACH LENDER’S RIGHTS AND INTEREST UNDER THE LOAN
DOCUMENTS) SHALL BE SHARED AND PAID ON DEMAND BY LENDERS, PRO RATA BASED ON
THEIR RESPECTIVE PRO RATA LINE PERCENTAGES AND PRO RATA CAP EX PERCENTAGES, AS
APPLICABLE.  ANY SUCH SUMS NOT PAID ON DEMAND SHALL ACCRUE INTEREST AT THE PRIME
RATE UNTIL PAID.

 

52

--------------------------------------------------------------------------------


 


(C)           AGENT AND ISSUING BANK MAY DEDUCT FROM PAYMENTS OR DISTRIBUTIONS
TO BE MADE TO LENDERS SUCH FUNDS AS MAY BE NECESSARY TO PAY OR REIMBURSE AGENT
OR ISSUING BANK, AS APPLICABLE, FOR THE REIMBURSEMENT, INDEMNIFICATION AND
EXPENSE OBLIGATIONS OF THE LENDERS DESCRIBED IN THIS SECTION 12.16.


 


(D)           IN CONNECTION WITH REIMBURSEMENT, INDEMNIFICATION AND EXPENSE
OBLIGATIONS SET FORTH IN THIS SECTION 12.16, AGENT SHALL PROVIDE A REASONABLE
ACCOUNTING TO LENDERS DESCRIBING SUCH EXPENSES OR INDEMNIFICATION OBLIGATIONS.


 

12.17       Consultation with Counsel.  The Agent and the Issuing Bank may
consult with legal counsel and any other profession advisors or consultants
deemed necessary or appropriate and selected by Agent and shall not be liable
for any action taken or suffered in good faith by it in accordance with the
advice of such counsel.

 

12.18       Documents.  Neither Agent nor the Issuing Bank shall be under a duty
to examine or pass upon the effectiveness, genuineness or validity of this
Agreement or any of the other Loan Documents or any other instrument or document
furnished pursuant hereto or in connection therewith, and the Agent shall be
entitled to assume that the same are valid, effective and genuine and what they
purport to be.  In addition the Agent and the Issuing Bank shall not be liable
for failing to make any inquiry concerning the accuracy, performance or
observance of any of the terms, provisions or conditions of such instrument or
document.

 

12.19       Several Obligations.  The obligation of each Lender is several, and
neither the Agent nor any other Lender, nor the Issuing Bank shall be
responsible for any obligation or commitment hereunder of any other Lender.

 

12.20       No Third Party Beneficiary.  The provisions of Article 12 of this
Agreement are intended solely for the benefit of Agent, Lenders and the Issuing
Bank and not for the benefit of any third party, including without limitation,
Borrower and any amendment to Article 12 of this Agreement shall not require
Borrower’s consent.

 

12.21       Participations and Assignments.

 


(A)           EACH LENDER MAY AT ANY TIME GRANT PARTICIPATIONS OF ITS PRO RATA
LINE SHARE OR PRO RATA CAP EX SHARE, AS APPLICABLE, IN AND TO ITS INTERESTS
UNDER THIS AGREEMENT (COLLECTIVELY, “PARTICIPATIONS”) TO ANY OTHER LENDING
OFFICE OF SUCH LENDER OR TO ANY OTHER BANK, LENDING INSTITUTION OR OTHER ENTITY
WHICH THE GRANTING LENDER REASONABLY DETERMINES HAS THE REQUISITE SOPHISTICATION
TO EVALUATE THE MERITS AND RISKS OF INVESTMENTS IN PARTICIPATIONS
(“PARTICIPANTS”); PROVIDED HOWEVER THAT: (I) ALL AMOUNTS PAYABLE BY THE BORROWER
TO EACH LENDER HEREUNDER AND VOTING RIGHTS OF EACH LENDER HEREUNDER SHALL BE
DETERMINED AS IF SUCH LENDER HAD NOT GRANTED SUCH PARTICIPATION; (II) ANY
AGREEMENT PURSUANT TO WHICH ANY LENDER MAY GRANT A PARTICIPATION (A) SHALL
PROVIDE THAT SUCH LENDER IS NOT DELEGATING AND THEREFORE SHALL RETAIN THE SOLE
RIGHT AND RESPONSIBILITY TO EXERCISE ALL OF ITS RIGHTS AND PRIVILEGES UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO APPROVE ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISIONS OF THIS AGREEMENT AND (B) SHALL NOT
RELEASE OR DISCHARGE SUCH LENDER FROM ITS DUTIES AND OBLIGATIONS, WHICH SHALL
REMAIN ABSOLUTE, HEREUNDER, INCLUDING ITS OBLIGATION TO MAKE ADVANCES HEREUNDER;
AND (III) UPON ENTERING INTO ANY SUCH PARTICIPATION, THE LENDER GRANTING SUCH
PARTICIPATION SHALL GIVE THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF TO AGENT.

 

53

--------------------------------------------------------------------------------


 


(B)           EACH LENDER MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS PRO
RATA LINE SHARE OR PRO RATA CAP EX SHARE, AS APPLICABLE, (TOGETHER WITH ITS
RIGHTS AND OBLIGATIONS WITH RESPECT THERETO) AND ITS RIGHT, TITLE AND INTEREST
THEREIN AND IN AND TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO A LENDER OR
ANY AFFILIATE OF A LENDER, OR TO ANY OTHER BANK OR FINANCIAL INSTITUTION, IN
EACH CASE WITH THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO AGENT AND BORROWER AND
SUBJECT TO THE PRIOR WRITTEN CONSENT OF THE AGENT AND, PROVIDED THAT NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE PRIOR WRITTEN
CONSENT OF BORROWER, WHICH CONSENT OF BORROWER SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED; PROVIDED HOWEVER THAT (I) ANY ASSIGNMENT TO ANOTHER LENDER
(WHICH IS THEN A PARTY TO THIS AGREEMENT) OR TO ANY OTHER BANK OR FINANCIAL
INSTITUTION SHALL BE IN THE MINIMUM AMOUNT OF FIVE MILLION DOLLARS
($5,000,000.00); (II) THE PARTIES TO SUCH ASSIGNMENT SHALL EXECUTE AN ASSIGNMENT
AND ACCEPTANCE IN THE FORM OF SCHEDULE D HERETO AND SUCH OTHER DOCUMENTS
REASONABLY REQUESTED BY AGENT, AND BORROWER SHALL EXECUTE SUCH REPLACEMENT
NOTES, AMENDMENTS AND OTHER ITEMS AS MAY BE REQUESTED BY AGENT; AND (III) THE
PARTIES TO THE ASSIGNMENT SHALL PAY AGENT A PROCESSING FEE OF THREE THOUSAND
FIVE HUNDRED DOLLARS ($3,500.00) AT THE TIME OF PROVIDING SUCH ASSIGNMENT TO
AGENT.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, EACH
LENDER MAY AT ANY TIME, PLEDGE OR ASSIGN ALL OR ANY PORTION OF ITS RIGHTS UNDER
THIS AGREEMENT AND/OR ITS INTEREST IN THE LOANS, THE NOTES, LETTER OF CREDIT,
L/C OBLIGATIONS OR ANY INTEREST IN ANY PARTICIPATION, INCLUDING COLLATERAL
THEREFORE, TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW,
PROVIDED THAT NO SUCH ASSIGNMENT SHALL RELEASE THE ASSIGNING LENDER FROM ITS
OBLIGATIONS HEREUNDER.

 

(SIGNATURES ON FOLLOWING PAGE)

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Agent have duly executed this Agreement as of
the 16th day of December, 2004.

 

AGENT:

 

BORROWER:

 

 

 

UNIVEST NATIONAL BANK AND TRUST

 

FARM & HOME OIL COMPANY

CO.

 

 

 

 

 

 

 

 

By:

  /s/ John T. Landes

 

 

By:

  /s/ Daryl Hackman

 

 

John Landes, Senior Vice President

 

 

Daryl Hackman, President

 

 

 

 

 

 

LENDERS:

 

 

UNIVEST NATIONAL BANK AND TRUST

 

 

CO.

 

 

 

 

 

 

 

 

By:

  /s/ John T. Landes

 

 

 

 

John Landes, Senior Vice President

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

 

ASSOCIATION

 

 

 

 

 

 

 

 

By:

  /s/ Bruce Morgan

 

 

 

Name/Title: Bruce Morgan, Vice President

 

 

 

 

 

 

 

 

FULTON BANK

 

 

 

 

 

 

 

 

By:

  /s/ Christopher M. Markley

 

 

 

Name/Title: Christopher M. Markley, Vice

 

 

 

 

 President

 

 

 

55

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Pro Rata Line Percentages and Pro Rata Cap Ex Percentages/Financial Institutions
Pro Rata Percentages

 

Financial
Institution

 

Working 
Capital Line 
(“Pro Rata 
Line 
Percentage”)

 

Pro Rata Line
Share

 

Cap Ex Line 
(“Pro Rata 
Cap Ex 
Percentage”)

 

Pro Rata Cap 
Ex Share

 

Macungie
Term
Loan

 

Pottstown 
Term 
Loan

 

WC Term 
Loan

 

Univest National Bank and Trust Co.

 

10

%

$

7,000,000.00

 

70

%

$

3,500,000.00

 

50

%

50

%

20

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

60

%

$

42,000,000.00

 

30

%

$

1,500,000.00

 

50

%

50

%

80

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fulton Bank

 

30

%

$

21,000,000.00

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Closing Conditions

 

The obligation of Lenders to make Loans and/or extend Letters of Credit shall be
subject to the satisfaction, on or prior to the date of the Amended and Restated
Loan and Security Agreement, of the following conditions precedent:

 

1.             Loan Documents.

 


(A)           RECEIPT BY AGENT OF DULY EXECUTED COUNTERPARTS OF THE FOLLOWING:

 

(I)            AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

(II)           AMENDED AND RESTATED NOTES

 

(III)          AMENDED AND RESTATED INTELLECTUAL PROPERTY AGREEMENT

 

(IV)          AMENDED AND RESTATED SECURITY AGREEMENT OF HEDGING ACCOUNT

 

(V)           AMENDED AND RESTATED COLLATERAL ASSIGNMENT OF RIGHTS.

 


(B)           RECEIPT BY AGENT OF ALL DOCUMENTS IT MAY REASONABLY REQUEST
RELATING TO THE EXISTENCE OF BORROWER, THE CORPORATE AUTHORITY FOR AND THE
VALIDITY OF THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND THE OTHER
RELATED DOCUMENTS, AND ANY OTHER MATTERS RELEVANT THERETO, ALL IN FORM AND
SUBSTANCE SATISFACTORY TO AGENT IN ITS SOLE GOOD FAITH DISCRETION.


 

2.             Personal Property Collateral.  Receipt by Agent of the following:

 


(A)           SEARCHES OF UNIFORM COMMERCIAL CODE (“UCC”) FILINGS IN THE
JURISDICTION OF THE CHIEF EXECUTIVE OFFICE OF BORROWER, THE JURISDICTION OF
BORROWER’S ORGANIZATION AND SUCH OTHER JURISDICTIONS WHERE COLLATERAL IS
LOCATED, COPIES OF THE FINANCING STATEMENTS ON FILE IN SUCH JURISDICTIONS AND
EVIDENCE THAT THERE ARE NO LIENS, SECURITY INTERESTS OR JUDGMENTS IN FAVOR OF
THIRD PARTIES WITH RESPECT TO BORROWER OR ANY COLLATERAL.


 


(B)           UCC FINANCING STATEMENTS FOR EACH APPROPRIATE JURISDICTION AS IS
NECESSARY, IN AGENT’S SOLE DISCRETION, TO PERFECT AGENT’S SECURITY INTEREST IN
THE COLLATERAL.


 


(C)           DULY EXECUTED CONSENTS AS ARE NECESSARY, IN AGENT’S SOLE
DISCRETION, TO PERFECT AGENT’S SECURITY INTEREST IN THE COLLATERAL.


 


(D)           DELIVERY TO AGENT OF PERSONAL PROPERTY COLLATERAL TO THE EXTENT
NECESSARY OR APPROPRIATE TO PERFECT AGENT’S SECURITY INTEREST THEREIN.


 

3.             Insurance Requirements.  Receipt by Agent of copies of insurance
policies or ACORD Form 27 and ACORD Form 25 evidence of insurance of Borrower
evidencing liability and casualty insurance meeting the requirements of the
Amended and Restated Loan and Security Agreement and bearing endorsements
satisfactory to Agent.

 

--------------------------------------------------------------------------------


 

4.             Consents.  Receipt by Agent of evidence that all governmental,
shareholder and material third party consents and approvals necessary or
desirable in connection with the execution, delivery and performance of the
Amended and Restated Loan and Security Agreement and the extension of Loans and
issuance of Letters of Credit thereunder have been obtained.

 

5.             Opinions.  Receipt by Agent of an opinion, or opinions (which
shall cover, among other things, authority, legality, validity, binding effect,
enforceability and attachment and perfection of liens), satisfactory to Agent,
addressed to Agent and dated as of the date of the Amended and Restated Loan and
Security Agreement, from legal counsel to Borrower.

 

6.             Corporate Documents.  Delivery of certified copies of all charter
and operating documents of Borrower, good-standing/subsistence certificates from
each jurisdiction in which Borrower conducts business, an incumbency certificate
and certified resolutions of Borrower’s board of directors authorizing the
execution, delivery and performance of the loan documents.

 

7.             Borrower Certificates.

 


(A)           RECEIPT BY AGENT OF A CERTIFICATE OR CERTIFICATES EXECUTED BY THE
CHIEF FINANCIAL OFFICER OR TREASURER OF BORROWER AS OF THE DATE OF THE AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT STATING THAT:


 

(I)            IMMEDIATELY AFTER GIVING EFFECT TO THE AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT AND ALL THE TRANSACTIONS CONTEMPLATED THEREIN TO OCCUR ON
SUCH DATE, (A) BORROWER SHALL BE IN COMPLIANCE WITH THE COVENANTS CONTAINED IN
THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND (B) NO DEFAULT OR EVENT
OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(II)           THE REPRESENTATIONS AND WARRANTIES OF BORROWER MADE IN OR
PURSUANT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT ARE TRUE AND
CORRECT;

 

(III)          THERE ARE NO JUDGMENTS OUTSTANDING OR ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE BEST OF BORROWER’S KNOWLEDGE, THREATENED AGAINST
BORROWER AT LAW OR IN EQUITY BEFORE ANY FEDERAL, STATE, MUNICIPAL OR OTHER
GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY,
DOMESTIC OR FOREIGN, WHICH INVOLVES THE POSSIBILITY OF ANY JUDGMENT OR LIABILITY
IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00) INDIVIDUALLY OR ONE
MILLION DOLLARS ($1,000,000.00) IN THE AGGREGATE;

 

(IV)          NO MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, PROFITS OR
PROSPECTS OF BORROWER OR IN THE CONDITION OF THE ASSETS OF BORROWER SHALL HAVE
OCCURRED SINCE JUNE 30, 2004; AND

 

(V)           NO MATERIAL ADVERSE CHANGE IN THE FINANCIAL MARKETS SHALL HAVE
OCCURRED SINCE JUNE 30, 2004.

 


(B)           RECEIPT BY AGENT OF A SOLVENCY CERTIFICATE EXECUTED BY THE CHIEF
FINANCIAL OFFICER OF BORROWER AND IN FORM ACCEPTABLE TO AGENT.


 

8.             Fees.  Receipt by Agent of all fees and expenses due under the
Amended and Restated Loan and Security Agreement.

 

2

--------------------------------------------------------------------------------


 

9.             Liabilities.  Agent shall be satisfied as to the amount and
nature of all tax, ERISA, employee retirement benefits and other contingent
liabilities to which Borrower may be subject.

 

10.           Other.  Receipt by Agent of such other documents, instruments,
agreements or information as reasonably requested by Agent, including, but not
limited to, information regarding litigation, tax, accounting, labor, insurance,
pension liabilities (actual or contingent), real estate leases, material
contracts, debt agreements, property ownership and contingent liabilities of
Borrower.

 

The documents referred to in this Schedule A shall be delivered to Agent no
later than the date of the Amended and Restated Loan and Security Agreement and
shall be satisfactory in form and substance to Agent.  The certificates and
opinions referred to in this Schedule A shall be dated the date of the Amended
and Restated Loan and Security Agreement.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Form of Borrowing Base Certificate

 

See Attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

Form of Assignment and Acceptance Agreement

 

See Attached.

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Existing Loan Documents

 

1.             Amended and Restated Loan and Security Agreement dated June 27,
2002 (as amended)

 

2.             Amended and Restated Working Capital Line Note dated June 27,
2002

 

3.             Amended and Restated Cap Ex Note dated June 27, 2002 (as amended)

 

4.             Term-Out Note I dated December 31, 2002

 

5.             Explanation and Waiver of Rights Regarding Confession of Judgment
dated June 27, 2002

 

6.             Explanation and Waiver of Rights Regarding Confession of Judgment
dated December 24, 2002;

 

7.             Security Agreement Assignment of Hedging Agreement (Solomon Smith
Barney Inc.) dated June 27, 2002

 

8.             Security Agreement Assignment of Hedging Agreement (Carr Futures
Inc.) dated June 27, 2002

 

9.             Collateral Assignment of Rights (Fixed Price Contracts) dated
June 27, 2002

 

10.           Intellectual Property Security Agreement dated June 27, 2002

 

11.           Mortgage Note dated June 26, 1996 (as amended)

 

12.           Mortgage Note dated July 17, 1996 (as amended)

 

--------------------------------------------------------------------------------


 

Schedule 2.6(g-1)

 

Form of Working Capital Line Notes

 

See Attached.

 

--------------------------------------------------------------------------------


 

Schedule 2.6(g-2)

 

Form of Cap Ex Notes and Allonges

 

See Attached.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 10th day of January, 2005, by and among
FARM & HOME OIL COMPANY (“Borrower”) and UNIVEST NATIONAL BANK AND TRUST CO., as
Agent (“Agent”).

 

BACKGROUND

 


A.            BORROWER, AGENT AND THE LENDERS NAMED THEREIN ARE PARTIES TO THAT
CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF
DECEMBER 16, 2004 (AS THE SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR
RESTATED FROM TIME TO TIME, THE “LOAN AGREEMENT”).


 


B.            BORROWER, AGENT AND LENDERS DESIRE TO AMEND THE LOAN AGREEMENT AS
SET FORTH HEREIN.


 


C.            CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE
THE MEANINGS PROVIDED FOR SUCH TERMS IN THE LOAN AGREEMENT.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.             Cap Ex Line Extension.  The reference to “October 31, 2006” in
Section 2.2(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with “November 30, 2005”.

 

2.             Further Agreements and Representations.  Borrower does hereby:

 


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE LOAN AGREEMENT, AS
AMENDED, AND THE OTHER LOAN DOCUMENTS CONTINUE TO BE AND ARE VALID, BINDING AND
IN FULL FORCE AND EFFECT;


 


(B)           COVENANT AND AGREE TO PERFORM ALL OBLIGATIONS OF BORROWER
CONTAINED HEREIN, UNDER THE LOAN AGREEMENT, AS AMENDED, AND THE OTHER LOAN
DOCUMENTS;


 


(C)           ACKNOWLEDGE AND AGREE THAT BORROWER HAS NO DEFENSE, SET-OFF,
COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY SUMS OWING UNDER LOAN
DOCUMENTS, THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT, AS
AMENDED, OR THE OTHER LOAN DOCUMENTS;


 


(D)           ACKNOWLEDGE AND AGREE THAT ALL REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AS
AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF MADE
ON AND AS OF THE DATE HEREOF;


 


(E)           REPRESENT AND WARRANT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS
AND ALL INFORMATION DESCRIBED IN THE FOREGOING BACKGROUND IS TRUE, ACCURATE AND
COMPLETE;


 


(F)            ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED HEREIN AND NO
ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF IS INTENDED TO CONSTITUTE A NOVATION
OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND DO NOT CONSTITUTE
A RELEASE, TERMINATION OR WAIVER OF ANY OF THE RIGHTS OR REMEDIES GRANTED TO
AGENT OR ANY LENDER THEREIN, WHICH RIGHTS AND REMEDIES ARE HEREBY RATIFIED,


 

--------------------------------------------------------------------------------


 


CONFIRMED, EXTENDED AND CONTINUED AS SECURITY FOR THE OBLIGATIONS OF BORROWER TO
AGENT AND LENDERS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED; AND


 


(G)           ACKNOWLEDGE AND AGREE THAT BORROWER’S FAILURE TO COMPLY WITH OR
PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN THIS
AMENDMENT SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AND EACH
OF THE LOAN DOCUMENTS, SUBJECT TO ANY APPLICABLE CURE PERIODS CONTAINED THEREIN.


 

3.             Additional Documents; Further Assurances.  Borrower covenants and
agrees to execute and deliver to Agent, or to cause to be executed and delivered
to Agent contemporaneously herewith, at the sole cost and expense of Borrower,
this Amendment and any and all other documents, agreements, statements,
resolutions, certificates, consents and information as Agent or any Lender may
require in connection with the matters or actions described herein.  Borrower
further covenants and agrees to execute and deliver to Agent or to cause to be
executed and delivered at the sole cost and expense of Borrower, from time to
time, any and all other documents, agreements, statements, certificates and
information as Agent or any Lender shall reasonably request to evidence or
effect the terms hereof, the Loan Agreement, as amended, or any of the other
Loan Documents, or to enforce or to protect Agent’s and each Lender’s interest
in the Collateral.  All such documents, agreements, statements, etc., shall be
in form and content acceptable to Agent in its reasonable sole discretion.

 

4.             Fees, Cost, Expenses and Expenditures.  Borrower will pay all of
Agent’s and each Lender’s expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including without limitation, fees,
reasonable attorney’s fees, disbursements, expenses and disbursements of counsel
retained by Agent or any Lender and all fees related to title insurance,
filings, recording of documents and searches, whether or not the transactions
contemplated hereunder are consummated.

 

5.             Inconsistencies.  To the extent of any inconsistency between the
terms, conditions and provisions of this Amendment and the terms, conditions and
provisions of the Loan Agreement or the other Loan Documents, the terms,
conditions and provisions of this Amendment shall prevail.  All terms,
conditions and provisions of the Loan Agreement and the other Loan Documents not
inconsistent herewith shall remain in full force and effect and are hereby
ratified and confirmed by Borrower.

 

6.             Construction.  All references to the Loan Agreement therein or in
any other Loan Documents shall be deemed to be a reference to the Loan Agreement
as amended hereby.

 

7.             No Waiver.  Nothing contained herein and no actions taken
pursuant to the terms hereof are intended to nor shall they constitute a waiver
by Agent or any Lender of any rights or remedies available to Agent or any
Lender at law or in equity or as provided in the Loan Agreement or the other
Loan Documents.

 

8.             Binding Effect.  This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

--------------------------------------------------------------------------------


 

9.             Severability.  The provisions of this Amendment and all other
Loan Documents are deemed to be severable, and the invalidity or
unenforceability of any provision shall not affect or impair the remaining
provisions which shall continue in full force and effect.

 

10.           Modifications.  No modification of this Amendment or any of the
Loan Documents shall be binding or enforceable unless in writing and signed by
or on behalf of the party against whom enforcement is sought.

 

11.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

 

12.           Headings.  The headings of the sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Amendment.

 

 

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

 

FARM & HOME OIL COMPANY

 

 

 

 

 

By:

  /s/ Daryl Hackman

 

 

Name/Title:

  Daryl Hackman, President

 

 

 

 

 

 

UNIVEST NATIONAL BANK AND
TRUST CO.

 

 

 

 

 

By:

  /s/John T. Landes

 

 

Name/Title:

  John T. Landes, SVP

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

By:

    /s/ Daniel J. Astolf

 

 

Name/Title:

  Daniel J. Astolf, SVP

 

 

 

 

 

 

FULTON BANK

 

 

 

 

 

By:

  /s/ Christopher M. Markley

 

 

Name/Title:

  Christopher M. Markley, VP

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 13th day of July, 2005, by and among
FARM & HOME OIL COMPANY (“Borrower”), UNIVEST NATIONAL BANK AND TRUST CO., as
Agent (“Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Issuing Bank (“Issuing
Bank”) and the Lenders identified on the signature pages hereto.

 

BACKGROUND

 


A.            BORROWER, AGENT, ISSUING BANK AND THE LENDERS NAMED THEREIN ARE
PARTIES TO THAT CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED
AS OF DECEMBER 16, 2004 (AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO AMENDED
AND RESTATED LOAN AND SECURITY AGREEMENT DATED JANUARY 10, 2005 AND AS THE SAME
MAY BE FURTHER AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME,
THE “LOAN AGREEMENT”).


 


B.            BORROWER, AGENT, ISSUING BANK AND LENDERS DESIRE TO FURTHER AMEND
THE LOAN AGREEMENT AS SET FORTH HEREIN.


 


C.            CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE
THE MEANINGS PROVIDED FOR SUCH TERMS IN THE LOAN AGREEMENT.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.             SEASONAL PERIOD.  THE DEFINITION OF “SEASONAL PERIOD” SET FORTH
IN SECTION 10.1(OO) OF THE LOAN AGREEMENT IS HEREBY AMENDED BY REPLACING THE
REFERENCE THEREIN TO “SEPTEMBER 1, 2005” WITH “JULY 1, 2005”.


 


2.             FURTHER AGREEMENTS AND REPRESENTATIONS.  BORROWER DOES HEREBY:


 


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE LOAN AGREEMENT, AS
AMENDED, AND THE OTHER LOAN DOCUMENTS CONTINUE TO BE AND ARE VALID, BINDING AND
IN FULL FORCE AND EFFECT;


 


(B)           COVENANT AND AGREE TO PERFORM ALL OBLIGATIONS OF BORROWER
CONTAINED HEREIN, UNDER THE LOAN AGREEMENT, AS AMENDED, AND THE OTHER LOAN
DOCUMENTS;


 


(C)           ACKNOWLEDGE AND AGREE THAT BORROWER HAS NO DEFENSE, SET-OFF,
COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY SUMS OWING UNDER LOAN
DOCUMENTS, THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT, AS
AMENDED, OR THE OTHER LOAN DOCUMENTS;


 


(D)           ACKNOWLEDGE AND AGREE THAT ALL REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AS
AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF MADE
ON AND AS OF THE DATE HEREOF;


 


(E)           REPRESENT AND WARRANT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS
AND ALL INFORMATION DESCRIBED IN THE FOREGOING BACKGROUND IS TRUE, ACCURATE AND
COMPLETE;


 

--------------------------------------------------------------------------------



 


(F)            ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED HEREIN AND NO
ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF IS INTENDED TO CONSTITUTE A NOVATION
OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND DO NOT CONSTITUTE
A RELEASE, TERMINATION OR WAIVER OF ANY OF THE RIGHTS OR REMEDIES GRANTED TO
AGENT OR ANY LENDER THEREIN, WHICH RIGHTS AND REMEDIES ARE HEREBY RATIFIED,
CONFIRMED, EXTENDED AND CONTINUED AS SECURITY FOR THE OBLIGATIONS OF BORROWER TO
AGENT AND LENDERS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED; AND


 


(G)           ACKNOWLEDGE AND AGREE THAT BORROWER’S FAILURE TO COMPLY WITH OR
PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN THIS
AMENDMENT SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AND EACH
OF THE LOAN DOCUMENTS, SUBJECT TO ANY APPLICABLE CURE PERIODS CONTAINED THEREIN.


 


3.             ADDITIONAL DOCUMENTS; FURTHER ASSURANCES.  BORROWER COVENANTS AND
AGREES TO EXECUTE AND DELIVER TO AGENT, OR TO CAUSE TO BE EXECUTED AND DELIVERED
TO AGENT CONTEMPORANEOUSLY HEREWITH, AT THE SOLE COST AND EXPENSE OF BORROWER,
THIS AMENDMENT AND ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS,
RESOLUTIONS, CERTIFICATES, CONSENTS AND INFORMATION AS AGENT OR ANY LENDER MAY
REQUIRE IN CONNECTION WITH THE MATTERS OR ACTIONS DESCRIBED HEREIN.  BORROWER
FURTHER COVENANTS AND AGREES TO EXECUTE AND DELIVER TO AGENT OR TO CAUSE TO BE
EXECUTED AND DELIVERED AT THE SOLE COST AND EXPENSE OF BORROWER, FROM TIME TO
TIME, ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS, CERTIFICATES AND
INFORMATION AS AGENT OR ANY LENDER SHALL REASONABLY REQUEST TO EVIDENCE OR
EFFECT THE TERMS HEREOF, THE LOAN AGREEMENT, AS AMENDED, OR ANY OF THE OTHER
LOAN DOCUMENTS, OR TO ENFORCE OR TO PROTECT AGENT’S AND EACH LENDER’S INTEREST
IN THE COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS, STATEMENTS, ETC., SHALL BE
IN FORM AND CONTENT ACCEPTABLE TO AGENT IN ITS REASONABLE SOLE DISCRETION.


 


4.             FEES, COST, EXPENSES AND EXPENDITURES.  BORROWER WILL PAY ALL OF
AGENT’S AND EACH LENDER’S EXPENSES IN CONNECTION WITH THE REVIEW, PREPARATION,
NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS AMENDMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING WITHOUT LIMITATION, FEES,
REASONABLE ATTORNEY’S FEES, DISBURSEMENTS, EXPENSES AND DISBURSEMENTS OF COUNSEL
RETAINED BY AGENT OR ANY LENDER AND ALL FEES RELATED TO TITLE INSURANCE,
FILINGS, RECORDING OF DOCUMENTS AND SEARCHES, WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREUNDER ARE CONSUMMATED.


 


5.             INCONSISTENCIES.  TO THE EXTENT OF ANY INCONSISTENCY BETWEEN THE
TERMS, CONDITIONS AND PROVISIONS OF THIS AMENDMENT AND THE TERMS, CONDITIONS AND
PROVISIONS OF THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE TERMS,
CONDITIONS AND PROVISIONS OF THIS AMENDMENT SHALL PREVAIL.  ALL TERMS,
CONDITIONS AND PROVISIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS NOT
INCONSISTENT HEREWITH SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED BY BORROWER.


 


6.             CONSTRUCTION.  ALL REFERENCES TO THE LOAN AGREEMENT THEREIN OR IN
ANY OTHER LOAN DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO THE LOAN AGREEMENT
AS AMENDED HEREBY.


 


7.             NO WAIVER.  NOTHING CONTAINED HEREIN AND NO ACTIONS TAKEN
PURSUANT TO THE TERMS HEREOF ARE INTENDED TO NOR SHALL THEY CONSTITUTE A WAIVER
BY AGENT OR ANY LENDER OF ANY RIGHTS OR REMEDIES AVAILABLE TO AGENT OR ANY
LENDER AT LAW OR IN EQUITY OR AS PROVIDED IN THE LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

 

--------------------------------------------------------------------------------



 


8.             BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


9.             SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER
LOAN DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING
PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


10.           MODIFICATIONS.  NO MODIFICATION OF THIS AMENDMENT OR ANY OF THE
LOAN DOCUMENTS SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING AND SIGNED BY
OR ON BEHALF OF THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.


 


11.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.


 


12.           HEADINGS.  THE HEADINGS OF THE SECTIONS OF THIS AMENDMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART OF
THIS AMENDMENT.


 

 

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

 

 

BORROWER:

 

 

 

FARM & HOME OIL COMPANY

 

 

 

 

 

By:

    /s/ Daryl Hackman

 

 

Name/Title:

  Daryl Hackman, President

 

 

 

 

 

 

AGENT AND LENDER:

 

 

 

UNIVEST     NATIONAL     BANK     AND
TRUST CO.

 

 

 

 

 

By:

  /s/ Philip C. Jackson

 

 

Name/Title: Philip C. Jackson, Vice President

 

 

 

 

 

LENDER AND ISSUING BANK:

 

 

 

WACHOVIA       BANK,       NATIONAL
ASSOCIATION

 

 

 

 

 

By:

    /s/ Thomas C. Woodward

 

 

Name/Title: Thomas C. Woodward

 

Senior Vice President

 

 

 

 

 

LENDER:

 

 

 

FULTON BANK

 

 

 

 

 

By:

    /s/ Christopher M. Markley

 

 

Name/Title:

  Christopher M. Markley

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 19th day of August, 2005, by and among
FARM & HOME OIL COMPANY (“Borrower”), UNIVEST NATIONAL BANK AND TRUST CO., as
Agent (“Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Issuing Bank and the
Lenders identified on the signature pages hereto (collectively, the “Lenders”).

 

BACKGROUND

 


A.            BORROWER, AGENT, ISSUING BANK, UNIVEST NATIONAL BANK AND TRUST
CO., WACHOVIA BANK, NATIONAL ASSOCIATION AND FULTON BANK ARE PARTIES TO THAT
CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF
DECEMBER 16, 2004 (AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT DATED JANUARY 10, 2005, THAT CERTAIN SECOND
AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED JULY 13,
2005 AND AS THE SAME MAY HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED OR
RESTATED FROM TIME TO TIME, THE “LOAN AGREEMENT”).


 


B.            BORROWER, AGENT, ISSUING BANK AND LENDERS DESIRE TO AMEND THE LOAN
AGREEMENT AS SET FORTH HEREIN.


 


C.            CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE
THE MEANINGS PROVIDED FOR SUCH TERMS IN THE LOAN AGREEMENT.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.             New Lender.  By its execution of this Amendment where indicated
below, Citizens Bank of Pennsylvania (“Citizens”) joins in the Loan Agreement
and each of the other Loan Documents as a Lender thereunder.  From and after the
date hereof, Citizens shall be a Lender under the Loan Agreement and each of the
other Loan Documents, with all of the rights, remedies, powers, privileges and
obligations of all other Lenders thereunder.  Contemporaneously with the
execution hereof, Borrower shall execute and deliver to Citizens a Working
Capital Line Note evidencing Borrower’s obligation to repay Citizens its Pro
Rata Line Share.

 

2.             Increase to Maximum Seasonal Working Capital Line Amount. 
Section 10.1(y) of the Loan Agreement is hereby amended by deleting the
reference therein to “Seventy Million Dollars ($70,000,000.00)” and replacing it
with “Ninety Million Dollars ($90,000,000.00)”.

 

3.             Revised Schedule “A”.  Schedule “A” to the Loan Agreement is
hereby deleted in its entirety and replaced with Schedule “A” attached hereto.

 

4.             Further Agreements and Representations.  Borrower does hereby:

 


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE LOAN AGREEMENT, AS
AMENDED, AND THE OTHER LOAN DOCUMENTS CONTINUE TO BE AND ARE VALID, BINDING AND
IN FULL FORCE AND EFFECT;


 

--------------------------------------------------------------------------------



 


(B)           COVENANT AND AGREE TO PERFORM ALL OBLIGATIONS OF BORROWER
CONTAINED HEREIN, UNDER THE LOAN AGREEMENT, AS AMENDED, AND THE OTHER LOAN
DOCUMENTS;


 


(C)           ACKNOWLEDGE AND AGREE THAT BORROWER HAS NO DEFENSE, SET-OFF,
COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY SUMS OWING UNDER LOAN
DOCUMENTS, THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT, AS
AMENDED, OR THE OTHER LOAN DOCUMENTS;


 


(D)           ACKNOWLEDGE AND AGREE THAT ALL REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AS
AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF MADE
ON AND AS OF THE DATE HEREOF;


 


(E)           REPRESENT AND WARRANT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS
AND ALL INFORMATION DESCRIBED IN THE FOREGOING BACKGROUND IS TRUE, ACCURATE AND
COMPLETE;


 


(F)            ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED HEREIN AND NO
ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF IS INTENDED TO CONSTITUTE A NOVATION
OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND DO NOT CONSTITUTE
A RELEASE, TERMINATION OR WAIVER OF ANY OF THE RIGHTS OR REMEDIES GRANTED TO
AGENT OR ANY LENDER THEREIN, WHICH RIGHTS AND REMEDIES ARE HEREBY RATIFIED,
CONFIRMED, EXTENDED AND CONTINUED AS SECURITY FOR THE OBLIGATIONS OF BORROWER TO
AGENT AND LENDERS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED; AND


 


(G)           ACKNOWLEDGE AND AGREE THAT BORROWER’S FAILURE TO COMPLY WITH OR
PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN THIS
AMENDMENT SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AND EACH
OF THE LOAN DOCUMENTS, SUBJECT TO ANY APPLICABLE CURE PERIODS CONTAINED THEREIN.


 

5.             Additional Documents; Further Assurances.  Borrower covenants and
agrees to execute and deliver to Agent, or to cause to be executed and delivered
to Agent contemporaneously herewith, at the sole cost and expense of Borrower,
this Amendment and any and all other documents, agreements, statements,
resolutions, certificates, consents and information as Agent or any Lender may
require in connection with the matters or actions described herein.  Borrower
further covenants and agrees to execute and deliver to Agent or to cause to be
executed and delivered at the sole cost and expense of Borrower, from time to
time, any and all other documents, agreements, statements, certificates and
information as Agent or any Lender shall reasonably request to evidence or
effect the terms hereof, the Loan Agreement, as amended, or any of the other
Loan Documents, or to enforce or to protect Agent’s and each Lender’s interest
in the Collateral.  All such documents, agreements, statements, etc., shall be
in form and content acceptable to Agent in its reasonable sole discretion.

 

6.             Fees, Cost, Expenses and Expenditures.  Borrower will pay all of
Agent’s and each Lender’s expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including without limitation, fees,
reasonable attorney’s fees, disbursements, expenses and disbursements of counsel
retained by Agent or any Lender and all fees related to title insurance,
filings, recording of documents and searches, whether or not the transactions
contemplated hereunder are consummated.

 

7.             Inconsistencies.  To the extent of any inconsistency between the
terms, conditions and provisions of this Amendment and the terms, conditions and
provisions of the Loan Agreement

 

--------------------------------------------------------------------------------


 

or the other Loan Documents, the terms, conditions and provisions of this
Amendment shall prevail.  All terms, conditions and provisions of the Loan
Agreement and the other Loan Documents not inconsistent herewith shall remain in
full force and effect and are hereby ratified and confirmed by Borrower.

 

8.             Construction.  All references to the Loan Agreement therein or in
any other Loan Documents shall be deemed to be a reference to the Loan Agreement
as amended hereby.

 

9.             No Waiver.  Nothing contained herein and no actions taken
pursuant to the terms hereof are intended to nor shall they constitute a waiver
by Agent or any Lender of any rights or remedies available to Agent or any
Lender at law or in equity or as provided in the Loan Agreement or the other
Loan Documents.

 

10.          Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

11.          Severability.  The provisions of this Amendment and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

 

12.          Modifications.  No modification of this Amendment or any of the
Loan Documents shall be binding or enforceable unless in writing and signed by
or on behalf of the party against whom enforcement is sought.

 

13.          Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

 

14.          Headings.  The headings of the sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Amendment.

 

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

--------------------------------------------------------------------------------


 

 

FARM & HOME OIL COMPANY

 

 

 

 

 

By: /s/ James M. Boyd

 

Name/Title: James M. Boyd/CFO

 

 

 

 

 

 

UNIVEST NATIONAL BANK AND
TRUST CO., as Agent and a Lender

 

 

 

 

 

By: /s/ Philip C. Jackson

 

Name/Title: Philip C. Jackson

 

 

Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as Issuing Bank and a
Lender

 

 

 

 

 

By: /s/ Thomas C. Woodward

 

Name/Title: Thomas C. Woodward

 

 

Senior Vice President

 

 

 

 

 

FULTON BANK, as a Lender

 

 

 

 

 

By: /s/ Christopher Markley

 

Name/Title: Christopher Markley, VP

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA, as a Lender

 

 

 

 

 

By: /s/ Daniel J. Astolf

 

Name/Title: Daniel J. Astolf, SVP

 

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

Pro Rata Line Percentages and Pro Rata Cap Ex Percentages/Lenders Pro Rata
Percentages

 

Lender

 

Working
Capital Line (“Pro Rata
Line
Percentage”)

 

Pro Rata Line
Share

 

Cap Ex Line
(“Pro Rata
Cap Ex
Percentage”)

 

Pro Rata Cap
Ex Share

 

Macungie
Term
Loan

 

Pottstown
Term
Loan

 

WC
Term
Loan

 

Univest
National Bank and Trust Co.

 

.0777778

%

$

7,000,000.00

 

70

%

$

3,500,000.00

 

50

%

50

%

20

%

Wachovia
Bank, National Association

 

.4666667

%

$

42,000,000.00

 

30

%

$

1,500,000.00

 

50

%

50

%

80

%

Fulton Bank

 

.2333333

%

$

21,000,000.00

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

Citizens Bank
of Pennsylvania

 

.2222222

%

$

20,000,000.00

 

N/A

 

N/A

 

N/A

 

N/A

 

N/A

 

 

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 7th day of December, 2005, by and among
FARM & HOME OIL COMPANY (“Borrower”), UNIVEST NATIONAL BANK AND TRUST CO., as
Agent (“Agent”) and UNIVEST NATIONAL BANK AND TRUST CO., as Lender, WACHOVIA
BANK, NATIONAL ASSOCIATION, as Lender, FULTON BANK, as Lender and CITIZENS BANK
OF PENNSYLVANIA, as a Lender (collectively, the “Lenders” and each a “Lender”).

 

BACKGROUND

 


A.            BORROWER, AGENT AND THE LENDERS NAMED THEREIN ARE PARTIES TO THAT
CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF
DECEMBER 16, 2004 (AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT DATED JANUARY 10, 2005, THAT CERTAIN SECOND
AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED JULY 13,
2005, THAT CERTAIN THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT DATED AUGUST 19, 2005 AND AS THE SAME MAY BE FURTHER AMENDED,
MODIFIED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME, THE “LOAN AGREEMENT”).


 


B.            BORROWER, AGENT AND LENDERS DESIRE TO AMEND THE LOAN AGREEMENT AS
SET FORTH HEREIN.


 


C.            CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE
THE MEANINGS PROVIDED FOR SUCH TERMS IN THE LOAN AGREEMENT.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.             Cap Ex Line Termination.  The Cap Ex Line is hereby terminated as
of the date hereof and the proceeds of the Cap Ex Line are no longer be
available to Borrower.  Terms and provisions set forth in the Loan Agreement and
the other Loan Documents which are applicable to the Cap Ex Line shall have no
further force or effect.

 

2.             Term Loan.

 


(A)           TERM LOAN.  CONTEMPORANEOUSLY WITH THE EXECUTION HEREOF AND THE
SATISFACTION OF ALL OF THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
OBLIGATIONS OF BORROWER TO LENDERS OUTSTANDING UNDER THE CAP EX LINE, THE
MACUNGIE TERM LOAN, THE POTTSTOWN TERM LOAN AND THE WC TERM LOAN AND A PORTION
OF THE OUTSTANDING PRINCIPAL BALANCE OF THE WORKING CAPITAL LINE IN AN AMOUNT
EQUAL TO FIFTEEN MILLION THREE HUNDRED FIFTY THOUSAND FOUR HUNDRED SEVENTY-NINE
AND 12/100 DOLLARS ($15,350,479.12) SHALL BE RECAST AS A TERM LOAN FROM LENDERS
TO BORROWER, SUBJECT TO THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT, IN AN
ORIGINAL PRINCIPAL AMOUNT OF TWENTY MILLION DOLLARS ($20,000,000.00) (THE “TERM
LOAN”).  BORROWER’S OBLIGATION TO REPAY THE TERM LOAN SHALL BE EVIDENCED BY
BORROWER’S PROMISSORY NOTE TO EACH LENDER IN THE FACE AMOUNT OF SUCH LENDER’S
PRO RATA TERM LOAN SHARE (COLLECTIVELY, THE “TERM NOTES”), WHICH SHALL BE IN
FORM AND CONTENT ACCEPTABLE TO AGENT AND LENDERS.  ALL TERMS AND CONDITIONS OF
THE LOAN AGREEMENT AND THE LOAN

 

--------------------------------------------------------------------------------



 


DOCUMENTS APPLICABLE TO THE LOANS SHALL APPLY TO THE TERM LOAN EXCEPT AS
SPECIFICALLY SET FORTH HEREIN.


 


(B)           SUBJECT TO THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT, EACH
LENDER AGREES THAT SUCH LENDER’S RESPECTIVE PRO RATA TERM LOAN PERCENTAGE OF THE
TERM LOAN IS AS SET FORTH ON SCHEDULE A TO THE LOAN AGREEMENT.  THE OUTSTANDING
AMOUNT OF THE ADVANCES BY EACH LENDER UNDER THE TERM LOAN SHALL NOT EXCEED SUCH
LENDER’S PRO RATA TERM LOAN SHARE (AS SUCH AMOUNT MAY CHANGE FROM TIME TO TIME
IN ACCORDANCE WITH THE LOAN AGREEMENT).


 


(C)           INTEREST ON THE TERM LOAN.


 

(I)            THE TERM LOAN MAY BE A EURODOLLAR LOAN OR, SUBJECT TO
SECTION 2(C)(II) BELOW, MAY ACCRUE INTEREST BASED ON THE FIXED RATE, AS BORROWER
MAY REQUEST PURSUANT TO THE TERMS OF THE LOAN AGREEMENT.  EURODOLLAR LOANS UNDER
THE TERM LOAN SHALL BE MADE IN MINIMUM PRINCIPAL AMOUNTS OF AT LEAST THREE
MILLION DOLLARS ($3,000,000.00) AND IN INCREMENTS OF TWO HUNDRED FIFTY THOUSAND
DOLLARS ($250,000.00).  BORROWER MAY NOT HAVE MORE THAN FIVE (5) SEPARATE
EURODOLLAR LOANS OUTSTANDING AT ANY ONE TIME UNDER THE TERM LOAN.

 

(II)           AS USED HEREIN “FIXED RATE” SHALL MEAN A FIXED RATE OF INTEREST
QUOTED BY LENDERS.  BORROWER MAY REQUEST A FIXED RATE FOR ALL OR ANY PORTION OF
THE TERM LOAN AT ANY TIME ON OR BEFORE OCTOBER 31, 2006 BY DELIVERING TO AGENT A
WRITTEN REQUEST THEREFORE.  AGENT SHALL NOTIFY BORROWER OF THE FIXED RATE QUOTED
BY LENDERS IN WRITING WITHIN THREE (3) BUSINESS DAYS OF AGENT’S RECEIPT OF SUCH
REQUEST.  BORROWER WILL NOTIFY AGENT OF ITS ACCEPTANCE OR REJECTION OF SUCH
FIXED RATE IN WRITING WITHIN ONE (1) BUSINESS DAY OF BORROWER’S RECEIPT OF SUCH
FIXED RATE QUOTE.  IF AN ACCEPTANCE OR REJECTION IS NOT RECEIVED BY AGENT WITHIN
SUCH TIME PERIOD, BORROWER IS DEEMED TO HAVE REJECTED SUCH FIXED RATE QUOTE AND
THE TERM LOAN SHALL CONTINUE TO ACCRUE INTEREST AT ITS CURRENT INTEREST RATE. 
IF BORROWER ELECTS THAT ALL OR ANY PORTION OF THE TERM LOAN ACCRUE INTEREST AT
THE FIXED RATE, (I) SUCH FIXED RATE SHALL REMAIN IN EFFECT FROM THE EFFECTIVE
DATE THEREOF THROUGH THE TERM OF THE TERM LOAN AND (II) THAT PORTION OF THE TERM
LOAN SHALL BE DEEMED A FIXED RATE LOAN UNDER THE LOAN AGREEMENT.

 


(D)           INTEREST PAYMENTS ON THE TERM LOAN.  NOTWITHSTANDING ANYTHING SET
FORTH IN THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS TO THE CONTRARY,
INTEREST ACCRUING ON THE TERM LOAN BASED ON THE FIXED RATE SHALL BE PAYABLE BY
BORROWER ON THE FIRST BUSINESS DAY OF EACH CALENDAR MONTH, CALCULATED UPON THE
CLOSING DAILY BALANCES IN THE LOAN ACCOUNT OF BORROWER FOR EACH DAY DURING THE
IMMEDIATELY PRECEDING CALENDAR MONTH.


 


(E)           PRINCIPAL PAYMENTS ON THE TERM LOAN.  BORROWER WILL REPAY THE
PRINCIPAL BALANCE OF THE TERM LOAN IN (I) FIFTY-NINE (59) EQUAL AND CONSECUTIVE
MONTHLY INSTALLMENTS OF ONE HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED SIXTY-SEVEN
DOLLARS ($166,667.00) ON THE FIRST DAY OF EACH CALENDAR MONTH COMMENCING
JANUARY 1, 2006 AND (II) ONE (1) FINAL PAYMENT OF THE REMAINING BALANCE THEREOF,
PLUS ALL ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER SUMS DUE IN
CONNECTION THEREWITH ON DECEMBER 1, 2011.


 


(F)            PREPAYMENT OF TERM LOAN.  WITHOUT IN ANY WAY LIMITING THE TERMS
AND CONDITIONS SET FORTH IN SECTION 3.6 OF THE LOAN AGREEMENT, BORROWER MAY
PREPAY ALL OR A PORTION OF THE TERM LOAN ACCRUING INTEREST AT THE FIXED RATE
UPON THIRTY (30) DAYS WRITTEN NOTICE TO AGENT AND UPON PAYMENT OF THE COST OF
PREPAYMENT.  ALL PREPAYMENTS WILL BE APPLIED TO THE REGULARLY SCHEDULED PAYMENTS
IN THE INVERSE ORDER IN WHICH THEY ARE DUE.

 

--------------------------------------------------------------------------------



 

As used herein “Cost of Prepayment” means an amount equal to the present value,
if positive, of the product of (i) the difference between (A) the yield, on the
date on which the applicable portion of the Term Loan began accruing interest at
the Fixed Rate, of a U.S. Treasury obligation with a maturity similar to the
maturity of the Term Loan, minus (B) the yield on the prepayment date, of a U.S.
Treasury obligation with a maturity similar to the maturity of the Term Loan and
(ii) the principal amount of the Term Loan accruing interest at the Fixed Rate
and (iii) the number of years, including fractional year, from the prepayment
date to the maturity of the Term Loan.

 

The yield on any U.S. Treasury obligation shall be determined by reference to
Federal Reserve Statistical Release H.15 (519) “Selected Interest Rates”.  For
purposes of making present value calculations, the yield to maturity of a
similar maturity U.S. Treasury obligation on the prepayment date shall be deemed
the discount rate.

 

3.             Working Capital Line of Credit. Section 2.1(a) of the Loan
Agreement is hereby deleted in its entirety and replaced with the following:

 

“(a)         Lenders will establish for Borrower for and during the period from
the date hereof until October 31, 2007 (as such period may be extended from time
to time pursuant to Section 2.1(c) below, the “Working Capital Line Contract
Period”), subject to the terms and conditions hereof; a revolving working
capital credit facility (the “Working Capital Line”), pursuant to which Lenders
will from time to time in accordance with their respective Pro Rata Line
Percentage, severally and not jointly, make advances to Borrower in an aggregate
amount not exceeding (i) during any Non-Seasonal Period, the Maximum
Non-Seasonal Working Capital Line Amount and (ii) during any Seasonal Period,
the lesser of (A) the Maximum Seasonal Working Capital Line Amount or (B) the
Borrowing Base Amount. Within the limitations set forth in this Agreement,
Borrower may borrow, repay and reborrow under the Working Capital Line. The
Working Capital Line shall be subject to all of the terms and conditions set
forth in the Loan Documents, which terms and conditions are incorporated herein.
Subject to the terms and conditions of this Agreement, each Lender agrees to
lend to Borrower the amount equal to such Lender’s respective Pro Rata Line
Percentage of each advance requested by Borrower under the Working Capital Line.
The outstanding amount of the advances (including without limitation then
outstanding L/C Obligations) by each Lender under the Working Capital Line shall
not exceed such Lender’s Pro Rata Line Share (as such amount may change from
time to time in accordance with this Agreement).”

 

4.             Line Fees.  Section 3.5 of the Loan Agreement is hereby deleted
in its entirety and replaced with the following:

 

“3.5         Line Fees.

 

--------------------------------------------------------------------------------


 

(a)           Unused Line Fee.  Borrower shall pay Agent, for the benefit of the
Lenders, quarterly in arrears, within five (5) days of Borrower’s receipt of an
invoice for such fee from Agent, an Unused Line Fee for each calendar quarter
during the Working Capital Contract Period on a daily basis at the rate per
annum set forth in Section 10.4(b)(i) divided by 360 days and multiplied by the
amount, if any, by which (i) the Maximum Non-Seasonal Working Capital Line
Amount or the Designated Seasonal Amount (as applicable for each day during such
quarter) exceeds (ii) the average outstanding daily principal balance during the
preceding calendar quarter of all Revolving Loans and any Letters of Credit
under the Working Capital Line.

 

(b)           Unavailable Line Fee.  Borrower shall pay Agent, for the benefit
of the Lenders, quarterly in arrears, within five (5) days of Borrower’s receipt
of an invoice for such fee from Agent, an Unavailable Line Fee for each calendar
quarter during the Seasonal Period on a daily basis at the rate per annum set
forth in Section 10.4(b)(ii) divided by 360 day and multiplied by the amount, if
any, by which (i) the Maximum Seasonal Working Capital Line Amount exceeds
(ii) the greater of (A) the Designated Seasonal Amount or (B) the average
outstanding daily principal balance during the preceding calendar quarter of all
Revolving Loans and any Letters of Credit under the Working Capital Line.

 

(c)           Excess Line Fee.  Borrower shall pay Agent, for the benefit of the
Lenders, quarterly in arrears, within five (5) days of Borrower’s receipt of an
invoice for such fee from Agent, a Excess Line Fee for each calendar quarter
during the Seasonal Period on a daily basis at the rate per annum set forth in
Section 10.4(b)(iii) divided by 360 days and multiplied by the amount, if any,
by which (i) the average outstanding daily principal balance during the
preceding calendar quarter of all Revolving Loans and any Letters of Credit
under the Working Capital Line exceeds (ii) the Designated Seasonal Amount.”

 

5.             Charges to Loan Account.  The reference to “the Unused Line Fee”
set forth in the second sentence of Section 3.7 is hereby deleted and replaced
with “the Unused Line Fee, the Unavailable Line Fee, the Excess Line Fee”.

 

6.             Funded Debt to Tangible Net Worth Ratio.  Section 6.40(a) of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

“(a)         Borrower shall maintain a ratio of Funded Debt to Tangible Net
Worth of not greater than (i) 2.00 to 1.00 as of June 30, 2004 and June 30, 2005
and (ii) 2.50 to 1.00 as of June 30th of each year, commencing with Borrower’s
fiscal year ended June 30, 2006.”

 

--------------------------------------------------------------------------------


 

7.             Tangible Net Worth.  Section 6.40(c) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(c)         Borrower shall maintain a Tangible Net Worth of not less than
(i) $21,750,000.00, for the period commencing June 30, 2005 through and
including June 29, 2006 and (ii) the greater of (A) $24,000,000.00 or (B) the
sum of $21,750,000.00 plus 50% of Borrowers net income for its fiscal year
ending June 30, 2006, as of June 30, 2006 and at all times thereafter.”

 

8.             Capital Expenditures.  Section 6.40(d) of the Loan Agreement is
hereby deleted in its entirety and replaced with the following:

 

“(d)         Borrower shall not cause, suffer or permit its aggregate capital
expenditures to exceed $4,000,000.00 in any fiscal year of Borrower all as
determined in accordance with GAAP; provided that, capital expenditures made
solely in connection with the Borrower’s project to construct a propane rail
terminal on the grounds of its facilities located at Macungie, Pennsylvania in
an aggregate amount up to $1,000,000.00 shall be excluded from the calculation
of Borrower’s capital expenditures hereunder.  The foregoing limitations on
Borrower’s capital expenditures shall be non-cumulative as to any unused
portions during any fiscal year of Borrower.”

 

9.             Issuing Bank.  All references to the “Issuing Bank” set forth in
the Loan Agreement and the Loan Documents shall be deemed to include each Lender
issuing a Letter of Credit pursuant to the terms of the Loan Agreement.

 

10.          Defined Terms.  Section 10.1 of the Loan Agreement is hereby
amended as follows:

 


(A)           SECTION 10.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING AS SECTION 10.1(L)A THERETO:


 

“(l)A       “Designated Seasonal Amount” shall mean (i) for the period
commencing December 7, 2005 through and including December 31, 2005, Eighty
Million Dollars ($80,000,000.00) and (ii) commencing December 1, 2005 and at all
times thereafter, the amount designated by Borrower pursuant to written notice
delivered to Agent at least one Business Day prior to the first Business Day of
each calendar month of the Seasonal Period, which amount shall be less than or
equal to the Maximum Seasonal Working Capital Line Amount, provided, however,
that if Borrower shall fail to deliver the notice set forth above, the
Designated Seasonal

 

Amount shall be Fifty Million Dollars ($50,000,000.00) for the applicable
calendar month.”

 


(B)           SECTION 10.1(X) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

--------------------------------------------------------------------------------


 

“(x)          “Maximum Non-Seasonal Working Capital Line Amount” shall mean
Fifty Million Dollars ($50,000,000.00).”

 


(C)           SECTION 10.1(Y) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(y)         “Maximum Seasonal Working Capital Line Amount” shall mean One
Hundred Million Dollars ($100,000,000.00).”

 


(D)           SECTION 10.1 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING AS SECTIONS 10.1(JJ)A AND 10.1(JJ)B THERETO:


 

“(jj)A      “Pro Rata Term Loan Percentage” shall mean, as to each Lender, the
percentage set forth next to such Lender’s name on Schedule A hereto with
respect to the Term Loan.

 

(jj)B         “Pro Rata Term Loan Share” shall mean, as to each Lender, the
amount set forth next to such Lender’s name on Schedule A hereto with respect to
the Term Loan.”

 


(E)           SECTION 10.1(LL) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(ll)         “Required Lenders” shall mean three of the Lenders.”

 


(F)            SECTION 10.1(OO) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(oo)       “Seasonal Period” shall mean each of the following periods:  (i) the
period from the date hereof through and including April 30, 2006 and (ii) the
period from July 1, 2006 through and including April 30, 2007; provided,
however, Borrower may, by written request to Agent at least seven (7) days prior
to any such date, delay the start date of a Seasonal Period or accelerate the
termination date of a Seasonal Period.  If Borrower accelerates the termination
date of a Seasonal Period, a new Seasonal Period shall not commence until the
scheduled commencement date for the next Seasonal Period, if any.”

 

11.          Interest/Fees.  Section 10.4 of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

 

“(a) The Applicable Percentage for purposes of calculating the applicable
interest rate for any date for any Loan is:

 

 

 

 

Eurodollar Loan

 

Base Rate Loan

 

 

 

 

 

 

 

 

(i) Working Capital Line

 

 

 

 

 

 

 

 

 

 

 

 

(A) with respect to that portion of the outstanding principal balance of the
Working Capital Line less than or equal to $50,000,000.00

 

1.35

%

-.50

%

 

--------------------------------------------------------------------------------


 

 

(B) with respect to that portion of the outstanding principal balance of the
Working Capital Line in excess of $50,000,000.00

 

1.65

%

-.50

%

 

 

 

 

 

 

 

(ii)  Term Loan

 

1.65

%

0

%

 

 

 

 

 

 

(b)

(i) Unused Line Fee:

 

0.25

%

 

 

 

 

 

 

 

 

 

 

(ii) Unavailable Line Fee

 

0.10

%

 

 

 

 

 

 

 

 

 

 

(iii) Excess Line Fee:

 

0.25

%

 

 

 

 

 

 

 

 

(c)

Field Examination Fee:

 

such fees that are customarily charged by Agent”

 

 

12.          Pro Rata Term Loan Percentage and Pro Rata Term Loan Share.  Each
reference to “Pro Rata Cap Ex Percentage” in Section 11 and Section 12 of the
Loan Agreement is hereby deleted and replaced with “Pro Rata Term Loan
Percentage”.  Each reference to “Pro Rata Cap Ex Share” in Section 11 and
Section 12 of the Loan Agreement is hereby deleted and replaced with “Pro Rata
Term Loan Share”.

 

13.          Collections and Disbursements.  Section 12.4 of the Loan Agreement
is hereby amended by adding the following as Section 12.4(g) thereto:

 

“(g)         To the extent necessary for each Lender’s actual percentage of all
outstanding advances under the Term Loan to equal its applicable Pro Rata Term
Loan Percentage, the Lender which obtains a greater share of any payments (by
set off or otherwise) than its applicable Pro Term Loan Percentage shall acquire
a participation in the applicable outstanding balances of the Pro Rata Term Loan
Shares of the Lenders as determined by Agent in order that such Lender’s
percentage of outstanding advances is equal to its Pro Rata Term Loan
Percentage.”

 

14.          Pro Rata Percentages; Pro Rata Shares.  Schedule A of the Loan
Agreement is hereby deleted in its entirety and replaced with Schedule A
attached hereto.

 

15.          Actions by Agent; Amendments; Waivers.  Section 12.15(b) of the
Loan Agreement is hereby deleted in its entirety and replaced with the
following:

 

--------------------------------------------------------------------------------


 

“(b)         Notwithstanding the provisions of Section 12.15(a) above, Agent
shall not:

 

(i)            without the prior written consent of all Lenders, (A) increase
the Maximum Seasonal Working Capital Line Amount and/or the Maximum Non-Seasonal
Working Capital Line Amount, (B) extend the Working Capital Line Contract Period
or the maturity date of the Term Loan, (C) waive, forgive, defer, extend or
postpone any payment of principal, interest, premium, fee or any other amount
payable pursuant to the Loan Documents, (D) release all or any portion of the
Collateral other than in connection with a disposition of assets by Borrower
permitted under this Agreement, (E) modify any of the interest rates, premiums
and/or fees set forth herein, (F) increase the amount of any Lenders Pro Rata
Line Percentage or Pro Rata Term Loan Percentage, (G) amend or waive this
Section 12(b) or the definition of “Required Lenders”; or

 

(ii)           enter into any waiver, amendment, supplement, replacement or
extension (other than a waiver, amendment, supplement, replacement or extension
described in Section 12.15(b)(i) above) of this Agreement, any of the other Loan
Documents or any of the terms or conditions thereof without the prior written
consent of Required Lenders.”

 

16.          Conditions Precedent.  The provisions of this Amendment shall not
be deemed effective unless and until Agent shall have received each of the
following, which shall be in form and content satisfactory to Agent:

 


(A)           A CERTIFICATE EXECUTED BY THE PRESIDENT OR CHIEF EXECUTIVE OFFICER
OF BORROWER DATED OF EVEN DATE HEREWITH STATING THAT:


 

(I)            BORROWER IS IN COMPLIANCE WITH THE COVENANTS CONTAINED IN THE
LOAN AGREEMENT;

 

(II)           NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;

 

(III)          THE REPRESENTATIONS AND WARRANTIES OF BORROWER MADE IN OR
PURSUANT TO THIS AMENDMENT ARE TRUE AND CORRECT AS OF THE DATE THEREOF;

 

(IV)          THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS,
OPERATIONS, PROFITS OR PROSPECTS OF BORROWER OR IN THE CONDITION OF THE ASSETS
OF BORROWER SINCE THE DATE OF THE LAST FINANCIAL STATEMENTS DELIVERED TO AGENT;
AND

 

(V)           THERE ARE NO JUDGMENTS OUTSTANDING OR ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE BEST OF BORROWER’S KNOWLEDGE, THREATENED AGAINST
BORROWER AT LAW OR IN EQUITY BEFORE ANY FEDERAL, STATE, MUNICIPAL OR OTHER
GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY,
DOMESTIC OR FOREIGN, WHICH INVOLVES THE POSSIBILITY OF ANY JUDGMENT OR LIABILITY
IN EXCESS OF ONE HUNDRED THOUSAND DOLLARS ($100,000.00) EXCEPT FOR THE ACTION
FILED ON

 

--------------------------------------------------------------------------------


 

NOVEMBER 15, 2000 (AND CONSOLIDATED FOR ALL PURPOSES ON JUNE 6, 2001) AGAINST
BORROWER IN BUCKS COUNTY, PENNSYLVANIA HAVING DOCKET NUMBER 200007340 (COURT NO.
00-7340-24-2).

 


(B)           CERTIFIED COPIES OF ALL CHARTER AND OPERATING DOCUMENTS OF
BORROWER, GOOD-STANDING/SUBSISTENCE CERTIFICATES FROM EACH JURISDICTION IN WHICH
BORROWER CONDUCTS BUSINESS, AN INCUMBENCY CERTIFICATE AND CERTIFIED RESOLUTIONS
OF BORROWER’S BOARD OF DIRECTORS AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT.


 


(C)           THE DULY EXECUTED TERM NOTES.


 


(D)           A LINE NOTE IN THE FACE AMOUNT OF EACH LENDER’S PRO RATA LINE
SHARE OF THE WORKING CAPITAL LINE, AS INCREASED, WHICH SHALL BE IN FORM AND
CONTENT SATISFACTORY TO AGENT (THE “AMENDED LINE NOTES”).


 


(E)           AN AMENDED AND RESTATED OPEN-END MORTGAGE AND SECURITY AGREEMENT
(COLLECTIVELY, THE “MORTGAGES”) REGARDING LENDER’S MORTGAGE LIEN ON EACH OF THE
FOLLOWING PROPERTIES: (I) REAL PROPERTY LOCATED IN LOWER MACUNGIE TWP., LEHIGH
COUNTY, PA (“MACUNGIE PROPERTY”) AND (II) REAL PROPERTY LOCATED IN BOROUGH OF
POTTSTOWN, MONTGOMERY COUNTY, PA (THE “POTTSTOWN PROPERTY”).


 


(F)            TITLE INSURANCE POLICIES (COLLECTIVELY, THE “TITLE POLICIES”),
INSURING AGENT’S AND LENDERS’ MORTGAGE LIENS AGAINST THE MACUNGIE PROPERTY AND
THE POTTSTOWN PROPERTY IN THE FOLLOWING AMOUNTS:  (I) THE MACUNGIE PROPERTY, ONE
MILLION DOLLARS ($1,000,000.00) AND (II) THE POTTSTOWN PROPERTY, FOUR HUNDRED
THOUSAND DOLLARS ($400,000.00); WHICH TITLE INSURANCE POLICIES, OR ENDORSEMENTS,
SHALL OTHERWISE BE IN FORM SATISFACTORY TO BANK WITH NO RESTRICTIONS, LIENS,
ENCUMBRANCES OR EXCEPTIONS, EXCEPT AS APPROVED BY AGENT.


 


(G)           COPIES OF INSURANCE POLICIES OR ACORD FORM 27 AND ACORD FORM 25
EVIDENCING THE LIABILITY AND CASUALTY INSURANCE OF BORROWER MEETING THE
REQUIREMENTS OF THE LOAN AGREEMENT AND BEARING ENDORSEMENTS SATISFACTORY TO
AGENT.


 


(H)           RECEIPT BY AGENT OF ALL FEES AND EXPENSES DUE UNDER THIS
AMENDMENT.


 


(I)            SEARCHES OF UNIFORM COMMERCIAL CODE (“UCC”) FILINGS IN THE
JURISDICTION OF THE CHIEF EXECUTIVE OFFICE OF BORROWER, THE JURISDICTION OF
BORROWER’S ORGANIZATION AND SUCH OTHER JURISDICTIONS WHERE COLLATERAL IS
LOCATED, COPIES OF THE FINANCING STATEMENTS ON FILE IN SUCH JURISDICTIONS AND
EVIDENCE THAT THERE ARE NO LIENS, SECURITY INTERESTS OR JUDGMENTS IN FAVOR OF
THIRD PARTIES WITH RESPECT TO BORROWER OR ANY COLLATERAL.


 

17.          Post-Closing Items.  Borrower acknowledges and agrees that it has
been unable to deliver certain items to Agent on or before the date hereof
(collectively, the “Outstanding Items”).  At the request of Borrower, Agent and
Lenders have agreed to close the transaction contemplated under this Amendment,
subject to the following:

 


(A)           TITLE POLICIES.  ON OR BEFORE DECEMBER 21, 2005, BORROWER SHALL
DELIVER TO AGENT TITLE POLICIES INSURING AGENT’S AND LENDERS’ MORTGAGE LIENS
AGAINST THE MACUNGIE PROPERTY AND THE POTTSTOWN PROPERTY WHICH CONTAIN NO
EXCEPTIONS FOR PAST-DUE TAXES AND ARE OTHERWISE IN FORM AND CONTENT SATISFACTORY
TO AGENT.  IF THE TITLE POLICIES ARE NOT RECEIVED BY AGENT ON OR BEFORE
DECEMBER 21, 2005, BORROWER ACKNOWLEDGES AND AGREES THAT AGENT SHALL ESTABLISH A
RESERVE AGAINST AMOUNTS


 

--------------------------------------------------------------------------------


 


OTHERWISE AVAILABLE TO BORROWER UNDER THE WORKING CAPITAL LINE FOR PAST-DUE
TAXES IN AN AMOUNT SATISFACTORY TO AGENT IN ITS SOLE DISCRETION.


 


(B)           CALYON SECURITY AGREEMENT.  ON OR BEFORE JANUARY 6, 2006, BORROWER
SHALL DELIVER TO AGENT A DULY EXECUTED AMENDED AND RESTATED SECURITY AGREEMENT,
ASSIGNMENT OF HEDGING AGREEMENT EXECUTED BY BORROWER AND CALYON FUTURES, IN FORM
AND CONTENT SATISFACTORY TO AGENT.


 

18.          Amendment/References.  The Loan Agreement and the Loan Documents
are hereby amended to be consistent with the terms of this Amendment. All
references in the Loan Agreement and the Loan Documents to (a) “Collateral”
shall include, without limitation, the Mortgaged Property (as defined in each of
the Mortgages), (b) “Credit Facility” shall include, without limitation, the
Term Loan, (c) the “Loan Agreement” shall mean the Loan Agreement as amended
hereby, (d) the “Loan Documents” shall include, without limitation, this
Amendment, the Term Notes, the Amended Line Notes, the Mortgages and all other
instruments or agreements executed pursuant to or in connection with the terms
hereof, (e) “Loan” or “Loans” shall include, without limitation, the Term Loan,
(f) “Note” or “Notes” shall include, without limitation, the Term Notes and the
Amended Line Notes and (g) “Obligations” shall include, without limitation, all
of Borrower’s obligations to Agent and/or Lenders in connection with the Term
Loan.

 

19.          Amendment Fee.  Upon execution of this Amendment, Borrower shall
pay to Agent, for the benefit of Lenders, an amendment fee in the amount of
Fifty Thousand Dollars ($50,000.00) (the “Amendment Fee”).  The foregoing
Amendment Fee is in addition to the interest and other amounts which Borrower is
required to pay under the Loan Documents, and is fully earned and nonrefundable.

 

20.          Further Agreements and Representations.  Borrower does hereby:

 


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE LOAN AGREEMENT, AS
AMENDED, AND THE OTHER LOAN DOCUMENTS CONTINUE TO BE AND ARE VALID, BINDING AND
IN FULL FORCE AND EFFECT;


 


(B)           COVENANT AND AGREE TO PERFORM ALL OBLIGATIONS OF BORROWER
CONTAINED HEREIN, UNDER THE LOAN AGREEMENT, AS AMENDED, AND THE OTHER LOAN
DOCUMENTS;


 


(C)           ACKNOWLEDGE AND AGREE THAT BORROWER HAS NO DEFENSE, SET-OFF,
COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY SUMS OWING UNDER LOAN
DOCUMENTS, THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT, AS
AMENDED, OR THE OTHER LOAN DOCUMENTS;


 


(D)           ACKNOWLEDGE AND AGREE THAT ALL REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AS
AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF MADE
ON AND AS OF THE DATE HEREOF;


 


(E)           REPRESENT AND WARRANT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS
AND ALL INFORMATION DESCRIBED IN THE FOREGOING BACKGROUND IS TRUE, ACCURATE AND
COMPLETE;


 


(F)            ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED HEREIN AND NO
ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF IS INTENDED TO CONSTITUTE A NOVATION
OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND DO NOT CONSTITUTE
A RELEASE, TERMINATION OR WAIVER OF ANY OF THE RIGHTS OR REMEDIES GRANTED TO
AGENT OR ANY LENDER THEREIN, WHICH RIGHTS AND REMEDIES ARE HEREBY RATIFIED,

--------------------------------------------------------------------------------



 


CONFIRMED, EXTENDED AND CONTINUED AS SECURITY FOR THE OBLIGATIONS OF BORROWER TO
AGENT AND LENDERS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED; AND


 


(G)           ACKNOWLEDGE AND AGREE THAT BORROWER’S FAILURE TO COMPLY WITH OR
PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN THIS
AMENDMENT SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AND EACH
OF THE LOAN DOCUMENTS, SUBJECT TO ANY APPLICABLE CURE PERIODS CONTAINED THEREIN.


 

21.          Additional Documents; Further Assurances.  Borrower covenants and
agrees to execute and deliver to Agent, or to cause to be executed and delivered
to Agent contemporaneously herewith, at the sole cost and expense of Borrower,
this Amendment and any and all other documents, agreements, statements,
resolutions, certificates, consents and information as Agent or any Lender may
require in connection with the matters or actions described herein.  Borrower
further covenants and agrees to execute and deliver to Agent or to cause to be
executed and delivered at the sole cost and expense of Borrower, from time to
time, any and all other documents, agreements, statements, certificates and
information as Agent or any Lender shall reasonably request to evidence or
effect the terms hereof, the Loan Agreement, as amended, or any of the other
Loan Documents, or to enforce or to protect Agent’s and each Lender’s interest
in the Collateral.  All such documents, agreements, statements, etc., shall be
in form and content acceptable to Agent in its reasonable sole discretion.

 

22.          Fees, Cost, Expenses and Expenditures.  Borrower will pay all of
Agent’s and each Lender’s expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment and the consummation of
the transactions contemplated hereunder, including without limitation, fees,
reasonable attorney’s fees, disbursements, expenses and disbursements of counsel
retained by Agent and all fees related to title insurance, filings, recording of
documents and searches, whether or not the transactions contemplated hereunder
are consummated.

 

23.          Inconsistencies.  To the extent of any inconsistency between the
terms, conditions and provisions of this Amendment and the terms, conditions and
provisions of the Loan Agreement or the other Loan Documents, the terms,
conditions and provisions of this Amendment shall prevail.  All terms,
conditions and provisions of the Loan Agreement and the other Loan Documents not
inconsistent herewith shall remain in full force and effect and are hereby
ratified and confirmed by Borrower.

 

24.          Construction.  All references to the Loan Agreement therein or in
any other Loan Documents shall be deemed to be a reference to the Loan Agreement
as amended hereby.

 

25.          No Waiver.  Nothing contained herein and no actions taken pursuant
to the terms hereof are intended to nor shall they constitute a waiver by Agent
or any Lender of any rights or remedies available to Agent or any Lender at law
or in equity or as provided in the Loan Agreement or the other Loan Documents.

 

26.          Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

27.          Severability.  The provisions of this Amendment and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.

 

--------------------------------------------------------------------------------


 

28.          Modifications.  No modification of this Amendment or any of the
Loan Documents shall be binding or enforceable unless in writing and signed by
or on behalf of the party against whom enforcement is sought.

 

29.          Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without regard
to conflict of law principles.

 

30.          Headings.  The headings of the sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Amendment.

 

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

 

FARM & HOME OIL COMPANY

 

 

 

By:

      /s/ Daryl Hackman

 

 

Daryl Hackman, President

 

 

 

 

 

UNIVEST NATIONAL BANK AND
TRUST CO., as Agent and a Lender

 

 

 

 

 

By:

      /s/ Philip C. Jackson

 

Name/Title: Philip C. Jackson, Vice President

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

      /s/ Harry E. Ellis

 

Name/Title:

   Harry E. Ellis

 

 

Senior Vice President

 

 

 

 

 

FULTON BANK, as a Lender

 

 

 

 

 

By:

      /s/ Christopher Markley

 

Name/Title:

   Christopher Markley, VP

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA,
as a Lender

 

 

 

 

 

By:

      /s/ Daniel J. Astolf

 

Name/Title:

   Daniel J. Astolf, SVP

 

--------------------------------------------------------------------------------


 

Schedule A

 

Pro Rata Line Percentages, Pro Rata Term Loan Percentages/Financial Institutions
Pro Rata Percentages

 

Financial
Institution

 

Working Capital
Line
(“Pro Rata
Line
Percentage”)

 

Pro Rata Line
Share

 

Term Loan
(“Pro Rata Term
Loan Percentage”)

 

Pro Rata Term Loan
Share

 

Univest National Bank and Trust Co.

 

13.3333333

%

$

13,333,333.34

 

13.3333333

%

$

2,666,666.66

 

Wachovia Bank, National Association

 

34.5833333

%

$

34,583,333.33

 

34.5833333

%

$

6,916,666.67

 

Fulton Bank

 

17.5

%

$

17,500,000.00

 

17.5

%

$

3,500,000.00

 

Citizens Bank of Pennsylvania

 

34.5833333

%

$

34,583,333.33

 

34.5833333

%

$

6,916,666.67

 

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 22nd day of December, 2006, by and
among FARM & HOME OIL COMPANY (“Borrower”), UNIVEST NATIONAL BANK AND TRUST CO.,
as Agent (“Agent”) and UNIVEST NATIONAL BANK AND TRUST CO., as Lender, WACHOVIA
BANK, NATIONAL ASSOCIATION, as Lender, FULTON BANK, as Lender and CITIZENS BANK
OF PENNSYLVANIA, as a Lender (collectively, the “Lenders” and each a “Lender”).

 

BACKGROUND

 


A.            BORROWER, AGENT AND THE LENDERS NAMED THEREIN ARE PARTIES TO THAT
CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF
DECEMBER 16, 2004 (AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT DATED JANUARY 10, 2005, THAT CERTAIN SECOND
AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED JULY 13,
2005, THAT CERTAIN THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT DATED AUGUST 19, 2005, THAT CERTAIN FOURTH AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT DATED DECEMBER 7, 2005 AND AS THE SAME MAY
BE FURTHER AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME, THE
“LOAN AGREEMENT”).


 


B.            BORROWER, AGENT AND LENDERS DESIRE TO AMEND THE LOAN AGREEMENT AS
SET FORTH HEREIN.


 


C.            CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE
THE MEANINGS PROVIDED FOR SUCH TERMS IN THE LOAN AGREEMENT.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.             LENDER CONSENT.


 


(A)           BORROWER HAS INFORMED LENDERS THAT BORROWER INTENDS TO ACQUIRE ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF BERKS FUEL STORAGE, INC. AND THAT SUMS
PAYABLE BY BORROWER IN CONNECTION WITH SUCH ACQUISITION SHALL NOT EXCEED THREE
MILLION FIVE HUNDRED THOUSAND DOLLARS $3,500,000.00 (THE “PROPOSED
TRANSACTION”).


 


(B)           CONSENT AND WAIVER.  LENDERS HEREBY CONSENT TO THE PROPOSED
TRANSACTION AND, SOLELY FOR THE PURPOSE OF AVOIDING THE OCCURRENCE OF A DEFAULT
OR AN EVENT OF DEFAULT WHICH COULD BE CAUSED BY THE PROPOSED TRANSACTION, WAIVE
BORROWER’S COMPLIANCE WITH THOSE PROVISIONS OF THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS WHICH WOULD PROHIBIT THE PROPOSED TRANSACTION.


 

The foregoing consent and waiver is given solely in connection with the Proposed
Transaction and shall not be deemed to be an agreement, obligation or commitment
by Lenders to consent to any other transactions which would be prohibited by the
terms and conditions of the Loan Agreement or any of the other Loan Documents.

 

--------------------------------------------------------------------------------


 


2.             WORKING CAPITAL LINE OF CREDIT. SECTION 2.1(A) OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(a)         Lenders will establish for Borrower for and during the period from
the date hereof until December 31, 2008 (as such period may be extended from
time to time pursuant to Section 2.1(c) below, the “Working Capital Line
Contract Period”), subject to the terms and conditions hereof; a revolving
working capital credit facility (the “Working Capital Line”), pursuant to which
Lenders will from time to time in accordance with their respective Pro Rata Line
Percentage, severally and not jointly, make advances to Borrower in an aggregate
amount not exceeding the lesser of (A) the Maximum Working Capital Line Amount
or (B) the Borrowing Base Amount.  Within the limitations set forth in this
Agreement, Borrower may borrow, repay and reborrow under the Working Capital
Line.  The Working Capital Line shall be subject to all of the terms and
conditions set forth in the Loan Documents, which terms and conditions are
incorporated herein.  Subject to the terms and conditions of this Agreement,
each Lender agrees to lend to Borrower the amount equal to such Lender’s
respective Pro Rata Line Percentage of each advance requested by Borrower under
the Working Capital Line.  The outstanding amount of the advances (including
without limitation then outstanding L/C Obligations) by each Lender under the
Working Capital Line shall not exceed such Lender’s Pro Rata Line Share (as such
amount may change from time to time in accordance with this Agreement).”

 


3.             LETTERS OF CREDIT.  SECTION 2.4(C) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(c)         No Letter of Credit will be issued if (i) the sum of (A) the stated
amount of the Letter of Credit requested, plus (B) fees and costs for issuance,
plus (C) all advances under the Working Capital Line and Letters of Credit then
outstanding, would exceed the lesser of (x) the Maximum Working Capital Line
Amount and (z) the Borrowing Base Amount, or (ii) the aggregate stated amount of
all outstanding Letters of Credit would exceed, at any time, the Letter of
Credit sublimit set forth in Section 10.2(b).  For purposes of determining
availability for advances under the Working Capital Line and the issuance of
Letters of Credit, the face amount of all outstanding Letters of Credit and all
unreimbursed Letter of Credit charges and other amounts included in the term
“L/C Obligations” defined below shall be deemed advances under the Working
Capital Line.”

 


4.             LOANS GENERALLY.


 


(A)           SECTION 2.6(B) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

--------------------------------------------------------------------------------


 

“(b)         Subject to the provisions of Section 3.10 and 3.11 below, each Loan
under the Working Capital Line may be a Eurodollar Loan or a Base Rate Loan, as
Borrower may request pursuant to the terms hereof.  Eurodollar Loans having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Loans.  Borrower may not have more than ten
(10) separate Eurodollar Loans outstanding at any one time under the Working
Capital Line.  Eurodollar Loans under the Working Capital Line shall be made in
minimum principal amounts of at least Three Million Dollars ($3,000,000.00) and
in increments of Two Hundred Fifty Thousand Dollars ($250,000.00).”

 


(B)           THE FIRST SENTENCE OF SECTION 2.6(E) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

“(e)         Required Lenders may, in their sole discretion, make or permit
Loans or the Issuing Bank may issue or permit the issuance of Letters of Credit
in excess of the Maximum Working Capital Line Amount, or any other applicable
formulas or sublimits.”

 


5.             LINE FEES.  SECTION 3.5 OF THE LOAN AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“3.5         Line Fees.

 

(a)           Unused Line Fee.  Borrower shall pay Agent, for the benefit of the
Lenders, quarterly in arrears, within five (5) days of Borrower’s receipt of an
invoice for such fee from Agent, an Unused Line Fee computed on a daily basis at
the rate per annum set forth in Section 10.4(b)(i) divided by 360 days and
multiplied by the amount, if any, by which (i) the Designated Amount (as
applicable for each day during such quarter) exceeds (ii) the average
outstanding daily principal balance during the preceding calendar quarter of all
Revolving Loans and any Letters of Credit under the Working Capital Line.

 

(b)           Unavailable Line Fee.  Borrower shall pay Agent, for the benefit
of the Lenders, quarterly in arrears, within five (5) days of Borrower’s receipt
of an invoice for such fee from Agent, an Unavailable Line Fee computed on a
daily basis at the rate per annum set forth in Section 10.4(b)(ii) divided by
360 days and multiplied by the amount, if any, by which (i) the Maximum Working
Capital Line Amount exceeds (ii) the greater of (A) the Designated Amount or
(B) the average outstanding daily principal balance during the preceding
calendar quarter of all Revolving Loans and any Letters of Credit under the
Working Capital Line.

 

(c)           Excess Line Fee.  Borrower shall pay Agent, for the benefit of the
Lenders, quarterly in arrears, within five (5) days of

 

--------------------------------------------------------------------------------


 

Borrower’s receipt of an invoice for such fee from Agent, a Excess Line Fee
computed on a daily basis at the rate per annum set forth in
Section 10.4(b)(iii) divided by 360 days and multiplied by the amount, if any,
by which (i) the average outstanding daily principal balance during the
preceding calendar quarter of all Revolving Loans and any Letters of Credit
under the Working Capital Line exceeds (ii) the Designated Amount.”

 


6.             FINANCIAL AND OTHER REPORTS.


 


(A)           SECTION 6.10(D) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(d)         Borrower shall, at its expense, on or before the thirtieth (30th)
day of each month (or more frequently if required by Agent), deliver to Agent
and Lenders, in form acceptable to Agent,  true and complete monthly agings of
its accounts receivable and accounts payable.”

 


(B)           SECTION 6.10(F) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(f)          Borrower shall deliver to Agent and Lenders within ten (10) days
after the end of each calendar month (or more frequently if required by Agent) a
borrowing base certificate in substantially the form of Schedule C hereto duly
completed and certified by Borrower’s chief financial officer or chief executive
officer, detailing Borrower’s Eligible Receivables and Eligible Inventory.”

 


7.             TANGIBLE NET WORTH.  SECTION 6.40(C) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(c)         Borrower shall maintain a Tangible Net Worth of not less than:

 

(i) for the period commencing September 30, 2006 through and including June 29,
2007, $26,500,000.00;

 

(ii) for the period commencing June 30, 2007 through and including June 29,
2008, the greater of (A) $26,500,000.00 or (B) the sum of $26,500,000.00 plus
50% of Borrower’s net income for its fiscal year ending June 30, 2007; and

 

(iii) for the period commencing June 30, 2008 through and including June 29,
2009 and for each period of June 30 through and including June 29 thereafter
(each a “Testing Period”), the greater of (A) the Tangible Net Worth Requirement
hereunder for the prior Testing Period and (B) the sum of the Tangible Net Worth
Requirement

 

--------------------------------------------------------------------------------


 

hereunder for the prior Testing Period, plus 50% of Borrower’s net income for
the fiscal year then ended.”

 


8.             CAPITAL EXPENDITURES.  SECTION 6.40(D) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(d)  Borrower shall not cause, suffer or permit its aggregate capital
expenditures to exceed $5,500,000.00 in any fiscal year of Borrower all as
determined in accordance with GAAP; provided that, capital expenditures made
solely in connection with the Borrowers acquisition of all or substantially all
of the assets of Berks Fuel Storage, Inc. in an aggregate amount up to
$3,500,000.00 shall be excluded from the calculation of Borrower’s capital
expenditures hereunder.  The foregoing limitations on Borrower’s capital
expenditures shall be non-cumulative as to any unused portions during any fiscal
year of Borrower.”

 


9.             DEFINED TERMS.  SECTION 10.1 OF THE LOAN AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           SECTION 10.1(L)A OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(l)A       “Designated Amount” shall mean (i) for the period commencing
December 1, 2006 through and including December 31, 2006, Ninety Million Dollars
($90,000,000.00) and (ii) commencing January 1, 2007 and at all times
thereafter, the amount designated by Borrower pursuant to written notice
delivered to Agent at least one Business Day prior to the first Business Day of
each calendar month, which amount shall be less than or equal to the Maximum
Working Capital Line Amount and greater than or equal to Fifty Million Dollars
($50,000,000.00), provided, however, that if Borrower shall fail to deliver the
notice set forth above, the Designated Amount shall be Fifty Million Dollars
($50,000,000.00) for the applicable calendar month.”

 


(B)           SECTION 10.1(X) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(x)          “Maximum Working Capital Line Amount” shall mean One Hundred
Million Dollars ($100,000,000.00).”

 


(C)           SECTION 10.1(Y) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(y)         Intentionally Deleted.”

 


(D)           SECTION 10.1(Z) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(z)          Intentionally Deleted.”

 

--------------------------------------------------------------------------------


 

 


(E)           SECTION 10.1(CC) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(cc)       “Out-Of-Formula Advance” shall mean, the amount by which (i) the
then outstanding advances under the Working Capital Line, plus the then
outstanding L/C Obligations exceeds (ii) lesser of (A) the Maximum Working
Capital Line Amount and (B) the Borrowing Base Amount or any other applicable
formulas or sublimits, as applicable.”


 


(F)            SECTION 10.1(OO) OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(oo)       Intentionally Deleted.”

 


10.           ACTIONS BY AGENT; AMENDMENTS; WAIVERS.  SECTION 12.15(B)(I)(A) OF
THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

“(A) increase the Maximum Working Capital Line Amount,

 


11.           AMENDMENT/REFERENCES.  THE LOAN AGREEMENT AND THE LOAN DOCUMENTS
ARE HEREBY AMENDED TO BE CONSISTENT WITH THE TERMS OF THIS AMENDMENT. ALL
REFERENCES IN THE LOAN AGREEMENT AND THE LOAN DOCUMENTS TO (A) THE “LOAN
AGREEMENT” SHALL MEAN THE LOAN AGREEMENT AS AMENDED HEREBY, AND (B) THE “LOAN
DOCUMENTS” SHALL INCLUDE, WITHOUT LIMITATION, THIS AMENDMENT AND ALL OTHER
INSTRUMENTS OR AGREEMENTS EXECUTED PURSUANT TO OR IN CONNECTION WITH THE TERMS
HEREOF.


 


12.           FURTHER AGREEMENTS AND REPRESENTATIONS.  BORROWER DOES HEREBY:


 


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE LOAN AGREEMENT, AS
AMENDED, AND THE OTHER LOAN DOCUMENTS CONTINUE TO BE AND ARE VALID, BINDING AND
IN FULL FORCE AND EFFECT;


 


(B)           COVENANT AND AGREE TO PERFORM ALL OBLIGATIONS OF BORROWER
CONTAINED HEREIN, UNDER THE LOAN AGREEMENT, AS AMENDED, AND THE OTHER LOAN
DOCUMENTS;


 


(C)           ACKNOWLEDGE AND AGREE THAT BORROWER HAS NO DEFENSE, SET-OFF,
COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY SUMS OWING UNDER LOAN
DOCUMENTS, THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT, AS
AMENDED, OR THE OTHER LOAN DOCUMENTS;


 


(D)           ACKNOWLEDGE AND AGREE THAT ALL REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AS
AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF MADE
ON AND AS OF THE DATE HEREOF;


 


(E)           REPRESENT AND WARRANT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS
AND ALL INFORMATION DESCRIBED IN THE FOREGOING BACKGROUND IS TRUE, ACCURATE AND
COMPLETE;


 


(F)            ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED HEREIN AND NO
ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF IS INTENDED TO CONSTITUTE A NOVATION
OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND DO NOT CONSTITUTE
A RELEASE, TERMINATION OR WAIVER OF ANY OF THE RIGHTS OR REMEDIES GRANTED TO
AGENT OR ANY LENDER THEREIN, WHICH RIGHTS AND REMEDIES ARE HEREBY RATIFIED,

 

--------------------------------------------------------------------------------


 


CONFIRMED, EXTENDED AND CONTINUED AS SECURITY FOR THE OBLIGATIONS OF BORROWER TO
AGENT AND LENDERS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED; AND

 


(G)           ACKNOWLEDGE AND AGREE THAT BORROWER’S FAILURE TO COMPLY WITH OR
PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN THIS
AMENDMENT SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AND EACH
OF THE LOAN DOCUMENTS, SUBJECT TO ANY APPLICABLE CURE PERIODS CONTAINED THEREIN.


 


13.           ADDITIONAL DOCUMENTS; FURTHER ASSURANCES.  BORROWER COVENANTS AND
AGREES TO EXECUTE AND DELIVER TO AGENT, OR TO CAUSE TO BE EXECUTED AND DELIVERED
TO AGENT CONTEMPORANEOUSLY HEREWITH, AT THE SOLE COST AND EXPENSE OF BORROWER,
THIS AMENDMENT AND ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS,
RESOLUTIONS, CERTIFICATES, CONSENTS AND INFORMATION AS AGENT OR ANY LENDER MAY
REQUIRE IN CONNECTION WITH THE MATTERS OR ACTIONS DESCRIBED HEREIN.  BORROWER
FURTHER COVENANTS AND AGREES TO EXECUTE AND DELIVER TO AGENT OR TO CAUSE TO BE
EXECUTED AND DELIVERED AT THE SOLE COST AND EXPENSE OF BORROWER, FROM TIME TO
TIME, ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS, CERTIFICATES AND
INFORMATION AS AGENT OR ANY LENDER SHALL REASONABLY REQUEST TO EVIDENCE OR
EFFECT THE TERMS HEREOF, THE LOAN AGREEMENT, AS AMENDED, OR ANY OF THE OTHER
LOAN DOCUMENTS, OR TO ENFORCE OR TO PROTECT AGENT’S AND EACH LENDER’S INTEREST
IN THE COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS, STATEMENTS, ETC., SHALL BE
IN FORM AND CONTENT ACCEPTABLE TO AGENT IN ITS REASONABLE SOLE DISCRETION.


 


14.           FEES, COST, EXPENSES AND EXPENDITURES.  BORROWER WILL PAY ALL OF
AGENT’S AND EACH LENDER’S EXPENSES IN CONNECTION WITH THE REVIEW, PREPARATION,
NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS AMENDMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING WITHOUT LIMITATION, FEES,
REASONABLE ATTORNEY’S FEES, DISBURSEMENTS, EXPENSES AND DISBURSEMENTS OF COUNSEL
RETAINED BY AGENT AND ALL FEES RELATED TO TITLE INSURANCE, FILINGS, RECORDING OF
DOCUMENTS AND SEARCHES, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREUNDER
ARE CONSUMMATED.


 


15.           INCONSISTENCIES.  TO THE EXTENT OF ANY INCONSISTENCY BETWEEN THE
TERMS, CONDITIONS AND PROVISIONS OF THIS AMENDMENT AND THE TERMS, CONDITIONS AND
PROVISIONS OF THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE TERMS,
CONDITIONS AND PROVISIONS OF THIS AMENDMENT SHALL PREVAIL. 


 


ALL TERMS, CONDITIONS AND PROVISIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS NOT INCONSISTENT HEREWITH SHALL REMAIN IN FULL FORCE AND EFFECT AND
ARE HEREBY RATIFIED AND CONFIRMED BY BORROWER.


 


16.           CONSTRUCTION.  ALL REFERENCES TO THE LOAN AGREEMENT THEREIN OR IN
ANY OTHER LOAN DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO THE LOAN AGREEMENT
AS AMENDED HEREBY.


 


17.           NO WAIVER.  EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 1 HEREOF,
NOTHING CONTAINED HEREIN AND NO ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF ARE
INTENDED TO NOR SHALL THEY CONSTITUTE A WAIVER BY AGENT OR ANY LENDER OF ANY
RIGHTS OR REMEDIES AVAILABLE TO AGENT OR ANY LENDER AT LAW OR IN EQUITY OR AS
PROVIDED IN THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 


18.           BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


19.           SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.


 

--------------------------------------------------------------------------------


 


20.           MODIFICATIONS.  NO MODIFICATION OF THIS AMENDMENT OR ANY OF THE
LOAN DOCUMENTS SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING AND SIGNED BY
OR ON BEHALF OF THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.


 


21.           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES.


 


22.           HEADINGS.  THE HEADINGS OF THE SECTIONS OF THIS AMENDMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART OF
THIS AMENDMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

 

FARM & HOME OIL COMPANY

 

 

 

 

 

By:

  /s/ James M. Boyd

 

 

 

James M. Boyd, Chief Financial Officer

 

 

 

 

 

UNIVEST NATIONAL BANK AND
TRUST CO., as Agent and a Lender

 

 

 

 

 

By:

  /s/ Philip C. Jackson

 

 

Name/Title:  Philip C. Jackson

 

 

Market President

 

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

  /s/ Harry Ellis

 

 

Name/Title:

  Senior Vice President

 

 

 

 

 

 

FULTON BANK, as a Lender

 

 

 

 

 

By:

  /s/ Christopher M. Markley

 

 

Name/Title:

  Christopher M. Markley, VP

 

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA,
as a Lender

 

 

 

 

 

By:

  /s/ Daniel J. Astolf

 

 

Name/Title:

  Daniel J. Astolf, SVP

 

 

--------------------------------------------------------------------------------


 

SIXTH AMENDMENT TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made effective as of the 20th day of November, 2007, by and
among FARM & HOME OIL COMPANY (“Borrower”), UNIVEST NATIONAL BANK AND TRUST CO.,
as Agent (“Agent”) and UNIVEST NATIONAL BANK AND TRUST CO., as Lender, WACHOVIA
BANK, NATIONAL ASSOCIATION, as Lender, FULTON BANK, as Lender and CITIZENS BANK
OF PENNSYLVANIA, as a Lender (collectively, the “Lenders” and each a “Lender”).

 

BACKGROUND

 


A.            BORROWER, AGENT AND THE LENDERS NAMED THEREIN ARE PARTIES TO THAT
CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF
DECEMBER 16, 2004 (AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT DATED JANUARY 10, 2005, THAT CERTAIN SECOND
AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED JULY 13,
2005, THAT CERTAIN THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT DATED AUGUST 19, 2005, THAT CERTAIN FOURTH AMENDMENT TO AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT DATED DECEMBER 7, 2005, THAT CERTAIN FIFTH
AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED DECEMBER 22,
2006 AND AS THE SAME MAY BE FURTHER AMENDED, MODIFIED, SUPPLEMENTED OR RESTATED
FROM TIME TO TIME, THE “LOAN AGREEMENT”).


 


B.            BORROWER, AGENT AND LENDERS DESIRE TO FURTHER AMEND THE LOAN
AGREEMENT AS SET FORTH HEREIN.


 


C.            CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL HAVE
THE MEANINGS PROVIDED FOR SUCH TERMS IN THE LOAN AGREEMENT.


 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 


1.             MAXIMUM WORKING CAPITAL LINE AMOUNT.  SECTION 10.1(X) OF THE LOAN
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:


 

“(x)          “Maximum Working Capital Line Amount” shall mean (i) for the
period from November 20, 2007 through and including April 30, 2008, One Hundred
Forty Million Dollars ($140,000,000.00) and (ii) from and after May 1, 2008, One
Hundred Million Dollars ($100,000,000.00).”

 


2.             AMENDMENT FEE.  CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS
AMENDMENT, BORROWER SHALL PAY TO AGENT, FOR THE PRO RATA BENEFIT OF LENDERS, A
FEE IN THE AMOUNT OF $100,000.00.


 


3.             AMENDED AND RESTATED REVOLVING NOTES.  CONTEMPORANEOUSLY WITH THE
EXECUTION OF THIS AMENDMENT, BORROWER SHALL DELIVER TO EACH LENDER AN AMENDED
AND RESTATED WORKING CAPITAL LINE NOTE IN THE FACE AMOUNT EQUAL TO SUCH LENDER’S
PRO RATA LINE PERCENTAGE OF THE MAXIMUM WORKING CAPITAL LINE AMOUNT.


 

--------------------------------------------------------------------------------


 


4.             SCHEDULE A.  SCHEDULE A OF THE LOAN AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH SCHEDULE A ATTACHED HERETO.


 


5.             AMENDMENT/REFERENCES.  THE LOAN AGREEMENT AND THE LOAN DOCUMENTS
ARE HEREBY AMENDED TO BE CONSISTENT WITH THE TERMS OF THIS AMENDMENT.  ALL
REFERENCES IN THE LOAN AGREEMENT AND THE LOAN DOCUMENTS TO (A) THE “LOAN
AGREEMENT” SHALL MEAN THE LOAN AMENDMENT AS AMENDED HEREBY, AND (B) THE “LOAN
DOCUMENTS” SHALL INCLUDE, WITHOUT LIMITATION, THIS AMENDMENT AND ALL OTHER
INSTRUMENTS OR AGREEMENTS EXECUTED PURSUANT TO OR IN CONNECTION WITH THE TERMS
HEREOF.


 


6.             FURTHER AGREEMENTS AND REPRESENTATIONS.  BORROWER DOES HEREBY:


 


(A)           RATIFY, CONFIRM AND ACKNOWLEDGE THAT THE LOAN AGREEMENT, AS
AMENDED, AND THE OTHER LOAN DOCUMENTS CONTINUE TO BE AND ARE VALID, BINDING AND
IN FULL FORCE AND EFFECT;


 


(B)           COVENANT AND AGREE TO PERFORM ALL OBLIGATIONS OF BORROWER
CONTAINED HEREIN, UNDER THE LOAN AGREEMENT, AS AMENDED, AND THE OTHER LOAN
DOCUMENTS;


 


(C)           ACKNOWLEDGE AND AGREE THAT BORROWER HAS NO DEFENSE, SET-OFF,
COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ANY SUMS OWING UNDER LOAN
DOCUMENTS, THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT, AS
AMENDED, OR THE OTHER LOAN DOCUMENTS;


 


(D)           ACKNOWLEDGE AND AGREE THAT ALL REPRESENTATIONS AND WARRANTIES OF
BORROWER CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN DOCUMENTS, AS
AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE HEREOF AS IF MADE
ON AND AS OF THE DATE HEREOF;


 


(E)           REPRESENT AND WARRANT THAT NO DEFAULT OR EVENT OF DEFAULT EXISTS
AND ALL INFORMATION DESCRIBED IN THE FOREGOING BACKGROUND IS TRUE, ACCURATE AND
COMPLETE;


 


(F)            ACKNOWLEDGE AND AGREE THAT NOTHING CONTAINED HEREIN AND NO
ACTIONS TAKEN PURSUANT TO THE TERMS HEREOF IS INTENDED TO CONSTITUTE A NOVATION
OF THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND DO NOT CONSTITUTE
A RELEASE, TERMINATION OR WAIVER OF ANY OF THE RIGHTS OR REMEDIES GRANTED TO
AGENT OR ANY LENDER THEREIN, WHICH RIGHTS AND REMEDIES ARE HEREBY RATIFIED,
CONFIRMED, EXTENDED AND CONTINUED AS SECURITY FOR THE OBLIGATIONS OF BORROWER TO
AGENT AND LENDERS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED; AND


 


(G)           ACKNOWLEDGE AND AGREE THAT BORROWER’S FAILURE TO COMPLY WITH OR
PERFORM ANY OF ITS COVENANTS, AGREEMENTS OR OBLIGATIONS CONTAINED IN THIS
AMENDMENT SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT AND EACH
OF THE LOAN DOCUMENTS, SUBJECT TO ANY APPLICABLE CURE PERIODS CONTAINED THEREIN.


 


7.             ADDITIONAL DOCUMENTS; FURTHER ASSURANCES.  BORROWER COVENANTS AND
AGREES TO EXECUTE AND DELIVER TO AGENT, OR TO CAUSE TO BE EXECUTED AND DELIVERED
TO AGENT CONTEMPORANEOUSLY HEREWITH, AT THE SOLE COST AND EXPENSE OF BORROWER,
THIS AMENDMENT AND ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS,
RESOLUTIONS, CERTIFICATES, CONSENTS AND INFORMATION AS AGENT OR ANY LENDER MAY
REQUIRE IN CONNECTION WITH THE MATTERS OR ACTIONS DESCRIBED HEREIN.  BORROWER
FURTHER COVENANTS AND AGREES TO EXECUTE AND DELIVER TO AGENT OR TO CAUSE TO BE
EXECUTED AND DELIVERED AT THE SOLE COST AND EXPENSE OF BORROWER, FROM TIME TO
TIME, ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS, CERTIFICATES AND
INFORMATION AS AGENT OR ANY LENDER SHALL REASONABLY REQUEST TO EVIDENCE OR
EFFECT THE TERMS HEREOF, THE LOAN AGREEMENT, AS AMENDED, OR ANY OF THE OTHER
LOAN DOCUMENTS, OR

 

--------------------------------------------------------------------------------


 


TO ENFORCE OR TO PROTECT AGENT’S AND EACH LENDER’S INTEREST IN THE COLLATERAL. 
ALL SUCH DOCUMENTS, AGREEMENTS, STATEMENTS, ETC., SHALL BE IN FORM AND CONTENT
ACCEPTABLE TO AGENT IN ITS REASONABLE SOLE DISCRETION.


 


8.             FEES, COST, EXPENSES AND EXPENDITURES.  BORROWER WILL PAY ALL OF
AGENT’S AND EACH LENDER’S EXPENSES IN CONNECTION WITH THE REVIEW, PREPARATION,
NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS AMENDMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER, INCLUDING WITHOUT LIMITATION, FEES,
REASONABLE ATTORNEY’S FEES, DISBURSEMENTS, EXPENSES AND DISBURSEMENTS OF COUNSEL
RETAINED BY AGENT AND ALL FEES RELATED TO TITLE INSURANCE, FILINGS, RECORDING OF
DOCUMENTS AND SEARCHES, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREUNDER
ARE CONSUMMATED.


 


9.             INCONSISTENCIES.  TO THE EXTENT OF ANY INCONSISTENCY BETWEEN THE
TERMS, CONDITIONS AND PROVISIONS OF THIS AMENDMENT AND THE TERMS, CONDITIONS AND
PROVISIONS OF THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, THE TERMS,
CONDITIONS AND PROVISIONS OF THIS AMENDMENT SHALL PREVAIL.  ALL TERMS,
CONDITIONS AND PROVISIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS NOT
INCONSISTENT HEREWITH SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED BY BORROWER.


 


10.          CONSTRUCTION.  ALL REFERENCES TO THE LOAN AGREEMENT THEREIN OR IN
ANY OTHER LOAN DOCUMENTS SHALL BE DEEMED TO BE A REFERENCE TO THE LOAN AGREEMENT
AS AMENDED HEREBY.


 


11.          NO WAIVER.  NOTHING CONTAINED IN THIS AMENDMENT AND NO ACTIONS
TAKEN PURSUANT TO THE TERMS HEREOF ARE INTENDED TO NOR SHALL THEY CONSTITUTE A
WAIVER BY AGENT OR ANY LENDER OF ANY RIGHTS OR REMEDIES AVAILABLE TO AGENT OR
ANY LENDER AT LAW OR IN EQUITY OR AS PROVIDED IN THE LOAN AGREEMENT OR THE OTHER
LOAN DOCUMENTS.


 


12.          BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


13.          SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT AND ALL OTHER LOAN
DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE REMAINING PROVISIONS WHICH SHALL
CONTINUE IN FULL FORCE AND EFFECT.


 


14.          MODIFICATIONS.  NO MODIFICATION OF THIS AMENDMENT OR ANY OF THE
LOAN DOCUMENTS SHALL BE BINDING OR ENFORCEABLE UNLESS IN WRITING AND SIGNED BY
OR ON BEHALF OF THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT.


 

15.          Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without regard
to conflict of law principles.

 

16.          Headings.  The headings of the sections of this Amendment are
inserted for convenience only and shall not be deemed to constitute a part of
this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

 

 

FARM & HOME OIL COMPANY

 

 

 

 

 

By:

   /s/ Daryl Hackman

 

 

Daryl Hackman, President

 

 

 

 

 

UNIVEST NATIONAL BANK AND

 

TRUST CO., as Agent and a Lender

 

 

 

 

 

By:

   /s/ Philip C. Jackson

 

 

Name/Title:  Philip C. Jackson, Market President

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

   /s/ Matthew Siefer

 

 

Name/Title:

   Matthew Siefer, SVP

 

 

 

 

 

 

FULTON BANK, as a Lender

 

 

 

 

 

By:

   /s/ Christopher Markley

 

 

Name/Title:

   Christopher Markley, SVP

 

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA,

 

as a Lender

 

 

 

By:

   /s/ Daniel J. Astolfi, Jr.

 

 

Name/Title:  Daniel J. Astolfi, Jr., Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule A

 

Pro Rata Line Percentages, Pro Rata Term Loan Percentages/Financial Institutions
Pro Rata Percentages

 

Financial
Institution

 

Working
Capital
Line
(“Pro Rata
Line
Percentage”)

 

Pro Rata
Line Share

 

Term Loan
(“Pro Rata Term
Loan
Percentage”)

 

Pro Rata Term
Loan Share

 

 

 

 

 

 

 

 

 

 

 

Univest National Bank and Trust Co.

 

13.3333334

%

November 20, 2007 through and including April 30, 2008 - $18,666,668.00

 

May 1, 2008 and at all times thereafter - $13,333,334.00

 

13.3333334

%

$

2,666,666.66

 

Wachovia Bank, National Association

 

34.5833333

%

November 20, 2007 through and including April 30, 2008 -$48,416,666.00

 

May 1, 2008 and at all times thereafter - $34,583,333.00

 

34.5833333

%

$

6,916,666.67

 

Fulton Bank

 

17.5

%

November 20, 2007

 

17.5

%

$

3,500,000.00

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

through and including April 30, 2008 -$24,500,000.00

 

May 1, 2008 and at all times thereafter - $17,500,000.00

 

 

 

 

 

 

Citizens Bank of Pennsylvania

 

34.5833333

%

November 20, 2007 through and including April 30, 2008 - $48,416,666.00

 

May 1, 2008 and at all times thereafter - $34,583,333.00

 

34.5833333

%

$

6,916,666.67

 

 

--------------------------------------------------------------------------------